Exhibit 10.1

 

EXECUTION COPY

 

 

 

STORE CAPITAL CORPORATION

 

$175,000,000

 

4.95% Senior Notes, Series A, due November 21, 2022

5.24% Senior Notes, Series B, due November 21, 2024

 

--------------------------------------------------------------------------------

 

NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated November 19, 2015

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

SECTION 1.

 

AUTHORIZATION OF NOTES

 

1

 

 

 

 

 

 

Section 1.1.

 

Notes

 

1

 

Section 1.2.

 

Subsidiary Guaranty

 

1

 

Section 1.3.

 

Changes in Interest Rate

 

1

 

 

 

 

 

SECTION 2.

 

SALE AND PURCHASE OF NOTES

 

2

 

 

 

 

 

SECTION 3.

 

CLOSING

 

2

 

 

 

 

 

SECTION 4.

 

CONDITIONS TO CLOSING

 

3

 

 

 

 

 

 

 

Section 4.1.

 

Representations and Warranties

 

3

 

Section 4.2.

 

Performance; No Default

 

3

 

Section 4.3.

 

Compliance Certificates

 

3

 

Section 4.4.

 

Opinions of Counsel

 

4

 

Section 4.5.

 

Purchase Permitted By Applicable Law, Etc.

 

4

 

Section 4.6.

 

Sale of Other Notes

 

4

 

Section 4.7.

 

Payment of Special Counsel Fees

 

4

 

Section 4.8.

 

Private Placement Number

 

4

 

Section 4.9.

 

Changes in Corporate Structure

 

4

 

Section 4.10.

 

Funding Instructions

 

4

 

Section 4.11.

 

Proceedings and Documents

 

5

 

Section 4.12.

 

Rating

 

5

 

Section 4.13.

 

Subsidiary Guaranty

 

5

 

 

 

 

 

 

SECTION 5.

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

5

 

 

 

 

 

 

Section 5.1.

 

Organization; Power and Authority

 

5

 

Section 5.2.

 

Authorization, Etc.

 

5

 

Section 5.3.

 

Disclosure

 

5

 

Section 5.4.

 

Organization and Ownership of Shares of Subsidiaries

 

6

 

Section 5.5.

 

Financial Statements; Material Liabilities

 

7

 

Section 5.6.

 

Compliance with Laws, Other Instruments, Etc.

 

7

 

Section 5.7.

 

Governmental Authorizations, Etc.

 

7

 

Section 5.8.

 

Litigation; Observance of Agreements, Statutes and Orders

 

7

 

Section 5.9.

 

Taxes

 

8

 

Section 5.10.

 

Title to Property; Leases

 

8

 

Section 5.11.

 

Licenses, Permits, Etc.

 

8

 

Section 5.12.

 

Compliance with ERISA

 

8

 

Section 5.13.

 

Private Offering by the Company

 

9

 

Section 5.14.

 

Use of Proceeds; Margin Regulations

 

10

 

Section 5.15.

 

Existing Indebtedness; Future Liens

 

10

 

i

--------------------------------------------------------------------------------


 

 

Section 5.16.

 

Foreign Assets Control Regulations, Etc.

 

10

 

Section 5.17.

 

Status under Certain Statutes

 

12

 

Section 5.18.

 

Environmental Matters

 

12

 

Section 5.19.

 

Solvency

 

13

 

Section 5.20.

 

Real Estate Investment Trust Status

 

13

 

 

 

 

 

SECTION 6.

 

REPRESENTATIONS OF THE PURCHASERS

 

13

 

 

 

 

 

 

Section 6.1.

 

Purchase for Investment

 

13

 

Section 6.2.

 

Source of Funds

 

13

 

 

 

 

 

SECTION 7.

 

INFORMATION AS TO COMPANY

 

15

 

 

 

 

 

 

Section 7.1.

 

Financial and Business Information

 

15

 

Section 7.2.

 

Officer’s Certificate

 

18

 

Section 7.3.

 

Visitation

 

19

 

Section 7.4.

 

Electronic Delivery

 

19

 

 

 

 

 

 

SECTION 8.

 

PAYMENT AND PREPAYMENT OF THE NOTES

 

20

 

 

 

 

 

 

Section 8.1.

 

Maturity

 

20

 

Section 8.2.

 

Optional Prepayments with Make-Whole Amount

 

20

 

Section 8.3.

 

Allocation of Partial Prepayments

 

21

 

Section 8.4.

 

Maturity; Surrender, Etc.

 

21

 

Section 8.5.

 

Purchase of Notes

 

21

 

Section 8.6.

 

Make-Whole Amount

 

22

 

Section 8.7.

 

Change of Control

 

23

 

Section 8.8.

 

Payments Due on Non-Business Days

 

24

 

 

 

 

 

 

SECTION 9.

 

AFFIRMATIVE COVENANTS

 

24

 

 

 

 

 

 

Section 9.1.

 

Compliance with Laws

 

24

 

Section 9.2.

 

Insurance

 

24

 

Section 9.3.

 

Maintenance of Properties

 

25

 

Section 9.4.

 

Payment of Taxes and Claims

 

25

 

Section 9.5.

 

Corporate Existence, Etc.

 

25

 

Section 9.6.

 

Books and Records

 

25

 

Section 9.7.

 

Subsidiary Guarantors

 

26

 

Section 9.8.

 

Maintenance of Status

 

27

 

Section 9.9.

 

Priority of Obligations

 

27

 

Section 9.10.

 

Rating Confirmation

 

27

 

 

 

 

 

 

SECTION 10.

 

NEGATIVE COVENANTS

 

27

 

 

 

 

 

 

Section 10.1.

 

Transactions with Affiliates

 

27

 

Section 10.2.

 

Merger, Consolidation, Etc.

 

27

 

Section 10.3.

 

Line of Business

 

29

 

Section 10.4.

 

Terrorism Sanctions Regulations

 

29

 

Section 10.5.

 

Liens

 

29

 

ii

--------------------------------------------------------------------------------


 

 

Section 10.6.

 

Financial Covenants

 

31

 

Section 10.7.

 

Indebtedness

 

32

 

Section 10.8.

 

Sale of Assets

 

33

 

Section 10.9.

 

Most Favored Lender Status

 

34

 

 

 

 

 

 

SECTION 11.

 

EVENTS OF DEFAULT

 

36

 

 

 

 

 

SECTION 12.

 

REMEDIES ON DEFAULT, ETC.

 

39

 

 

 

 

 

 

Section 12.1.

 

Acceleration

 

39

 

Section 12.2.

 

Other Remedies

 

39

 

Section 12.3.

 

Rescission

 

39

 

Section 12.4.

 

No Waivers or Election of Remedies, Expenses, Etc.

 

40

 

 

 

 

 

 

SECTION 13.

 

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

 

40

 

 

 

 

 

 

Section 13.1.

 

Registration of Notes

 

40

 

Section 13.2.

 

Transfer and Exchange of Notes

 

40

 

Section 13.3.

 

Replacement of Notes

 

41

 

 

 

 

 

 

SECTION 14.

 

PAYMENTS ON NOTES

 

41

 

 

 

 

 

 

Section 14.1.

 

Place of Payment

 

41

 

Section 14.2.

 

Home Office Payment

 

41

 

 

 

 

 

 

SECTION 15.

 

EXPENSES, ETC.

 

42

 

 

 

 

 

 

Section 15.1.

 

Transaction Expenses

 

42

 

Section 15.2.

 

Survival

 

43

 

 

 

 

 

 

SECTION 16.

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

 

43

 

 

 

 

 

SECTION 17.

 

AMENDMENT AND WAIVER

 

43

 

 

 

 

 

 

Section 17.1.

 

Requirements

 

43

 

Section 17.2.

 

Solicitation of Holders of Notes

 

43

 

Section 17.3.

 

Binding Effect, Etc.

 

44

 

Section 17.4.

 

Notes Held by Company, Etc.

 

44

 

 

 

 

 

 

SECTION 18.

 

NOTICES

 

45

 

 

 

 

 

SECTION 19.

 

REPRODUCTION OF DOCUMENTS

 

45

 

 

 

 

 

SECTION 20.

 

CONFIDENTIAL INFORMATION

 

45

 

 

 

 

 

SECTION 21.

 

SUBSTITUTION OF PURCHASER

 

47

 

 

 

 

 

SECTION 22.

 

MISCELLANEOUS

 

47

 

iii

--------------------------------------------------------------------------------


 

 

Section 22.1.

 

Successors and Assigns

 

47

 

Section 22.2.

 

Accounting Terms

 

47

 

Section 22.3.

 

Severability

 

48

 

Section 22.4.

 

Construction, Etc.

 

48

 

Section 22.5.

 

Counterparts

 

48

 

Section 22.6.

 

Governing Law

 

48

 

Section 22.7.

 

Jurisdiction and Process; Waiver of Jury Trial

 

48

 

 

 

 

 

 

Signature

 

 

 

50

 

iv

--------------------------------------------------------------------------------


 

SCHEDULE A

—

DEFINED TERMS

 

 

 

SCHEDULE 1-A

—

FORM OF 4.95% SENIOR NOTE, SERIES A, DUE NOVEMBER 21, 2022

 

 

 

SCHEDULE 1-B

—

FORM OF 5.24% SENIOR NOTE, SERIES B, DUE NOVEMBER 21, 2024

 

 

 

SCHEDULE 1.2

—

FORM OF SUBSIDIARY GUARANTY

 

 

 

SCHEDULE 4.4(a) (x) and (y)

—

FORM OF OPINION OF SPECIAL COUNSEL FOR THE COMPANY

 

 

 

SCHEDULE 4.4(b)

—

FORM OF OPINION OF SPECIAL COUNSEL FOR THE PURCHASERS

 

 

 

SCHEDULE 5.3

—

DISCLOSURE MATERIALS

 

 

 

SCHEDULE 5.4

—

SUBSIDIARIES OF THE COMPANY AND OWNERSHIP OF SUBSIDIARY STOCK

 

 

 

SCHEDULE 5.5

—

FINANCIAL STATEMENTS

 

 

 

SCHEDULE 5.15

—

EXISTING INDEBTEDNESS

 

 

 

SCHEDULE 10.5(xii)

—

EXISTING LIENS

 

 

 

SCHEDULE B

—

INFORMATION RELATING TO PURCHASERS

 

v

--------------------------------------------------------------------------------


 

STORE CAPITAL CORPORATION

8501 E. Princess Drive, Suite 190
Scottsdale, Arizona 85255

 

4.95% Senior Notes, Series A, due November 21, 2022

5.24% Senior Notes, Series B, due November 21, 2024

 

November 19, 2015

 

TO EACH OF THE PURCHASERS LISTED IN

SCHEDULE B HERETO:

 

Ladies and Gentlemen:

 

STORE CAPITAL CORPORATION, a Maryland corporation (together with any successor
thereto that becomes a party hereto pursuant to Section 10.2, the “Company”),
agrees with each of the Purchasers as follows:

 

SECTION 1.                                          AUTHORIZATION OF NOTES.

 

Section 1.1.                                      Notes.  The Company will
authorize the issue and sale of (a) $75,000,000 aggregate principal amount of
its 4.95% Senior Notes, Series A, due November 21, 2022 (the “Series A Notes”),
and (b) $100,000,000 aggregate principal amount of its 5.24% Senior Notes,
Series B, due November 21, 2024 (the “Series B Notes”, and together with the
Series A Notes, as amended, restated or otherwise modified from time to time
pursuant to Section 17 and including any such notes issued in substitution
therefor pursuant to Section 13, the “Notes”).  The Notes shall be substantially
in the respective forms set out in Schedule 1-A or Schedule 1-B, respectively. 
Certain capitalized and other terms used in this Agreement are defined in
Schedule A.  References to a “Schedule” are references to a Schedule attached to
this Agreement unless otherwise specified.  References to a “Section” are
references to a Section of this Agreement unless otherwise specified.

 

Section 1.2.                                      Subsidiary Guaranty.  The
payment by the Company of all amounts due with respect to the Notes and the
performance by the Company of its obligations under this Agreement will be
absolutely and unconditionally guaranteed by certain of its Subsidiaries
pursuant to the guaranty agreement substantially in the form of Schedule 1.2
attached hereto and made a part hereof (each as the same may be amended,
modified, extended or renewed, the “Subsidiary Guaranty”).

 

Section 1.3.                                      Changes in Interest Rate. 
(a) If as of any Interest Payment Date, the Applicable Credit Rating then in
effect is not an Investment Grade Rating, then commencing as of such Interest
Payment Date and to but excluding the first Interest Payment Date immediately
following the date on which the Applicable Credit Rating is an Investment Grade
Rating (such

 

--------------------------------------------------------------------------------


 

STORE CAPITAL CORPORATION

NOTE PURCHASE AGREEMENT

 

following Interest Payment Date, a “Reset Date”), each series of Notes shall
accrue interest at the Adjusted Interest Rate for such series; provided that, at
any time that the Company does not have a Credit Rating from any Rating Agency,
for purposes of this Section 1.3, the Applicable Credit Rating shall be deemed
to be less than an Investment Grade Rating.  On each Reset Date, each series of
Notes shall revert to accruing interest at the Base Interest Rate for such
series, until the first Interest Payment Date after such Reset Date on which the
Applicable Credit Rating again fails to be an Investment Grade Rating, at which
time the adjustments set forth in this Section 1.3(a) shall again apply.

 

(b)                     The Company shall not less than five Business Days
before any Interest Payment Date on which the interest then payable will reflect
a change to or from the Adjusted Interest Rate, so notify the holders of the
Notes in writing, sent in the manner provided in Section 18, which written
notice shall, in the case of a change from the Adjusted Interest Rate, be
accompanied by evidence satisfactory to the Required Holders demonstrating that
such change is consistent with the provisions of the preceding clause (a).

 

(c)                     The fees and expenses of the Rating Agency and all other
costs incurred in connection with obtaining or appealing a rating of the Notes
pursuant to this Section 1.3 shall be borne by the Company.

 

SECTION 2.                                          SALE AND PURCHASE OF NOTES.

 

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount and in the
series specified opposite such Purchaser’s name in Schedule B at the purchase
price of 100% of the principal amount thereof.  The Purchasers’ obligations
hereunder are several and not joint obligations and no Purchaser shall have any
liability to any Person for the performance or non-performance of any obligation
by any other Purchaser hereunder.

 

SECTION 3.                                          CLOSING.

 

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler, LLP, 111 W. Monroe, Chicago, Illinois
60603, at 9:00 a.m., Chicago time, at a closing (the “Closing”) on November 19,
2015 or on such other Business Day thereafter on or prior to November 20, 2015
as may be agreed upon by the Company and the Purchasers.  At the Closing the
Company will deliver to each Purchaser the Notes to be purchased by such
Purchaser in the form of a single Note (or such greater number of Notes in
denominations of at least $100,000 as such Purchaser may request) dated the date
of the Closing and registered in such Purchaser’s name (or in the name of its
nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company to
account number 4123820508 at Wells Fargo Bank, N.A., 420 Montgomery,
San Francisco, CA 94104, ABA: 121000248.  If at the Closing the Company shall
fail to tender such Notes to any Purchaser as provided above in this Section 3,
or any of the conditions specified in Section 4 shall not have been fulfilled to
such Purchaser’s satisfaction, such

 

2

--------------------------------------------------------------------------------


 

Purchaser shall, at its election, be relieved of all further obligations under
this Agreement, without thereby waiving any rights such Purchaser may have by
reason of any of the conditions specified in Section 4 not having been fulfilled
to such Purchaser’s satisfaction or such failure by the Company to tender such
Notes.

 

SECTION 4.                                          CONDITIONS TO CLOSING.

 

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

 

Section 4.1.                                      Representations and
Warranties.  (a) The representations and warranties of the Company in this
Agreement shall be correct when made and at the Closing.

 

(b)                     The representations and warranties in the Subsidiary
Guaranty with respect to the Subsidiary Guarantors shall be correct when made
and at the time of such Closing.

 

Section 4.2.                                      Performance; No Default. 
(a) The Company shall have performed and complied with all agreements and
conditions contained in this Agreement required to be performed or complied with
by it prior to or at the Closing.  Before and after giving effect to the issue
and sale of the Notes (and the application of the proceeds thereof as
contemplated by Section 5.14), no Default or Event of Default shall have
occurred and be continuing.  Neither the Company nor any Subsidiary shall have
entered into any transaction since the date of the Memorandum that would have
been prohibited by Section 10 had such Section applied since such date.

 

(b)                     Each Subsidiary Guarantor shall have performed and
complied with all agreements and conditions contained in the applicable
Subsidiary Guaranty required to be performed and complied with by it prior to or
at Closing.

 

Section 4.3.                                      Compliance Certificates.

 

(a)                    Officer’s Certificate.  The Company shall have delivered
to such Purchaser an Officer’s Certificate, dated the date of the Closing,
certifying that the conditions specified in Sections 4.1, 4.2 and 4.9 have been
fulfilled.

 

(b)                     Secretary’s Certificate.  The Company shall have
delivered to such Purchaser a certificate of its Secretary or Assistant
Secretary, dated the date of the Closing, certifying as to (i) the resolutions
attached thereto and other corporate proceedings relating to the authorization,
execution and delivery of the Notes and this Agreement and (ii) the Company’s
organizational documents as then in effect.

 

(c)                     Guarantor Officer’s Certificate.  Each Subsidiary
Guarantor shall have delivered to such Purchaser a certificate of an authorized
officer, dated the date of the Closing, certifying as to the resolutions
attached thereto and other legal proceedings relating to the authorization,
execution and delivery of the applicable Subsidiary Guaranty.

 

3

--------------------------------------------------------------------------------


 

Section 4.4.                                      Opinions of Counsel.  Such
Purchaser shall have received opinions in form and substance satisfactory to
such Purchaser, dated the date of the Closing (a) from (x) Latham & Watkins LLP,
special counsel for the Company and Subsidiary Guarantors, covering the matters
set forth in Schedule 4.4(a)(x) and (y) Venable LLP, special Maryland counsel
for the Company, covering the matters set forth in Schedule 4.4(a)(y), and in
each case covering such other customary matters incident to the transactions
contemplated hereby as such Purchaser or its counsel may reasonably request (and
the Company hereby instructs its counsel to deliver such opinion to the
Purchasers) and (b) from Chapman and Cutler LLP, the Purchasers’ special counsel
in connection with such transactions, substantially in the form set forth in
Schedule 4.4(b) and covering such other customary matters incident to such
transactions as such Purchaser may reasonably request.

 

Section 4.5.                                      Purchase Permitted By
Applicable Law, Etc.  On the date of the Closing such Purchaser’s purchase of
Notes shall (a) be permitted by the laws and regulations of each jurisdiction to
which such Purchaser is subject, without recourse to provisions (such as
section 1405(a)(8) of the New York Insurance Law) permitting limited investments
by insurance companies without restriction as to the character of the particular
investment, (b) not violate any applicable law or regulation (including, without
limitation, Regulation T, U or X of the Board of Governors of the Federal
Reserve System) and (c) not subject such Purchaser to any tax, penalty or
liability under or pursuant to any applicable law or regulation, which law or
regulation was not in effect on the date hereof.  If requested by such Purchaser
at least ten Business Days prior to the Closing, such Purchaser shall have
received an Officer’s Certificate certifying as to such matters of fact as such
Purchaser may reasonably specify to enable such Purchaser to determine whether
such purchase is so permitted.

 

Section 4.6.                                      Sale of Other Notes. 
Contemporaneously with the Closing the Company shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it at the Closing as specified in Schedule B.

 

Section 4.7.                                      Payment of Special Counsel
Fees.  Without limiting Section 15.1, the Company shall have paid on or before
the Closing the reasonable and documented fees, charges and disbursements of the
Purchasers’ special counsel referred to in Section 4.4 to the extent reflected
in a statement of such counsel rendered to the Company at least one Business Day
prior to the Closing.

 

Section 4.8.                                      Private Placement Number.  A
Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for each series of the Notes.

 

Section 4.9.                                      Changes in Corporate
Structure.  The Company shall not have changed its jurisdiction of incorporation
or organization, as applicable, or been a party to any merger or consolidation
or succeeded to all or any substantial part of the liabilities of any other
entity, at any time following the date of the most recent financial statements
referred to in Schedule 5.5.

 

Section 4.10.                               Funding Instructions.  At least
three Business Days prior to the date of the Closing, each Purchaser shall have
received written instructions signed by a Responsible Officer

 

4

--------------------------------------------------------------------------------


 

on letterhead of the Company confirming the information specified in Section 3
including (i) the name and address of the transferee bank, (ii) such transferee
bank’s ABA number and (iii) the account name and number into which the purchase
price for the Notes is to be deposited.

 

Section 4.11.                               Proceedings and Documents.  All
corporate, limited liability company and other proceedings in connection with
the transactions contemplated by this Agreement and all documents and
instruments incident to such transactions shall be reasonably satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.

 

Section 4.12.                               Rating.  Such Purchaser shall have
received evidence reasonably satisfactory in form and substance to such
Purchaser that the Notes shall have received a Credit Rating from Fitch that is
an Investment Grade Rating and such Credit Rating shall remain in full force and
effect at the time of Closing.

 

Section 4.13.                               Subsidiary Guaranty.  The Subsidiary
Guaranty shall have been executed and delivered by the Subsidiary Guarantors and
shall be in full force and effect.

 

SECTION 5.                                          REPRESENTATIONS AND
WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each Purchaser on the date of the Closing
that:

 

Section 5.1.                                Organization; Power and Authority. 
The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The Company has the corporate power and authority (a) to own or
hold under lease the properties it purports to own or hold under lease and to
transact the business it transacts and proposes to transact and (b) to execute
and deliver this Agreement and the Notes and to perform the provisions hereof
and thereof.

 

Section 5.2.                                Authorization, Etc.  This Agreement
and the Notes have been duly authorized by all necessary corporate action on the
part of the Company, and this Agreement constitutes, and upon execution and
delivery thereof each Note will constitute, a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

Section 5.3.                                Disclosure.  The Company, through
its agents, Goldman, Sachs & Co. and Morgan Stanley & Co. LLC, has delivered to
each Purchaser a copy of a Confidential Private Placement Memorandum, dated
September 2015 (the “Memorandum”), relating to the

 

5

--------------------------------------------------------------------------------


 

transactions contemplated hereby.  The Memorandum fairly describes, in all
material respects, the general nature of the business and principal properties
of the Company and its Subsidiaries.  This Agreement, the Memorandum, the
financial statements listed in Schedule 5.5 and the documents, certificates or
other writings delivered to the Purchasers by or on behalf of the Company prior
to October 30, 2015 in connection with the transactions contemplated hereby and
identified in Schedule 5.3 (this Agreement, the Memorandum and such documents,
certificates or other writings and such financial statements delivered to each
Purchaser being referred to, collectively, as the “Disclosure Documents”), taken
as a whole, do not contain any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein not misleading
in light of the circumstances under which they were made; provided that, with
respect to projections, estimates and other forward-looking information, the
Company represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.  Except as disclosed in
the Disclosure Documents, since December 31, 2014, there has been no change in
the financial condition, operations, business or properties of the Company or
any Subsidiary except changes that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  There is no fact
known to the Company that could reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Disclosure
Documents.

 

Section 5.4.                                Organization and Ownership of Shares
of Subsidiaries.  (a) Schedule 5.4 contains (except as noted therein) as of the
date hereof complete and correct lists of (i) the Company’s Subsidiaries,
showing, as to each Subsidiary, the name thereof, the jurisdiction of its
organization, and the percentage of shares of each class of its capital stock or
similar equity interests outstanding owned by the Company and each other
Subsidiary and (ii) the Company’s directors and senior officers.

 

(b)                     All of the outstanding shares of capital stock or
similar equity interests of each Subsidiary shown in Schedule 5.4 as being owned
by the Company and its Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by the Company or another Subsidiary free and clear
of any Lien that is prohibited by this Agreement.

 

(c)                     Each Subsidiary is a corporation or other legal entity
duly organized, validly existing and, where applicable, in good standing under
the laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and, where applicable, is in good standing in
each jurisdiction in which such qualification is required by law, other than
those jurisdictions as to which the failure to be so qualified or in good
standing could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  Each such Subsidiary has the corporate or other
power and authority to own or hold under lease the properties it purports to own
or hold under lease and to transact the business it transacts and proposes to
transact.

 

(d)                     No Subsidiary is subject to any legal, regulatory,
contractual or other restriction (other than the agreements listed on
Schedule 5.4 and customary limitations imposed by corporate law or similar
statutes and limitations imposed by the terms of any agreements governing
Non-Recourse Indebtedness) restricting the ability of such Subsidiary to pay
dividends out of profits or make any other similar distributions of profits to
the Company or any

 

6

--------------------------------------------------------------------------------


 

of its Subsidiaries that owns outstanding shares of capital stock or similar
equity interests of such Subsidiary.

 

Section 5.5.                                Financial Statements; Material
Liabilities.  The Company has delivered to each Purchaser copies of the
financial statements of the Company and its Subsidiaries listed on Schedule
5.5.  All of such financial statements (including in each case the related
schedules and notes) fairly present in all material respects the consolidated
financial position of the Company and its Subsidiaries as of the respective
dates specified in such Schedule and the consolidated results of their
operations and cash flows for the respective periods so specified and have been
prepared in accordance with GAAP consistently applied throughout the periods
involved except as set forth in the notes thereto (subject, in the case of any
interim financial statements, to normal year-end adjustments and the absence of
footnotes).  The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed in the Disclosure Documents.

 

Section 5.6.                                Compliance with Laws, Other
Instruments, Etc.  The execution, delivery and performance by the Company of
this Agreement and the Notes will not (i) (A) contravene, result in any breach
of, or constitute a default under, or (B) result in the creation of any Lien in
respect of, any property of the Company or any Subsidiary under, (x) any
indenture, mortgage, deed of trust, loan, purchase agreement, credit agreement
or lease, in any material respect, or (y) the corporate charter, by-laws or
shareholders agreement or (z) any other agreement or instrument, in any material
respect, to which the Company or any Subsidiary is bound or by which the Company
or any Subsidiary or any of their respective properties may be bound or
affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
in any material respect or (iii) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable to the Company or
any Subsidiary in any material respect.

 

Section 5.7.                                Governmental Authorizations, Etc. 
No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement or the Notes, except
for consents, approvals, authorizations, filings and declarations which have
been duly obtained, give or made and are in full force and effect.

 

Section 5.8.                                Litigation; Observance of
Agreements, Statutes and Orders.  (a) There are no actions, suits,
investigations or proceedings pending or, to the best knowledge of the Company,
threatened in writing against or affecting the Company or any Subsidiary or any
property of the Company or any Subsidiary in any court or before any arbitrator
of any kind or before or by any Governmental Authority that could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)                     Neither the Company nor any Subsidiary is (i) in default
under any agreement or instrument to which it is a party or by which it is
bound, (ii) in violation of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority or (iii) in violation of any applicable
law, ordinance, rule or regulation of any Governmental Authority (including,
without

 

7

--------------------------------------------------------------------------------


 

limitation, Environmental Laws, the USA PATRIOT Act or any of the other laws and
regulations that are referred to in Section 5.16), which default or violation
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

Section 5.9.                                Taxes.  The Company and its
Subsidiaries have filed all material tax returns that are required to have been
filed in any jurisdiction, and have paid all taxes shown to be due and payable
on such returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which, individually or in
the aggregate, is not Material or (ii) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP.  The Company knows of no
basis for any other tax or assessment that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
charges, accruals and reserves on the books of the Company and its Subsidiaries
in respect of U.S. federal, state or other taxes for all fiscal periods are
adequate.  The U.S. federal income tax liabilities of the Company and its
Subsidiaries have been finally determined (whether by reason of completed audits
or the statute of limitations having run) for all fiscal years up to and
including the fiscal year ended December 31, 2011.

 

Section 5.10.                               Title to Property; Leases.  The
Company and its Subsidiaries have good and marketable title in fee simple to, or
valid leasehold interests in, their respective real properties necessary or used
in the ordinary course of their business, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, and in each case free and clear of Liens prohibited by
this Agreement.

 

Section 5.11.                               Licenses, Permits, Etc.  (a) The
Company and its Subsidiaries own or possess all licenses, permits, franchises,
authorizations, patents, copyrights, proprietary software, service marks,
trademarks and trade names, or rights thereto, that individually or in the
aggregate are Material, without known conflict with the rights of others.

 

(b)                     To the best knowledge of the Company, no product or
service of the Company or any of its Subsidiaries infringes in any material
respect any license, permit, franchise, authorization, patent, copyright,
proprietary software, service mark, trademark, trade name or other right owned
by any other Person.

 

(c)                     To the best knowledge of the Company, there is no
Material violation by any Person of any right of the Company or any of its
Subsidiaries with respect to any patent, copyright, proprietary software,
service mark, trademark, trade name or other right owned or used by the Company
or any of its Subsidiaries.

 

Section 5.12.                               Compliance with ERISA.  (a) The
Company and each ERISA Affiliate have operated and administered each Plan in
compliance with all applicable laws except for such instances of noncompliance
as have not resulted in and could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the

 

8

--------------------------------------------------------------------------------


 

penalty or excise tax provisions of the Code relating to employee benefit plans
(as defined in section 3 of ERISA), and no event, transaction or condition has
occurred or exists that could, individually or in the aggregate, reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to section 430(k) of the Code or to any
such penalty or excise tax provisions under the Code or federal law or
section 4068 of ERISA or by the granting of a security interest in connection
with the amendment of a Plan, other than such liabilities or Liens as would not
be individually or in the aggregate Material.

 

(b)                     The present value of the aggregate benefit liabilities
under each of the Plans (other than Multiemployer Plans), determined as of the
end of such Plan’s most recently ended plan year on the basis of the actuarial
assumptions specified for funding purposes in such Plan’s most recent actuarial
valuation report, did not exceed the aggregate current value of the assets of
such Plan allocable to such benefit liabilities.  The term “benefit liabilities”
has the meaning specified in section 4001 of ERISA and the terms “current value”
and “present value” have the meaning specified in section 3 of ERISA.

 

(c)                     The Company and its ERISA Affiliates have not incurred
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.

 

(d)                     The expected postretirement benefit obligation
(determined as of the last day of the Company’s most recently ended fiscal year
in accordance with Financial Accounting Standards Board Accounting Standards
Codification Topic 715-60, without regard to liabilities attributable to
continuation coverage mandated by section 4980B of the Code) of the Company and
its Subsidiaries is not Material.

 

(e)                     The execution and delivery of this Agreement and the
issuance and sale of the Notes hereunder will not involve any transaction that
is subject to the prohibitions of section 406 of ERISA or in connection with
which a tax could be imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. 
The representation by the Company to each Purchaser in the first sentence of
this Section 5.12(e) is made in reliance upon and subject to the accuracy of
such Purchaser’s representation in Section 6.2 as to the sources of the funds to
be used to pay the purchase price of the Notes to be purchased by such
Purchaser.

 

Section 5.13.                               Private Offering by the Company. 
Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar Securities for sale to, or solicited any offer to buy the Notes or any
similar Securities from, or otherwise approached or negotiated in respect
thereof with, any Person other than not more than 65 Institutional Investors
(including the Purchasers), each of which has been offered the Notes at a
private sale for investment.  Neither the Company nor anyone acting on its
behalf has taken, or will take, any action that would subject the issuance or
sale of the Notes to the registration requirements of section 5 of the
Securities Act or to the registration requirements of any Securities or blue sky
laws of any applicable jurisdiction.

 

9

--------------------------------------------------------------------------------


 

Section 5.14.                               Use of Proceeds; Margin
Regulations.  The Company will apply the proceeds of the sale of the Notes
hereunder as set forth in the Memorandum.  No part of the proceeds from the sale
of the Notes hereunder will be used, directly or indirectly, for the purpose of
buying or carrying any margin stock within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System (12 CFR 221), or for the
purpose of buying or carrying or trading in any Securities under such
circumstances as to involve the Company in a violation of Regulation X of said
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220).  Margin stock does not constitute more
than 25% of the value of the consolidated assets of the Company and its
Subsidiaries and the Company does not have any present intention that margin
stock will constitute more than 25% of the value of such assets.  As used in
this Section, the terms “margin stock” and “purpose of buying or carrying” shall
have the meanings assigned to them in said Regulation U.

 

Section 5.15.                               Existing Indebtedness; Future
Liens.  (a) Except as described therein, Schedule 5.15 sets forth a complete and
correct list of all outstanding Indebtedness of the Company and its Subsidiaries
as of September 30, 2015 (including descriptions of the obligors and obligees
(or the agent, trustee or other entity acting in a similar capacity on behalf of
the obligees), principal amounts outstanding, any collateral therefor and any
Guaranties thereof), since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Indebtedness of the Company or its Subsidiaries.  Neither the Company nor
any Subsidiary is in default and no waiver of default is currently in effect, in
the payment of any principal or interest on any Indebtedness of the Company or
such Subsidiary and no event or condition exists with respect to any
Indebtedness of the Company or any Subsidiary that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Indebtedness to become due and payable before its stated maturity or before
its regularly scheduled dates of payment.

 

(b)                     Except as disclosed in Schedule 5.15, neither the
Company nor any Subsidiary has agreed or consented to cause or permit any of its
property, whether now owned or hereafter acquired, to be subject to a Lien that
secures Indebtedness or to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien that secures Indebtedness.

 

(c)                     Neither the Company nor any Subsidiary is a party to, or
otherwise subject to any provision contained in, any instrument evidencing
Indebtedness of the Company or such Subsidiary, any agreement relating thereto
or any other agreement (including, but not limited to, its charter or any other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Company, except as
disclosed in Schedule 5.15.

 

Section 5.16.                               Foreign Assets Control Regulations,
Etc.  (a) Neither the Company nor any Controlled Entity is (i) a Person whose
name appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
the Treasury (“OFAC”) (an “OFAC Listed Person”) (ii) an agent, department, or
instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime

 

10

--------------------------------------------------------------------------------


 

that is subject to any OFAC Sanctions Program, or (iii) otherwise blocked,
subject to sanctions under or engaged in any activity in violation of other
United States economic sanctions, including but not limited to, the Trading with
the Enemy Act, the International Emergency Economic Powers Act, the
Comprehensive Iran Sanctions, Accountability and Divestment Act (“CISADA”) or
any similar law or regulation with respect to Iran or any other country, the
Sudan Accountability and Divestment Act, any OFAC Sanctions Program, or any
economic sanctions regulations administered and enforced by the United States or
any enabling legislation or executive order relating to any of the foregoing
(collectively, “U.S. Economic Sanctions”) (each OFAC Listed Person and each
other Person, entity, organization and government of a country described in
clause (i), clause (ii) or clause (iii), a “Blocked Person”).  Neither the
Company nor any Controlled Entity has been notified that its name appears or may
in the future appear on a state list of Persons that engage in investment or
other commercial activities in Iran or any other country that is subject to U.S.
Economic Sanctions.

 

(b)                     No part of the proceeds from the sale of the Notes
hereunder constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Company or any Controlled Entity,
directly or indirectly, (i) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, or (ii) otherwise in
violation of U.S. Economic Sanctions.

 

(c)                     Neither the Company nor any Controlled Entity (i) has
been found in violation of, charged with, or convicted of, money laundering,
drug trafficking, terrorist-related activities or other money laundering
predicate crimes under the Currency and Foreign Transactions Reporting Act of
1970 (otherwise known as the Bank Secrecy Act), the USA PATRIOT Act or any other
United States law or regulation governing such activities (collectively,
“Anti-Money Laundering Laws”) or any U.S. Economic Sanctions violations, (ii) to
the Company’s actual knowledge after making due inquiry, is under investigation
by any Governmental Authority for possible violation of Anti-Money Laundering
Laws or any U.S. Economic Sanctions violations, (iii) has been assessed civil
penalties under any Anti-Money Laundering Laws or any U.S. Economic Sanctions,
or (iv) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws.  The Company has established procedures and controls
which it reasonably believes are adequate (and otherwise comply with applicable
law) to ensure that the Company and each Controlled Entity is and will continue
to be in compliance with all applicable current and future Anti-Money Laundering
Laws and U.S. Economic Sanctions.

 

(d)                     (1) Neither the Company nor any Controlled Entity
(i) has been charged with, or convicted of bribery or any other anti-corruption
related activity under any applicable law or regulation in a U.S. or any
European Union country or jurisdiction, including but not limited to, the
U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act 2010 (collectively,
“Anti-Corruption Laws”), (ii) to the Company’s actual knowledge after making due
inquiry, is under investigation by any U.S. or European Union Governmental
Authority for possible violation of Anti-Corruption Laws, (iii) has been
assessed civil or criminal penalties under any Anti-Corruption Laws or (iv) has
been or is the target of sanctions imposed by the United Nations or the European
Union;

 

11

--------------------------------------------------------------------------------


 

(2)                     To the Company’s actual knowledge after making due
inquiry, neither the Company nor any Controlled Entity has, within the last five
years, directly or indirectly offered, promised, given, paid or authorized the
offer, promise, giving or payment of anything of value to a Governmental
Official or a commercial counterparty for the purposes of: (i) influencing any
act, decision or failure to act by such Governmental Official in his or her
official capacity or such commercial counterparty, (ii) inducing a Governmental
Official to do or omit to do any act in violation of the Governmental Official’s
lawful duty, or (iii) inducing a Governmental Official or a commercial
counterparty to use his or her influence with a government or instrumentality to
affect any act or decision of such government or entity; in each case in order
to obtain, retain or direct business or to otherwise secure an improper
advantage in violation in any material respect of any applicable law or
regulation or which would cause any holder to be in violation in any material
respect of any law or regulation applicable to such holder; and

 

(3)                     No part of the proceeds from the sale of the Notes
hereunder will be used, directly or indirectly, for any improper payments,
including bribes, to any Governmental Official or commercial counterparty in
order to obtain, retain or direct business or obtain any improper advantage. 
The Company has established procedures and controls which it reasonably believes
are adequate (and otherwise comply with applicable law) to ensure that the
Company and each Controlled Entity is and will continue to be in compliance with
all applicable current and future Anti-Corruption Laws.

 

Section 5.17.                               Status under Certain Statutes. 
Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or the
Federal Power Act, as amended.

 

Section 5.18.                               Environmental Matters.  (a) Neither
the Company nor any Subsidiary has knowledge of any claim or has received any
written notice of any claim and no proceeding has been instituted asserting any
claim against the Company or any of its Subsidiaries or any of their respective
real properties or other assets now or formerly owned, leased or operated by any
of them, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

 

(b)                     Neither the Company nor any Subsidiary has knowledge of
any facts which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

 

(c)                     Neither the Company nor any Subsidiary has stored any
Hazardous Materials on real properties now or formerly owned, leased or operated
by any of them in a manner which is contrary to any Environmental Law that
could, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

 

12

--------------------------------------------------------------------------------


 

(d)                     Neither the Company nor any Subsidiary has disposed of
any Hazardous Materials in a manner which is contrary to any Environmental Law
that could, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

 

(e)                     All buildings on all real properties now owned, leased
or operated by the Company or any Subsidiary are in compliance with applicable
Environmental Laws, except where failure to comply could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

Section 5.19.                               Solvency.  As of the date of this
Agreement and after giving effect to the transactions contemplated by this
Agreement and the other Note Documents, the Company and its consolidated
Subsidiaries, on a consolidated basis, are Solvent.

 

Section 5.20.                               Real Estate Investment Trust
Status.  The Company is qualified as a Real Estate Investment Trust under the
Code.  The shares of common Equity Interests of the Company are listed on the
New York Stock Exchange.

 

SECTION 6.                                          REPRESENTATIONS OF THE
PURCHASERS.

 

Section 6.1.                                Purchase for Investment.  Each
Purchaser severally represents (i) that it is purchasing the Notes for its own
account or for one or more separate accounts maintained by such Purchaser or for
the account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of such Purchaser’s or their
property shall at all times be within such Purchaser’s or their control and
(ii) that it is an institutional accredited investor within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act.  Each Purchaser
understands that the Notes have not been registered under the Securities Act and
may be resold only if registered pursuant to the provisions of the Securities
Act or if an exemption from registration is available, except under
circumstances where neither such registration nor such an exemption is required
by law, and that the Company is not required to register the Notes.

 

Section 6.2.                                Source of Funds.  Each Purchaser
severally represents that at least one of the following statements is an
accurate representation as to each source of funds (a “Source”) to be used by
such Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:

 

(a)                        the Source is an “insurance company general account”
(as the term is defined in the United States Department of Labor’s Prohibited
Transaction Exemption (“PTE”) 95-60) in respect of which the reserves and
liabilities (as defined by the annual statement for life insurance companies
approved by the NAIC (the “NAIC Annual Statement”)) for the general account
contract(s) held by or on behalf of any employee benefit plan together with the
amount of the reserves and liabilities for the general account contract(s) held
by or on behalf of any other employee benefit plans maintained by the same
employer (or affiliate thereof as defined in PTE 95-60) or by the same employee
organization in the general account do not exceed 10% of the total reserves and
liabilities of the general account (exclusive of separate account liabilities)
plus surplus as set forth in the NAIC Annual Statement filed with such
Purchaser’s state of domicile; or

 

13

--------------------------------------------------------------------------------


 

(b)                         the Source is a separate account that is maintained
solely in connection with such Purchaser’s fixed contractual obligations under
which the amounts payable, or credited, to any employee benefit plan (or its
related trust) that has any interest in such separate account (or to any
participant or beneficiary of such plan (including any annuitant)) are not
affected in any manner by the investment performance of the separate account; or

 

(c)                         the Source is either (i) an insurance company pooled
separate account, within the meaning of PTE 90-1 or (ii) a bank collective
investment fund, within the meaning of the PTE 91-38 and, except as disclosed by
such Purchaser to the Company in writing pursuant to this clause (c), no
employee benefit plan or group of plans maintained by the same employer or
employee organization beneficially owns more than 10% of all assets allocated to
such pooled separate account or collective investment fund; or

 

(d)                         the Source constitutes assets of an “investment
fund” (within the meaning of Part VI of PTE 84-14 (the “QPAM Exemption”))
managed by a “qualified professional asset manager” or “QPAM” (within the
meaning of Part VI of the QPAM Exemption), no employee benefit plan’s assets
that are managed by the QPAM in such investment fund, when combined with the
assets of all other employee benefit plans established or maintained by the same
employer or by an affiliate (within the meaning of Part VI(c)(1) of the QPAM
Exemption) of such employer or by the same employee organization and managed by
such QPAM, represent more than 20% of the total client assets managed by such
QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption are satisfied,
neither the QPAM nor a person controlling or controlled by the QPAM maintains an
ownership interest in the Company that would cause the QPAM and the Company to
be “related” within the meaning of Part VI(h) of the QPAM Exemption and (i) the
identity of such QPAM and (ii) the names of any employee benefit plans whose
assets in the investment fund, when combined with the assets of all other
employee benefit plans established or maintained by the same employer or by an
affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization, represent 10% or more of the
assets of such investment fund, have been disclosed to the Company in writing
pursuant to this clause (d); or

 

(e)                         the Source constitutes assets of a “plan(s)” (within
the meaning of Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an
“in-house asset manager” or “INHAM” (within the meaning of Part IV(a) of the
INHAM Exemption), the conditions of Part I(a), (g) and (h) of the INHAM
Exemption are satisfied, neither the INHAM nor a person controlling or
controlled by the INHAM (applying the definition of “control” in
Part IV(d)(3) of the INHAM Exemption) owns a 10% or more interest in the Company
and (i) the identity of such INHAM and (ii) the name(s) of the employee benefit
plan(s) whose assets constitute the Source have been disclosed to the Company in
writing pursuant to this clause (e); or

 

(f)                        the Source is a governmental plan; or

 

14

--------------------------------------------------------------------------------


 

(g)                          the Source is one or more employee benefit plans,
or a separate account or trust fund comprised of one or more employee benefit
plans, each of which has been identified to the Company in writing pursuant to
this clause (g); or

 

(h)                         the Source does not include assets of any employee
benefit plan, other than a plan exempt from the coverage of ERISA.

 

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

 

SECTION 7.                                          INFORMATION AS TO COMPANY.

 

Section 7.1.                                Financial and Business Information. 
The Company shall deliver to each holder of a Note that is an Institutional
Investor:

 

(a)                        Quarterly Statements — within 45 days (or such
shorter period as is the earlier of (x) 15 days greater than the period
applicable to the filing of the Company’s Quarterly Report on Form 10-Q (the
“Form 10-Q”) with the SEC regardless of whether the Company is subject to the
filing requirements thereof and (y) the date by which such financial statements
are required to be delivered under the Primary Credit Facility or the date on
which such corresponding financial statements are delivered under the Primary
Credit Facility if such delivery occurs earlier than such required delivery
date) after the end of each quarterly fiscal period in each fiscal year of the
Company (other than the last quarterly fiscal period of each such fiscal year),
duplicate copies of,

 

(i)                          a consolidated balance sheet of the Company and its
consolidated Subsidiaries as at the end of such quarter, and

 

(ii)                          consolidated statements of income or operations of
the Company and its consolidated Subsidiaries, for such quarter and (in the case
of the second and third quarters) for the portion of the fiscal year ending with
such quarter and consolidated statements of cash flows of the Company and its
consolidated subsidiaries for the portion of the fiscal year ending with such
quarter,

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments and the absence of footnotes, provided that delivery within the time
period specified above of copies of the Company’s Form 10-Q prepared in
compliance with the requirements therefor and filed with the SEC shall be deemed
to satisfy the requirements of this Section 7.1(a);

 

15

--------------------------------------------------------------------------------


 

(b)                         Annual Statements — within 90 days (or such shorter
period as is the earlier of (x) 15 days greater than the period applicable to
the filing of the Company’s Annual Report on Form 10-K (the “Form 10-K”) with
the SEC regardless of whether the Company is subject to the filing requirements
thereof and (y) the date by which such financial statements are required to be
delivered under the Primary Credit Facility or the date on which such
corresponding financial statements are delivered under the Primary Credit
Facility if such delivery occurs earlier than such required delivery date) after
the end of each fiscal year of the Company, duplicate copies of

 

(i)                          a consolidated balance sheet of the Company and its
consolidated Subsidiaries as at the end of such year, and

 

(ii)                          consolidated statements of income or operations,
changes in shareholders’ equity and cash flows of the Company and its
consolidated Subsidiaries for such year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based (except for a qualification or
an exception to the extent related to the maturity or refinancing of the loans
under the Primary Credit Facility or the Notes)) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances,
provided that the delivery within the time period specified above of the
Company’s Form 10-K for such fiscal year prepared in accordance with the
requirements therefor and filed with the SEC, shall be deemed to satisfy the
requirements of this Section 7.1(b);

 

(c)                         SEC and Other Reports — promptly upon their becoming
available, one copy of (i) each financial statement, report, notice or proxy
statement sent by the Company or any Subsidiary to its principal lending banks
as a whole (excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability or requests or consents to the eligibility of
unencumbered assets, customary or routine periodic financial and servicing
statements and compliance certificates and similar matters) or to its public
Securities holders generally, and (ii) each regular or periodic report, each
registration statement (without exhibits except as expressly requested by such
Purchaser or holder), and each prospectus and all amendments thereto filed by
the Company or any Subsidiary with the SEC and of all press releases and other
statements made available generally by the Company or any Subsidiary to the
public concerning developments that are Material;

 

16

--------------------------------------------------------------------------------


 

(d)                         Notice of Default or Event of Default — promptly,
and in any event within five days after a Responsible Officer becoming aware of
the existence of any Default or Event of Default or that any Person has given
any notice or taken any action with respect to a claimed default hereunder or
that any Person has given any notice or taken any action with respect to a
claimed default of the type referred to in Section 11(f), a written notice
specifying the nature and period of existence thereof and what action the
Company is taking or proposes to take with respect thereto;

 

(e)                         ERISA Matters — promptly, and in any event within
five days after a Responsible Officer becoming aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that the
Company or an ERISA Affiliate proposes to take with respect thereto:

 

(i)                          with respect to any Plan, any reportable event, as
defined in section 4043(c) of ERISA and the regulations thereunder, for which
notice thereof has not been waived pursuant to such regulations as in effect on
the date hereof; or

 

(ii)                          the taking by the PBGC of steps to institute, or
the threatening by the PBGC of the institution of, proceedings under
section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan, or the receipt by the Company or any ERISA Affiliate of a
notice from a Multiemployer Plan that such action has been taken by the PBGC
with respect to such Multiemployer Plan; or

 

(iii)                           any event, transaction or condition that could
result in the incurrence of any liability by the Company or any ERISA Affiliate
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, or in the imposition of any Lien on
any of the rights, properties or assets of the Company or any ERISA Affiliate
pursuant to Title I or IV of ERISA or such penalty or excise tax provisions, if
such liability or Lien, taken together with any other such liabilities or Liens
then existing, could reasonably be expected to have a Material Adverse Effect;

 

(f)                        Notices from Governmental Authority — promptly, and
in any event within 30 days after receipt thereof, copies of any notice to the
Company or any Subsidiary from any federal or state Governmental Authority
relating to any order, ruling, statute or other law or regulation that could
reasonably be expected to have a Material Adverse Effect;

 

(g)                          Resignation or Replacement of Auditors — within ten
days following the date on which the Company’s auditors resign or the Company
elects to change auditors, as the case may be, notification thereof, together
with such supporting information as the Required Holders may request;

 

17

--------------------------------------------------------------------------------


 

(h)                         Credit Rating — promptly upon becoming aware
thereof, notice of a change in the Credit Rating given by any Rating Agency or
any announcement that any Credit Rating is “under review” or that such Credit
Rating has been placed on a watch list or that any similar action has been taken
by a Rating Agency; and

 

(i)                          Requested Information — with reasonable promptness,
such other data and information relating to the business, operations, affairs,
financial condition, assets or properties of the Company or any of its
Subsidiaries (including, but without limitation, actual copies of the Company’s
Form 10-Q and Form 10-K) or relating to the ability of the Company to perform
its obligations hereunder and under the Notes as from time to time may be
reasonably requested by any such holder of a Note; provided, that, except as set
forth in Section 22.2 or as would otherwise be required to be delivered pursuant
to Section 7.1(c), so long as no Default or Event of Default has occurred and is
continuing, the Company and its Subsidiaries shall not be required to prepare or
deliver monthly financial statements or any other financial statements other
than those (i) described in Section 7.1(a) and (b) above or (ii) included in
their Form 10-Qs and Form 10-Ks.

 

Section 7.2.                                Officer’s Certificate.  Each set of
financial statements delivered to a holder of a Note pursuant to
Section 7.1(a) or Section 7.1(b) shall be accompanied by a certificate of a
Senior Financial Officer:

 

(a)                        Covenant Compliance — setting forth the information
from such financial statements that is required in order to establish whether
the Company was in compliance with the requirements of Section 10 during the
quarterly or annual period covered by the statements then being furnished,
(including with respect to each such provision that involves mathematical
calculations, the information from such financial statements that is required to
perform such calculations) and detailed calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Section, and the calculation of the amount, ratio or percentage then in
existence.  In the event that the Company or any Subsidiary has made an election
to measure any financial liability using fair value (which election is being
disregarded for purposes of determining compliance with this Agreement pursuant
to Section 22.2) as to the period covered by any such financial statement, such
Senior Financial Officer’s certificate as to such period shall include a
reconciliation from GAAP with respect to such election; and

 

(b)                         Event of Default — certifying that such Senior
Financial Officer has reviewed the relevant terms hereof and has made, or caused
to be made, under his or her supervision, a review of the transactions and
conditions of the Company and its Subsidiaries from the beginning of the
quarterly or annual period covered by the statements then being furnished to the
date of the certificate and that such review shall not have disclosed the
existence during such period of any condition or event that constitutes a
Default or an Event of Default or, if any such condition or event existed or
exists (including, without limitation, any such event or condition resulting
from the failure of the Company or any Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Company shall have taken or proposes to take with respect
thereto.

 

18

--------------------------------------------------------------------------------


 

Section 7.3.                                Visitation.  The Company shall
permit the representatives of each holder of a Note that is an Institutional
Investor:

 

(a)                        No Default — if no Default or Event of Default then
exists, at the expense of such holder and upon reasonable prior notice to the
Company, to visit the principal executive office of the Company, to discuss the
affairs, finances and accounts of the Company and its Subsidiaries with the
Company’s officers, and (with the consent of the Company, which consent will not
be unreasonably withheld) its independent public accountants (it being
understood and agreed that only one such request for a discussion with the
Company’s independent public accountants shall be made per fiscal year by all
holders of Notes and such discussion shall be held on or around the end of the
SAS 100 review period and that representatives of the Company shall be permitted
to be present at any such meeting), and (with the consent of the Company, which
consent will not be unreasonably withheld) to visit the other offices and
properties of the Company and each Subsidiary, all at such reasonable times and
as often as may be reasonably requested in writing; provided that only one such
visit or one such discussion shall be made per fiscal year by each holder of
Notes; and

 

(b)                         Default — if a Default or Event of Default then
exists, at the expense of the Company to visit and inspect any of the offices or
properties of the Company or any Subsidiary, to examine all their respective
books of account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Company authorizes said accountants to discuss the affairs,
finances and accounts of the Company and its Subsidiaries (provided that the
Company shall receive notice of such meeting and representatives of the Company
shall be entitled (but not required) to be present at any such meeting)), all at
such times and as often as may be reasonably requested.

 

Section 7.4.                                Electronic Delivery.  Financial
statements, opinions of independent certified public accountants, other
information and Officer’s Certificates that are required to be delivered by the
Company pursuant to Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed
to have been delivered if the Company satisfies any of the following
requirements with respect thereto:

 

(i)                             such financial statements satisfying the
requirements of Section 7.1(a) or (b) and related Officer’s Certificate
satisfying the requirements of Section 7.2 are delivered to each holder of a
Note by e-mail;

 

(ii)                          the Company shall have timely filed such Form 10-Q
or Form 10-K, satisfying the requirements of Section 7.1(a) or Section 7.1(b),
as the case may be, with the SEC on EDGAR and shall have made such form and the
related Officer’s Certificate satisfying the requirements of Section 7.2
available on its home page on the internet, which is located at
http://www.storecapital.com as of the date of this Agreement;

 

19

--------------------------------------------------------------------------------


 

(iii)                                  such financial statements satisfying the
requirements of Section 7.1(a) or Section 7.1(b) and related Officer’s
Certificate(s) satisfying the requirements of Section 7.2 are timely posted by
or on behalf of the Company on IntraLinks or on any other similar website to
which each holder of Notes has free access; or

 

(iv)                                the Company shall have filed any of the
items referred to in Section 7.1(c) with the SEC on EDGAR and shall have made
such items available on its home page on the internet or on IntraLinks or on any
other similar website to which each holder of Notes has free access;

 

provided however, that in the case of any of clauses (ii), (iii) or (iv), the
Company shall have given each holder of a Note prior written notice, which may
be by e-mail or in accordance with Section 18, of such posting or filing in
connection with each delivery, provided further, that upon request of any holder
to receive paper copies of such forms, financial statements and Officer’s
Certificates or to receive them by e-mail, the Company will promptly e-mail them
or deliver such paper copies, as the case may be, to such holder.

 

SECTION 8.                                          PAYMENT AND PREPAYMENT OF
THE NOTES.

 

Section 8.1.                                Maturity.  As provided therein, the
entire unpaid principal balance of each Note shall be due and payable on the
Maturity Date thereof.

 

Section 8.2.                                Optional Prepayments with Make-Whole
Amount.  (a) The Company may, at its option, upon notice as provided below,
prepay at any time all, or from time to time any part of, any series of Notes,
in an amount not less than 5% of the aggregate principal amount of any series of
Notes then outstanding in the case of a partial prepayment, at 100% of the
principal amount so prepaid, and the Make-Whole Amount determined for the
prepayment date with respect to such principal amount.  The Company will give
each holder of Notes written notice of each optional prepayment under this
Section 8.2 not less than ten days and not more than 60 days prior to the date
fixed for such prepayment unless the Company and the holders of more than 50% of
the principal amount of the Notes of such series to be prepaid then outstanding
agree to another time period pursuant to Section 17.  Each such notice shall
specify such date (which shall be a Business Day), the aggregate principal
amount of such series of Notes to be prepaid on such date, the principal amount
of each Note of such series held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated Make-Whole
Amount (if any) for each series due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation.  Two Business Days prior to such
prepayment, the Company shall deliver to each holder of Notes a certificate of a
Senior Financial Officer specifying the calculation of such Make-Whole Amount as
of the specified prepayment date.

 

(b)                     Notwithstanding anything contained in this Section 8.2
to the contrary, if and so long as any Default or Event of Default shall have
occurred and be continuing, any partial prepayment of the Notes pursuant to the
provisions of Section 8.2(a) shall be allocated among all

 

20

--------------------------------------------------------------------------------


 

of the Notes of all series at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof.

 

Section 8.3.                                Allocation of Partial Prepayments. 
(a) In the case of each partial prepayment of a series of Notes pursuant to
Section 8.2(a), the principal amount of the Notes of such series to be prepaid
shall be allocated among all of the Notes of such series at the time outstanding
in proportion, as nearly as practicable, to the respective unpaid principal
amounts thereof not theretofore called for prepayment.

 

(b)                     In the case of each partial prepayment of a series of
Notes pursuant to Section 8.2(b), the principal amount of the Notes to be
prepaid shall be allocated among all of the Notes regardless of series at the
time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof not theretofore called for prepayment.

 

(c)                     Any prepayments pursuant to Section 8.7 shall be applied
only to the Notes of the holders electing to participate in such prepayment.

 

Section 8.4.                                Maturity; Surrender, Etc.  In the
case of each optional prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any.  From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue.  Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.

 

Section 8.5.                                Purchase of Notes.  The Company will
not and will not permit any Affiliate to purchase, redeem, prepay or otherwise
acquire, directly or indirectly, any of the outstanding Notes of any series
except (a) upon the payment or prepayment of the Notes of any series in
accordance with this Agreement and the Notes or (b) pursuant to an offer to
purchase made by the Company or any other Affiliate pro rata to the holders of
all Notes of any series at the time outstanding upon the same terms and
conditions.  Any such offer shall provide each holder with sufficient
information to enable it to make an informed decision with respect to such
offer, and shall remain open for at least 10 Business Days.  If the holders of
more than 50% of the principal amounts of the Notes of the applicable series
then outstanding accept such offer, the Company shall promptly notify the
remaining holders of such series of Notes of such fact and the expiration date
for the acceptance by holders of such series of Notes shall be extended by the
number of days necessary to give each such remaining holder at least 10 Business
Days from its receipt of notice to accept such offer.  The Company will promptly
cancel all Notes acquired by it or any Affiliate pursuant to any payment,
prepayment or purchase of Notes pursuant to this Agreement and no Notes may be
issued in substitution or exchange for any such Notes.  Notwithstanding anything
contained in this Section 8.5 to the contrary, if and so long as any Default or
Event of Default shall have occurred and be continuing, any offer to purchase
the Notes pursuant to the provisions of Section 8.5(b) shall be allocated among
all of the Notes of all

 

21

--------------------------------------------------------------------------------


 

series at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof.

 

Section 8.6.                                Make-Whole Amount.

 

“Make-Whole Amount” means, with respect to any Note of any series, an amount
equal to the excess, if any, of the Discounted Value of the Remaining Scheduled
Payments with respect to the Called Principal of such Note over the amount of
such Called Principal, provided that the Make-Whole Amount may in no event be
less than zero.  For the purposes of determining the Make-Whole Amount, the
following terms have the following meanings:

 

“Called Principal” means, with respect to any Note of any series, the principal
of such Note that is to be prepaid pursuant to Section 8.2 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.

 

“Discounted Value” means, with respect to the Called Principal of any Note of
any series, the amount obtained by discounting all Remaining Scheduled Payments
with respect to such Called Principal from their respective scheduled due dates
to the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by the yield(s) reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as
“Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run U.S.
Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date.  If there are
no such U.S. Treasury securities Reported having a maturity equal to such
Remaining Average Life, then such implied yield to maturity will be determined
by (a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the yields Reported for the applicable most recently issued actively
traded on-the-run U.S. Treasury securities with the maturities (1) closest to
and greater than such Remaining Average Life and (2) closest to and less than
such Remaining Average Life.  The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.

 

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date.  If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied

 

22

--------------------------------------------------------------------------------


 

yield to maturity will be determined by interpolating linearly between (1) the
U.S. Treasury constant maturity so reported with the term closest to and greater
than such Remaining Average Life and (2) the U.S. Treasury constant maturity so
reported with the term closest to and less than such Remaining Average Life. 
The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Note.

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note of any series, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the Notes, then the amount of the
next succeeding scheduled interest payment will be reduced by the amount of
interest accrued to such Settlement Date and required to be paid on such
Settlement Date pursuant to Section 8.4 or Section 12.1.

 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

 

Section 8.7.                                Change of Control.

 

(a)                    Notice of Change of Control.  The Company will, within
ten (10) Business Days after the occurrence of any Change of Control, give
written notice (the “Change of Control Notice”) of such Change of Control to
each holder of Notes.  Such Change of Control Notice shall contain and
constitute an offer to prepay the Notes as described in Section 8.7(b) hereof
and shall be accompanied by the certificate described in Section 8.7(e).

 

(b)                     Offer to Prepay Notes.  The offer to prepay Notes
contemplated by Section 8.7(a) shall be an offer to prepay, in accordance with
and subject to this Section 8.7, all, but not less than all, the Notes held by
each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such Change of Control Notice (the
“Proposed Prepayment Date”).  Such date shall be not fewer than 30 days and not
more than 60 days after the date of delivery of the Change of Control Notice.

 

(c)                     Acceptance.  Any holder of Notes may accept the offer to
prepay made pursuant to this Section 8.7 by causing a notice of such acceptance
to be delivered to the Company not fewer than 10 days prior to the Proposed
Prepayment Date.  A failure by a holder of Notes to respond

 

23

--------------------------------------------------------------------------------


 

to an offer to prepay made pursuant to this Section 8.7 shall be deemed to
constitute a rejection of such offer by such holder.

 

(d)                     Prepayment.  Prepayment of the Notes to be prepaid
pursuant to this Section 8.7 shall be at 100% of the principal amount of such
Notes together with accrued and unpaid interest thereon but without any
Make-Whole Amount or other premium.  The prepayment shall be made on the
Proposed Prepayment Date.

 

(e)                     Officer’s Certificate.  Each offer to prepay the Notes
pursuant to this Section 8.7 shall be accompanied by a certificate, executed by
a Senior Financial Officer and dated the date of delivery of the Change of
Control Notice, specifying:  (i) the Proposed Prepayment Date; (ii) that such
offer is made pursuant to this Section 8.7; (iii) the principal amount of each
Note offered to be prepaid (which shall be 100% of the outstanding principal
balance of each such Note); (iv) the interest that would be due on each Note
offered to be prepaid, accrued to the Proposed Prepayment Date; (v) that the
conditions of this Section 8.7 required to be fulfilled prior to the giving of
notice have been fulfilled; and (vi) in reasonable detail, the general nature
and date of the Change of Control.

 

Section 8.8.                                Payments Due on Non-Business Days. 
Anything in this Agreement or the Notes to the contrary notwithstanding,
(x) subject to clause (y), any payment of interest on any Note that is due on a
date that is not a Business Day shall be made on the next succeeding Business
Day without including the additional days elapsed in the computation of the
interest payable on such next succeeding Business Day; and (y) any payment of
principal of or Make-Whole Amount on any Note (including principal due on the
Maturity Date of such Note) that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

 

SECTION 9.                                          AFFIRMATIVE COVENANTS.

 

The Company covenants that so long as any of the Notes are outstanding:

 

Section 9.1.                                Compliance with Laws.  Without
limiting Section 10.4, the Company will, and will cause each of its Subsidiaries
to, comply with all laws, ordinances or governmental rules or regulations to
which each of them is subject, including, without limitation, ERISA,
Environmental Laws, the USA PATRIOT Act and the other laws and regulations that
are referred to in Section 5.16, and will obtain and maintain in effect all
licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental
rules or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 9.2.                                Insurance.  The Company will, and
will cause each of its Subsidiaries to, maintain, with financially sound and
reputable insurers, insurance with respect to their respective

 

24

--------------------------------------------------------------------------------


 

properties and businesses against such casualties and contingencies, of such
types, on such terms and in such amounts (including deductibles, co-insurance
and self-insurance, if adequate reserves are maintained with respect thereto) as
is customary in the case of entities of established reputations engaged in the
same or a similar business and similarly situated.

 

Section 9.3.                                Maintenance of Properties.  The
Company will, and will cause each of its Subsidiaries to, maintain and keep, or
cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, except where the failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

Section 9.4.                                Payment of Taxes and Claims.  The
Company will, and will cause each of its Subsidiaries to, file all material tax
returns required to be filed in any jurisdiction and to pay and discharge all
taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges, or levies imposed on them or any of their
properties, assets, income or franchises, to the extent the same have become due
and payable and before they have become delinquent and all claims for which sums
have become due and payable that have or might become a Lien on properties or
assets of the Company or any Subsidiary, provided that neither the Company nor
any Subsidiary need pay any such tax, assessment, charge, levy or claim if
(i) the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (ii) the
nonpayment of all such taxes, assessments, charges, levies and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 9.5.                                Corporate Existence, Etc.  Subject
to Section 10.2, the Company will at all times preserve and keep its corporate
existence in full force and effect.  Subject to Section 10.2, the Company will
at all times preserve and keep in full force and effect the corporate, limited
partnership or limited liability company existence of each of its Subsidiaries
(unless merged into the Company or a Wholly-Owned Subsidiary) and all rights and
franchises of the Company and its Subsidiaries unless, in the good faith
judgment of the Company, the termination of or failure to preserve and keep in
full force and effect such corporate existence, right or franchise could not,
individually or in the aggregate, have a Material Adverse Effect.

 

Section 9.6.                                Books and Records.  The Company
will, and will cause each of its Subsidiaries to, maintain proper books of
record and account in conformity with GAAP and in conformity in all material
respects with all applicable requirements of any Governmental Authority having
legal or regulatory jurisdiction over the Company or such Subsidiary, as the
case may be.  The Company will, and will cause each of its Subsidiaries to, keep
books, records and accounts which, in reasonable detail, accurately reflect in
all material respects all transactions and dispositions of assets.  The Company
and its Subsidiaries have devised a system of internal accounting controls
sufficient to provide reasonable assurances that their respective books,
records, and accounts accurately reflect all transactions and dispositions of
assets and the Company will, and will cause each of its Subsidiaries to,
continue to maintain such system.

 

25

--------------------------------------------------------------------------------


 

Section 9.7.                                Subsidiary Guarantors.  (a) The
Company will cause each of its Subsidiaries that guarantees or otherwise becomes
liable at any time, whether as a borrower or an additional or co-borrower or
otherwise, for or in respect of any Indebtedness under the Primary Credit
Facility or other Indebtedness with a principal amount in excess of $250,000,000
to concurrently therewith:

 

(i)                          enter into a Subsidiary Guaranty or joinder
thereto; and

 

(ii)                          deliver the following to each of holder of a Note:

 

(A)                          an executed counterpart of such Subsidiary Guaranty
or joinder thereto;

 

(B)                         to the extent required under the Primary Credit
Facility or under such other Indebtedness with a principal amount in excess of
$250,000,000, a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in
Sections 5.1, 5.2, 5.6, 5.7 and 5.19 of this Agreement (but with respect to such
Subsidiary and such Subsidiary Guaranty rather than the Company);

 

(C)                         to the extent required under the Primary Credit
Facility or under such other Indebtedness with a principal amount in excess of
$250,000,000, all documents as may be reasonably requested by the Required
Holders to evidence the due organization, continuing existence and good standing
of such Subsidiary and the due authorization by all requisite action on the part
of such Subsidiary of the execution and delivery of such Subsidiary Guaranty and
the performance by such Subsidiary of its obligations thereunder; and

 

(D)                          to the extent required under the Primary Credit
Facility or under such other Indebtedness with a principal amount in excess of
$250,000,000, an opinion of counsel reasonably satisfactory to the Required
Holders covering such matters relating to such Subsidiary and such Subsidiary
Guaranty as the Required Holders may reasonably request.

 

(b)                     Release of Guarantors.  The Company may request in
writing that the holders of the Notes release a Subsidiary Guarantor, if:
(i) after giving effect to such release, such Subsidiary does not have any
liability as a guarantor, borrower, co-borrower or otherwise with respect to any
Indebtedness under the Primary Credit Facility or other Indebtedness with a
principal amount in excess of $250,000,000, (ii) no Default or Event of Default
shall then be in existence or would occur as a result of such release; and
(iii) if any fee or other form of consideration is given to any holder of
Indebtedness under the Primary Credit Facility or other Indebtedness with a
principal amount in excess of $250,000,000 directly related to releasing such
Subsidiary Guarantor, the holders of the Notes shall receive equivalent
consideration (or other form of consideration reasonably acceptable to the
Required Holders).  Together with any such request, the Company shall deliver to
the holders of the Notes an Officer’s Certificate certifying that the

 

26

--------------------------------------------------------------------------------


 

conditions set forth in immediately preceding clauses (i), (ii), and (iii) will
be true and correct upon the release of such Subsidiary Guarantor.  No later
than 10 Business Days following the receipt by the holders of the Notes of such
written request and the related Officer’s Certificate and so long as the
conditions set forth in immediately preceding clauses (i), (ii) and (iii) will
be true and correct, the release shall be effective automatically and each
holder of Notes shall execute and deliver, at the sole cost and expense of the
Company, such documents as the Company may reasonably request to evidence such
release.

 

Section 9.8.                                Maintenance of Status.  The Company
will at all times remain qualified as a Real Estate Investment Trust under the
Code and remain in compliance in all material respects with all provisions
applicable to the qualification of the Company as a Real Estate Investment Trust
under the Code.

 

Section 9.9.                                Priority of Obligations.  The
Company will ensure that its payment obligations under this Agreement and the
Notes, and the payment obligations of any Subsidiary Guarantor under its
Subsidiary Guaranty, will at all times rank at least pari passu, without
preference or priority, with all other unsecured and unsubordinated Indebtedness
of the Company and such Subsidiary Guarantor, as applicable.

 

Section 9.10.                               Rating Confirmation.  The Company
covenants and agrees that, at its sole cost and expense, it shall cause to be
maintained at all times a Credit Rating from at least one Rating Agency that
indicates that it will monitor the rating on an ongoing basis.  During
November of each year the Company further covenants and agrees it shall provide
a notice to each of the holders of the Notes sent in the manner provided in
Section 18 with respect to any then current Credit Ratings.

 

SECTION 10.                                   NEGATIVE COVENANTS.

 

The Company covenants that so long as any of the Notes are outstanding:

 

Section 10.1.                               Transactions with Affiliates.  The
Company will not and will not permit any Subsidiary to enter into directly or
indirectly any transaction or group of related transactions (including without
limitation the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than the Company or
another Subsidiary), except in the ordinary course and pursuant to the
reasonable requirements of the Company’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Company or such Subsidiary
than would be obtainable in a comparable arm’s-length transaction with a Person
not an Affiliate.

 

Section 10.2.                               Merger, Consolidation, Etc.  The
Company will not, nor will it permit any of its Subsidiaries to, consolidate
with or merge with any other Person or convey, transfer or lease all or
substantially all of its assets in a single transaction or series of
transactions to any Person unless:

 

(a)                        in the case of a consolidation or merger involving a
Subsidiary, or conveyance, transfer or lease of all or substantially all of the
assets of a Subsidiary in a

 

27

--------------------------------------------------------------------------------


 

single transaction or series of transactions, (i) such merger or consolidation
of one or more of the Subsidiaries of the Company is with and into the Company
(it being understood and agreed that in any such event the Company will be the
surviving Person), (ii) such merger or consolidation involves two or more
Subsidiaries of the Company or entities that will become Subsidiaries after
giving effect to the merger or consolidation (provided that no such merger or
consolidation shall involve a Guarantor unless such Guarantor is the surviving
entity), or (iii) such transaction involves the liquidation or dissolution of
any Subsidiary of the Company (but specifically excluding any Guarantor unless
the assets of such Guarantor will become owned by another Guarantor or the
Company) that (A) would be permitted to sell or dispose of its assets in
accordance with this Agreement (and thereafter is treated under this Agreement
as if sold or disposed of pursuant to Section 10.8 hereof) or (B) owns assets
that will become owned by another Subsidiary or the Company upon such
liquidation or dissolution;

 

(b)                         in the case of a consolidation or merger involving
the Company, or conveyance, transfer or lease of all or substantially all of the
assets of the Company in a single transaction or series of transactions, the
successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease all or substantially all
of the assets of the Company as an entirety, as the case may be, shall be a
solvent corporation, limited liability company or limited partnership organized
and existing under the laws of the United States or any state thereof (including
the District of Columbia), and, if the Company is not such corporation, limited
liability company or limited partnership, (i) such corporation or limited
liability company shall have executed and delivered to each holder of any Notes
its assumption of the due and punctual performance and observance of each
covenant and condition of this Agreement and the Notes and (ii) such
corporation, limited liability company or limited partnership shall have caused
to be delivered to each holder of any Notes an opinion of nationally recognized
independent counsel, or other independent counsel reasonably satisfactory to the
Required Holders, to the effect that all agreements or instruments effecting
such assumption are enforceable in accordance with their terms and comply with
the terms hereof;

 

(c)                         in the case of a consolidation or merger involving
the Company, or conveyance, transfer or lease of all or substantially all of the
assets of the Company in a single transaction or series of transactions, each
Subsidiary Guarantor under any Subsidiary Guaranty that is outstanding at the
time such transaction or each transaction in such a series of transactions
occurs reaffirms its obligations under such Subsidiary Guaranty in writing at
such time pursuant to documentation that is reasonably acceptable to the
Required Holders; and

 

(d)                         immediately before and immediately after giving
effect to such transaction or each transaction in any such series of
transactions, no Default or Event of Default shall have occurred and be
continuing.

 

No such conveyance, transfer or lease of substantially all of the assets of the
Company shall have the effect of releasing the Company or any successor
corporation, limited liability company or

 

28

--------------------------------------------------------------------------------


 

limited partnership that shall theretofore have become such in the manner
prescribed in this Section 10.2 from its liability under this Agreement or the
Notes.

 

Section 10.3.                               Line of Business.  The Company will
not and will not permit any Subsidiary to engage in any business if, as a
result, the general nature of the business in which the Company and its
Subsidiaries, taken as a whole, would then be engaged would be substantially
changed from the general nature of the business in which the Company and its
Subsidiaries, taken as a whole, are engaged on the date of this Agreement as
described in the Memorandum.

 

Section 10.4.                               Terrorism Sanctions Regulations. 
The Company will not and will not permit any Controlled Entity (a) to become
(including by virtue of being controlled by a Blocked Person), own or control a
Blocked Person or any Person that is the target of sanctions imposed by the
United Nations or by the European Union, or (b) directly or indirectly to have
any investment in or engage in any dealing or transaction (including, without
limitation, any investment, dealing or transaction involving the proceeds of the
Notes) with any Person if such investment, dealing or transaction (i) would
cause any holder to be in violation of any U.S. or European Union law or
regulation applicable to such holder, or (ii) is prohibited by or subject to
sanctions under any U.S. Economic Sanctions, or (c) to engage in any activity
that could subject such Person or any holder to sanctions under CISADA or any
similar law or regulation with respect to Iran or any other country that is
subject to U.S. Economic Sanctions.

 

Section 10.5.                               Liens.  The Company will not and
will not permit any of its Subsidiaries to directly or indirectly create, incur,
assume or permit to exist any Lien on or with respect to any property, assets or
revenues of the Company or any such Subsidiary, whether now owned or held or
hereafter acquired, except:

 

(i)                          (A) Liens on properties to secure taxes,
assessments and other governmental charges or claims for labor, material or
supplies incurred in the ordinary course of business in respect of obligations
not then delinquent or not otherwise required to be paid or discharged under the
terms of this Agreement or any of the other Note Documents (unless such amounts
are being contested in good faith and by appropriate proceedings diligently
conducted and for which adequate reserves with respect thereto are maintained on
the books of such Person in accordance with GAAP) and (B) Liens on assets in
respect of judgments which do not constitute an Event of Default under
Section 11(i);

 

(ii)                          deposits or pledges made in connection with, or to
secure payment of, workers’ compensation, unemployment insurance, old age
pensions or other social security obligations;

 

(iii)                           Liens (A) consisting of mortgage liens on Real
Estate and other property securing Indebtedness which is Non-Recourse
Indebtedness of Subsidiaries of the Company that is secured by Real Estate and
other assets (which may include the Equity Interests of Subsidiaries that own
Real Estate) or (B) securing Secured Debt that is Recourse Indebtedness,
provided that the aggregate amount of (x) all Indebtedness

 

29

--------------------------------------------------------------------------------


 

secured by Liens pursuant to this clause (iii)(B) and (y) Recourse Indebtedness
of Subsidiaries that are not Subsidiary Guarantors shall not at any time exceed
ten percent (10%) of Consolidated Total Adjusted Asset Value (determined as of
the end of the then most recently ended fiscal quarter), provided, further, that
notwithstanding the foregoing, the Company shall not, and shall not permit any
of its Subsidiaries to, secure pursuant to this Section 10.5(iii) any
Indebtedness outstanding under or pursuant to any Material Credit Facility
unless and until the Notes (and any guaranty delivered in connection therewith)
shall concurrently be secured equally and ratably with such Indebtedness
pursuant to documentation reasonably acceptable to the Required Holders in
substance and in form, including, without limitation, an intercreditor agreement
and opinions of counsel to the Company and/or any such Subsidiary, as the case
may be, from counsel that is reasonably acceptable to the Required Holders;

 

(iv)                         encumbrances on Real Estate consisting of
easements, tenant leases, rights of way, zoning restrictions, restrictions on
the use of real property and defects and irregularities in the title thereto,
landlord’s or lessor’s liens under leases to which the Company or any such
Subsidiary is a party, and other non-monetary liens or encumbrances, which do
not individually or in the aggregate have a Material Adverse Effect;

 

(v)                         cash deposits to secure the performance of bids,
trade contracts (other than for Indebtedness), purchase contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

(vi)                         rights of setoff or bankers’ liens upon deposits of
cash in favor of banks or other depository institutions, solely to the extent
incurred in connection with the maintenance of such deposit accounts in the
ordinary course of business;

 

(vii)                          (A) Liens under the Primary Credit Facility;
provided, that notwithstanding the foregoing, the Company shall not, and shall
not permit any of its Subsidiaries to, secure pursuant to this
Section 10.5(vii) any Indebtedness outstanding under or pursuant to the Primary
Credit Facility unless and until the Notes (and any guaranty delivered in
connection therewith) shall concurrently be secured equally and ratably with
such Indebtedness pursuant to documentation reasonably acceptable to the
Required Holders in substance and in form, including, without limitation, an
intercreditor agreement and opinions of counsel to the Company and/or any such
Subsidiary, as the case may be, from counsel that is reasonably acceptable to
the Required Holders and (B) Liens under the Note Documents;

 

(viii)                           the rights of tenants as tenants under leases
and subleases of Real Estate, in each case entered into in the ordinary course
of business;

 

(ix)                         in the case of Equity Interests in Unconsolidated
Affiliates, buy/sell rights with respect to such Unconsolidated Affiliates
contained in the organizational agreements of such Unconsolidated Affiliate on
customary terms and conditions;

 

30

--------------------------------------------------------------------------------


 

(x)                         Liens created by the Unencumbered Pool Documents
which do not in any event secure liabilities for borrowed money and are in favor
of a Note Party;

 

(xi)                         Permitted Unsecured Debt Restrictions;

 

(xii)                          Liens existing on the Closing and listed on
Schedule 10.5(xii); and

 

(xiii)                           Liens securing intercompany loans and advances
owed by Subsidiaries of the Company to Note Parties.

 

Section 10.6.                               Financial Covenants.

 

(a)                    Consolidated Total Indebtedness to Consolidated Total
Adjusted Asset Value.  The Company will not as of the end of any fiscal quarter
permit the ratio of Consolidated Total Indebtedness to Consolidated Total
Adjusted Asset Value (expressed as a percentage) to exceed sixty-five percent
(65.0%).

 

(b)                     Consolidated EBITDA to Consolidated Fixed Charges.  The
Company will not as of the end of any fiscal quarter permit the ratio of
Consolidated EBITDA determined for the most recently ended four (4) calendar
quarters to Consolidated Fixed Charges for the most recently ended four
(4) calendar quarters, to be less than 1.50 to 1.00.

 

(c)                     Consolidated Total Secured Debt to Consolidated Total
Adjusted Asset Value.  (i) Subject to clause (ii) below, the Company will not as
of the end of any fiscal quarter permit the ratio of Consolidated Total Secured
Debt to Consolidated Total Adjusted Asset Value (expressed as a percentage) to
exceed sixty percent (60.0%).

 

(ii)                     Notwithstanding clause (i) above, in the event as of
the end of any fiscal quarter the ratio of Consolidated Total Adjusted
Unencumbered Asset Value determined as of such date to Consolidated Total
Unsecured Debt determined as of such date, is less than 3.00 to 1.00, the
Company will not as of the end of such fiscal quarter permit the ratio of
Consolidated Total Secured Debt to Consolidated Total Adjusted Asset Value
(expressed as a percentage) to exceed the ratio shown below that is applicable
to such fiscal quarter:

 

FISCAL QUARTER ENDING

 

RATIO

 

 

 

December 31, 2015, March 31, 2016, June 30, 2016,
September 30, 2016

 

sixty percent (60.0%)

 

 

 

December 31, 2016, March 31, 2017, June 30, 2017,
and September 30, 2017

 

fifty-five percent (55%)

 

 

 

December 31, 2017, March 31, 2018, June 30, 2018,
and September 30, 2018

 

fifty percent (50%)

 

31

--------------------------------------------------------------------------------


 

 

 

 

December 31, 2018, March 31, 2019, June 30, 2019,
and September 30, 2019

 

forty-five percent (45%)

 

 

 

December 31, 2019, March 31, 2020, June 30, 2020,
September 30, 2020 and thereafter

 

forty percent (40%)

 

(d)                     Ratio of Unencumbered NOI to Interest Expense on
Unsecured Debt.  The Company will not as of the end of any fiscal quarter permit
the ratio of (i) Unencumbered NOI of the Company and its Subsidiaries determined
on a consolidated basis to (ii) Interest Expense on Unsecured Debt of the
Company and its Subsidiaries determined on a consolidated basis, to be less than
2.00 to 1.00.

 

(e)                     Consolidated Unsecured Leverage Ratio.  The Company will
not as of the end of any fiscal quarter permit the ratio of Consolidated Total
Adjusted Unencumbered Asset Value determined as of such date to Consolidated
Total Unsecured Debt determined as of such date to be less than the Minimum
Unsecured Leverage Ratio.

 

(f)                     Minimum Consolidated Tangible Net Worth.  The Company
will not as of the end of any fiscal quarter permit Consolidated Tangible Net
Worth to be less than the sum of (i) $1,000,000,000.00, plus (ii) seventy-five
percent (75%) of the sum of any additional Net Offering Proceeds after
September 22, 2015.

 

Section 10.7.                               Indebtedness.  The Company will not,
and will not permit any Subsidiary to, create, incur, assume or suffer to exist
any Indebtedness, except:

 

(a)                        unsecured Indebtedness of the Company or a Subsidiary
Guarantor (including Indebtedness under, and guarantees of, Material Credit
Facilities); provided, that after the incurrence thereof, the Company is in
compliance with the financial covenants contained in Section 10.6;

 

(b)                         Non-Recourse Indebtedness; provided, that after the
incurrence thereof, the Company is in compliance with the financial covenants
contained in Section 10.6;

 

(c)                         intercompany loans and advances; provided that all
such intercompany Indebtedness owed by any Note Party (unless owed to another
Note Party) shall be unsecured and subordinated in right of payment to the
payment in full of the obligations under the Note Documents pursuant to the
terms of any applicable promissory notes or an intercompany subordination
agreement, in each case, in form and substance reasonably satisfactory to the
Required Holders (provided that subordination terms with respect to this
Agreement and the Notes that are substantially identical to those subordination
terms with respect to the Primary Credit Facility that are reasonably
satisfactory to the

 

32

--------------------------------------------------------------------------------


 

administrative agent under the Primary Credit Facility shall be deemed to be
reasonably satisfactory to the Required Holders);

 

(d)                         (x) Recourse Indebtedness of Subsidiaries that are
not Subsidiary Guarantors and (y) Secured Debt that is Recourse Indebtedness,
provided that the aggregate outstanding principal amount of all outstanding
Indebtedness incurred pursuant to this clause (d) shall not at any time exceed
ten percent (10%) of Consolidated Total Adjusted Asset Value at such time.

 

Section 10.8.                               Sale of Assets.  The Company will
not, and will not permit any Subsidiary to, sell, lease, transfer, abandon or
otherwise dispose (including pursuant to a liquidation or dissolution
transaction described in Section 10.2(a)(iii)(A)) of assets (except (v) any
sale, lease, transfer, abandonment or other disposition of obsolete or worn out
assets or assets no longer useful in the business of the Company and its
Subsidiaries, (w) licenses of intellectual property entered into in the ordinary
course of business, (x) any conveyance, sale, transfer or other disposition of
cash and/or cash equivalents, (y) assets sold or leased in the ordinary course
of business for fair market value and (z) as provided in Section 10.2); provided
that the foregoing restrictions do not apply to:

 

(a)                        the sale, lease, transfer or other disposition of
assets to the Company or a Wholly-owned Subsidiary or a liquidation or
dissolution of a Subsidiary where all of its assets are distributed to the
Company or a Wholly-Owned Subsidiary; or

 

(b)                         the sale of assets for cash or other property to a
Person or Persons other than the Company or a Wholly-owned Subsidiary if all of
the following conditions are met:

 

(i)                          the value of such assets (valued at net book value)
does not, together with the value of all other assets of the Company and its
Subsidiaries previously disposed of during the twelve month period then ending
(other than sales or dispositions permitted by clause (a) above), exceed 20% of
Consolidated Total Adjusted Asset Value of the Company and its Subsidiaries
determined as of the end of the immediately preceding fiscal year;

 

(ii)                          in the opinion of a Responsible Officer of the
Company, the sale is for fair value; and

 

(iii)                           immediately before and immediately after the
consummation of the transaction and after giving effect thereto, no Default or
Event of Default would exist and be continuing;

 

provided, however, that for purposes of the foregoing calculation, there shall
not be included in the determination of such 20% of Consolidated Total Adjusted
Asset Value limitation any assets the Net Cash Proceeds of which were or are
applied within 12 months after the date of sale of such assets to either (A) the
acquisition of, or reinvestment in, assets useful and intended to be used in the
operation of the business of

 

33

--------------------------------------------------------------------------------


 

the Company and its Subsidiaries and/or (B) the prepayment or payment of
principal and accrued but unpaid interest, if any, and (subject to the following
sentence) the applicable prepayment premium, if any, of Senior Debt of the
Company and/or its Subsidiaries (other than Senior Debt owed to the Company or a
Subsidiary); provided, further, that any such prepayment or payment of Senior
Debt pursuant to this clause (B) shall include an offer, which offer shall be on
the same terms and conditions to each holder of a Note, from the Company to the
holders of all outstanding Notes, to prepay the Notes in an amount not less than
the Notes Pro Rata Share of the Net Cash Proceeds to be so used to prepay Senior
Debt.  It is understood and agreed by the Company that any such proceeds paid
and applied to the prepayment of the Notes as hereinabove provided shall be
offered and prepaid as and to the extent provided below:

 

(w)                          the offer to prepay Notes contemplated by this
Section 10.8 shall be an offer to each of the holders of the Notes to prepay the
Notes on a pro rata basis on a date specified in such offer, which date shall be
not less than 30 days and not more than 60 days after the date of such offer (if
the proposed prepayment date shall not be specified in such offer, the proposed
prepayment date shall be the first Business Day after the 45th day after the
date of such offer), all, or a pro rata part of, the Notes held by such holder
at par and without payment of Make-Whole Amount or other premium;

 

(x)                         any holder of the Notes may accept or decline any
offer of prepayment pursuant to this Section 10.8 by causing a notice of such
acceptance or rejection to be delivered to the Company not later than 15 days
after receipt by such holder of such offer of prepayment;

 

(y)                         the failure of any such holder to accept or decline
any such offer of prepayment shall be deemed to be an election by such holder to
decline such prepayment; and

 

(z)                         if such offer is so accepted, the proceeds so
offered towards the prepayment of the Notes and accepted shall be prepaid and
applied to 100% of the principal amount to be prepaid, together with interest
accrued thereon to the date of such prepayment; provided that such prepayment
shall be at par without payment of Make-Whole Amount or other premium.

 

Section 10.9.                               Most Favored Lender Status.  (a) If
the Company or any Subsidiary Guarantor (i) is as of the date of this Agreement
a party to a credit facility, loan agreement or other like financial instrument
(an “Existing Credit Facility”) under which the Company or any Subsidiary
Guarantor may incur Unsecured Debt in an aggregate amount equal to or greater
than $100,000,000 (or the equivalent in the relevant currency), or (ii) after
the date of this Agreement enters into any amendment or other modification of
any Existing Credit Facility (an “Amended Credit Facility”) or (iii) enters into
any new credit facility, whether with commercial banks or other Institutional
Investors pursuant to a credit agreement, note purchase agreement or other like
agreement (in any such case, a “New Credit Facility”) after the date of this
Agreement under which the Company or any Subsidiary Guarantor may incur
Unsecured Debt in an amount equal

 

34

--------------------------------------------------------------------------------


 

to or greater than $100,000,000 (or the equivalent in the relevant currency),
that in any such case has on the date of this Agreement, or after the date of
this Agreement results in, one or more additional or more restrictive
MFL Provisions (whether constituting a financial covenant or an event of
default) than those contained in this Agreement being contained in any such
Existing Credit Facility, Amended Credit Facility or New Credit Facility, as the
case may be (such additional or more restrictive MFL Provision or event of
default, as the case may be, together with all definitions relating thereto, in
the case of an Existing Credit Facility, including as amended by an Amended
Credit Facility, the “Existing Facility Additional Provision(s)” and in the case
of a New Credit Facility, the “New Facility Additional Provision(s)”), then the
terms of this Agreement, without any further action on the part of the Company,
any Subsidiary Guarantor or any of the holders of the Notes, will
unconditionally be deemed on the effective date of such Amended Credit Facility
or New Credit Facility, as the case may be, or the date hereof in the case of an
Existing Credit Facility to be automatically amended to include the Existing
Facility Additional Provision(s) or such New Facility Additional Provision(s),
as the case may be, and any event of default in respect of any such additional
or more restrictive MFL Provision(s) so included herein shall be deemed to be an
Event of Default under Section 11(c) (after giving effect to any grace or cure
provisions under such Existing Facility Additional Provision(s) or such New
Facility Additional Provision(s) or event of default), subject to all applicable
terms and provisions of this Agreement, including, without limitation, all
rights and remedies exercisable by the holders of the Notes hereunder.

 

(b)                     If after the date of execution of any Amended Credit
Facility or a New Credit Facility, as the case may be, any one or more of the
Existing Facility Additional Provision(s) or the New Facility Additional
Provision(s) is excluded, terminated, loosened, tightened, amended or otherwise
modified under the corresponding Amended Credit Facility or New Credit Facility,
as applicable, then and in such event any such Existing Facility Additional
Provision(s) or New Facility Additional Provision(s) theretofore included in
this Agreement pursuant to the requirements of this Section 10.9 shall then and
thereupon automatically and without any further action by any Person be so
excluded, terminated, loosened, tightened or otherwise amended or modified under
this Section 10.9 to the same extent as the exclusion, termination, loosening,
tightening of other amendment or modification thereof under the Amended Credit
Facility or New Credit Facility; provided that if a Default or Event of Default
shall have occurred and be continuing by reason of the Existing Facility
Additional Provision(s) or the New Facility Additional Provision(s) at the time
any such Existing Facility Additional Provision(s) or New Facility Additional
Provision(s) is or are to be so excluded, terminated, loosened, tightened,
amended or modified under this Section 10.9, the prior written consent thereto
of the Required Holders shall be required as a condition to the exclusion,
termination, loosening, tightening or other amendment or modification of any
such Existing Facility Additional Provision(s) or New Facility Additional
Provision(s), as the case may be; and provided, further, that in any and all
events, the financial covenant(s) and related definitions or any event of
default constituting any financial covenant and Events of Default contained in
this Agreement as in effect on the date of this Agreement shall not in any event
be deemed or construed to be excluded, terminated, loosened, relaxed, amended or
otherwise modified by operation of the terms of this Section 10.9, and only any
such Existing Facility Additional Provision(s) or New Facility Additional
Provision(s) shall be so excluded, terminated, loosened, tightened, amended or
otherwise modified pursuant to the terms hereof.

 

35

--------------------------------------------------------------------------------


 

(c)                     The Company shall from time to time, upon request by the
Required Holders, promptly execute and deliver at its expense (including,
without limitation, the reasonable and documented fees and expenses of one
counsel for the holders of the Notes, taken as a whole) an amendment to this
Agreement in form and substance reasonably satisfactory to the Required Holders
evidencing that, pursuant to this Section 10.9, this Agreement then and
thereafter includes, excludes, amends or otherwise modifies any Existing
Facility Additional Provision(s) or New Facility Additional Provision(s), as the
case may be; provided that the execution and delivery of such amendment shall
not be a precondition to the effectiveness of such amendment.

 

(d)                     The Company agrees that it will not, nor will it permit
any Subsidiary or Affiliate to, directly or indirectly, pay or cause to be paid
any consideration or remuneration, whether by way of supplemental or additional
interest, fee or otherwise, to any creditor of the Company, any co-obligor or
any Subsidiary Guarantor as consideration for or as an inducement to the
entering into by any such creditor of any amendment, waiver or other
modification to any Existing Credit Facility or New Credit Facility, as the case
may be, the effect of which amendment, waiver or other modification is to
exclude, terminate, loosen, tighten or otherwise amend or modify any Existing
Facility Additional Provision(s) or New Facility Additional Provision(s), unless
such consideration or remuneration is concurrently paid, on the same terms,
ratably to the holders of all of the Notes then outstanding.

 

SECTION 11.                                   EVENTS OF DEFAULT.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)                        the Company defaults in the payment of any principal
or Make-Whole Amount, if any, on any Note when the same becomes due and payable,
whether at maturity or at a date fixed for prepayment or by declaration or
otherwise; or

 

(b)                         the Company defaults in the payment of any interest
on any Note for more than five Business Days after the same becomes due and
payable; or

 

(c)                         the Company defaults in the performance of or
compliance with any term contained in Section 7.1(d) or Sections 10.2, 10.5,
10.6, 10.7 and 10.8 or incorporated herein pursuant to Section 10.9 (after
giving effect to any grace or cure provisions under such Existing Facility
Additional Provision(s) or such New Facility Additional Provision(s) or event of
default so incorporated); or

 

(d)                         the Company or any Subsidiary Guarantor defaults in
the performance of or compliance with any term contained herein (other than
those referred to in Sections 11(a), (b) and (c)) or in any Subsidiary Guaranty
and such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or

 

36

--------------------------------------------------------------------------------


 

(e)                         (i) any representation or warranty made in writing
by or on behalf of the Company or by any officer of the Company in this
Agreement or any writing furnished in connection with the transactions
contemplated hereby proves to have been false or incorrect in any material
respect on the date as of which made, or (ii) any representation or warranty
made in writing by or on behalf of any Subsidiary Guarantor or by any officer of
such Subsidiary Guarantor in any Subsidiary Guaranty or any writing furnished in
connection with such Subsidiary Guaranty proves to have been false or incorrect
in any material respect on the date as of which made; or

 

(f)                        (i) the Company or any Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Indebtedness (other than
Indebtedness under the Note Documents) that is outstanding in an aggregate
principal amount of at least $100,000,000 beyond any period of grace provided
with respect thereto, or (ii) the Company or any Subsidiary is in default in the
performance of or compliance with any term of any evidence of any Indebtedness
(other than Indebtedness under the Note Documents) in an aggregate outstanding
principal amount of at least $100,000,000 or of any mortgage, indenture or other
agreement relating thereto or any other condition exists, and as a consequence
of such default or condition such Indebtedness has become, or has been declared
(or one or more Persons are entitled to declare such Indebtedness to be) due and
payable before its stated maturity or before its regularly scheduled dates of
payment, or (iii) as a consequence of the occurrence or continuation of any
event or condition (other than the passage of time or the right of the holder of
Indebtedness (other than Indebtedness under the Note Documents) to convert such
Indebtedness into equity interests), (x) the Company or any Subsidiary has
become obligated to purchase or repay Indebtedness before its regular maturity
or before its regularly scheduled dates of payment in an aggregate outstanding
principal amount of at least $100,000,000 or (y) one or more Persons have the
right to require the Company or any Subsidiary so to purchase or repay such
Indebtedness; or

 

(g)                          the Company or any Significant Subsidiary (i) is
generally not paying, or admits in writing its inability to pay, its debts as
they become due, (ii) files, or consents by answer or otherwise to the filing
against it of, a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors,
(iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate action for the purpose of any of the
foregoing; or

 

(h)                         a court or other Governmental Authority of competent
jurisdiction enters an order appointing, without consent by the Company or any
of its Significant Subsidiaries, a custodian, receiver, trustee or other officer
with similar powers with respect to it or with respect to any substantial part
of its property, or constituting an order for relief or approving a petition for
relief or reorganization or any other petition in

 

37

--------------------------------------------------------------------------------


 

bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company or any of its Significant Subsidiaries, or any such
petition shall be filed against the Company or any of its Significant
Subsidiaries and such petition shall not be dismissed within 60 days; or

 

(i)                          one or more final judgments or orders for the
payment of money aggregating in excess of $100,000,000 (to the extent not
covered by independent third party insurance as to which the insurer is rated at
least “A” by A.M. Best Company, has been notified of the claim and does not
dispute coverage), including, without limitation, any such final order enforcing
a binding arbitration decision, are rendered against one or more of the Company
and its Subsidiaries and which judgments are not, within 60 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay;

 

(j)                         if (i) any Plan shall fail to satisfy the minimum
funding standards of ERISA or the Code for any plan year or part thereof or a
waiver of such standards or extension of any amortization period is sought or
granted under section 412 of the Code, (ii) a notice of intent to terminate any
Plan shall have been or is reasonably expected to be filed with the PBGC or the
PBGC shall have instituted proceedings under ERISA section 4042 to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Company or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate “amount of unfunded benefit liabilities”
(within the meaning of section 4001(a)(18) of ERISA) under all Plans, determined
in accordance with Title IV of ERISA, shall exceed an amount that could
reasonably be expected to have a Material Adverse Effect, (iv) the Company or
any ERISA Affiliate shall have incurred or is reasonably expected to incur any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder; and any such event or
events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect.  As used in this Section 11(j), the terms
“employee benefit plan” and “employee welfare benefit plan” shall have the
respective meanings assigned to such terms in section 3 of ERISA; or

 

(k)                         any Subsidiary Guaranty shall cease to be in full
force and effect, any Subsidiary Guarantor or any Person acting on behalf of any
Subsidiary Guarantor shall contest in any manner in writing the validity,
binding nature or enforceability of any Subsidiary Guaranty, or the obligations
of any Subsidiary Guarantor under any Subsidiary Guaranty are not or cease to be
legal, valid, binding and enforceable in accordance with the terms of such
Subsidiary Guaranty.

 

38

--------------------------------------------------------------------------------


 

SECTION 12.                                   REMEDIES ON DEFAULT, ETC.

 

Section 12.1.                               Acceleration.  (a)  If an Event of
Default with respect to the Company described in Section 11(g) or (h) (other
than an Event of Default described in clause (i) of Section 11(g) or described
in clause (vi) of Section 11(g) by virtue of the fact that such clause
encompasses clause (i) of Section 11(g)) has occurred, all the Notes then
outstanding shall automatically become immediately due and payable.

 

(b)                     If any other Event of Default has occurred and is
continuing, any holder or holders of more than 50% in principal amount of the
Notes at the time outstanding may at any time at its or their option, by notice
or notices to the Company, declare all the Notes then outstanding to be
immediately due and payable.

 

(c)                     If any Event of Default described in Section 11(a) or
(b) has occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon in respect of the applicable series (including, but not limited to,
interest accrued thereon at the Default Rate for the applicable series) and
(y) the Make-Whole Amount determined in respect of such principal amount (to the
full extent permitted by applicable law), shall all be immediately due and
payable, in each and every case without presentment, demand, protest or further
notice, all of which are hereby waived.  The Company acknowledges, and the
parties hereto agree, that each holder of a Note has the right to maintain its
investment in the Notes free from repayment by the Company (except as herein
specifically provided for) and that the provision for payment of a Make-Whole
Amount by the Company in the event that the Notes are prepaid or are accelerated
as a result of an Event of Default, is intended to provide compensation for the
deprivation of such right under such circumstances.

 

Section 12.2.                               Other Remedies.  If any Default or
Event of Default has occurred and is continuing, and irrespective of whether any
Notes have become or have been declared immediately due and payable under
Section 12.1, the holder of any Note at the time outstanding may proceed to
protect and enforce the rights of such holder by an action at law, suit in
equity or other appropriate proceeding, whether for the specific performance of
any agreement contained herein or in any Note or Subsidiary Guaranty, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

 

Section 12.3.                               Rescission.  At any time after any
Notes have been declared due and payable pursuant to Section 12.1(b) or (c), the
holders of more than 50% in principal amount of the Notes then outstanding, by
written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on the Notes,
all principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are

 

39

--------------------------------------------------------------------------------


 

unpaid other than by reason of such declaration, and all interest on such
overdue principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate for the applicable series, (b) neither the Company nor any other Person
shall have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes.  No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

 

Section 12.4.                               No Waivers or Election of Remedies,
Expenses, Etc.  No course of dealing and no delay on the part of any holder of
any Note in exercising any right, power or remedy shall operate as a waiver
thereof or otherwise prejudice such holder’s rights, powers or remedies.  No
right, power or remedy conferred by this Agreement, any Subsidiary Guaranty or
any Note upon any holder thereof shall be exclusive of any other right, power or
remedy referred to herein or therein or now or hereafter available at law, in
equity, by statute or otherwise.  Without limiting the obligations of the
Company under Section 15, the Company will pay to the holder of each Note on
demand such further amount as shall be sufficient to cover all reasonable and
documented costs and expenses of such holder incurred in any enforcement or
collection under this Section 12, including, without limitation, reasonable and
documented attorneys’ fees, expenses and disbursements.

 

SECTION 13.                                   REGISTRATION; EXCHANGE;
SUBSTITUTION OF NOTES.

 

Section 13.1.                               Registration of Notes.  The Company
shall keep at its principal executive office a register for the registration and
registration of transfers of Notes.  The name and address of each holder of one
or more Notes, each transfer thereof and the name and address of each transferee
of one or more Notes shall be registered in such register.  If any holder of one
or more Notes is a nominee, then (a) the name and address of the beneficial
owner of such Note or Notes shall also be registered in such register as an
owner and holder thereof and (b) at any such beneficial owner’s option, either
such beneficial owner or its nominee may execute any amendment, waiver or
consent pursuant to this Agreement.  Prior to due presentment for registration
of transfer, the Person(s) in whose name any Note(s) shall be registered shall
be deemed and treated as the owner and holder thereof for all purposes hereof,
and the Company shall not be affected by any notice or knowledge to the
contrary.  The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

 

Section 13.2.                               Transfer and Exchange of Notes. 
Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 18(iii)), for registration
of transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within ten Business
Days thereafter, the Company shall execute

 

40

--------------------------------------------------------------------------------


 

and deliver, at the Company’s expense (except as provided below), one or more
new Notes of the same series (as requested by the holder thereof) in exchange
therefor, in an aggregate principal amount equal to the unpaid principal amount
of the surrendered Note.  Each such new Note shall be payable to such Person as
such holder may request and shall be substantially in the form of Schedule 1-A
or Schedule 1-B, as the case may be.  Each such new Note shall be dated and bear
interest from the date to which interest shall have been paid on the surrendered
Note or dated the date of the surrendered Note if no interest shall have been
paid thereon.  The Company may require payment of a sum sufficient to cover any
stamp tax or governmental charge imposed in respect of any such transfer of
Notes.  Notes shall not be transferred in denominations of less than $100,000,
provided that if necessary to enable the registration of transfer by a holder of
its entire holding of Notes, one Note may be in a denomination of less than
$100,000.  Any transferee, by its acceptance of a Note registered in its name
(or the name of its nominee), shall be deemed to have made the representation
set forth in Section 6.2.

 

Section 13.3.                               Replacement of Notes.  Upon receipt
by the Company at the address and to the attention of the designated officer
(all as specified in Section 18(iii)) of evidence reasonably satisfactory to it
of the ownership of and the loss, theft, destruction or mutilation of any Note
(which evidence shall be, in the case of an Institutional Investor, notice from
such Institutional Investor of such ownership and such loss, theft, destruction
or mutilation), and

 

(a)                        in the case of loss, theft or destruction, of
indemnity reasonably satisfactory to it (provided that if the holder of such
Note is, or is a nominee for, an original Purchaser or another holder of a Note
with a minimum net worth of at least $100,000,000 or a Qualified Institutional
Buyer, such Person’s own unsecured agreement of indemnity shall be deemed to be
satisfactory), or

 

(b)                         in the case of mutilation, upon surrender and
cancellation thereof,

 

within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note of the same series, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.

 

SECTION 14.                                   PAYMENTS ON NOTES.

 

Section 14.1.                               Place of Payment.  Subject to
Section 14.2, payments of principal, Make-Whole Amount, if any, and interest
becoming due and payable on the Notes shall be made in New York, New York at the
principal office of Citibank, N.A. in such jurisdiction.  The Company may at any
time, by notice to each holder of a Note, change the place of payment of the
Notes so long as such place of payment shall be either the principal office of
the Company in such jurisdiction or the principal office of a bank or trust
company in such jurisdiction.

 

Section 14.2.                               Home Office Payment.  So long as any
Purchaser or its nominee shall be the holder of any Note, and notwithstanding
anything contained in Section 14.1 or in such Note to the contrary, the Company
will pay all sums becoming due on such Note for principal, Make-Whole Amount, if
any, interest and all other amounts becoming due hereunder by the

 

41

--------------------------------------------------------------------------------


 

method and at the address specified for such purpose below such Purchaser’s name
in Schedule B, or by such other method or at such other address as such
Purchaser shall have from time to time specified to the Company in writing for
such purpose, without the presentation or surrender of such Note or the making
of any notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Company
pursuant to Section 14.1.  Prior to any sale or other disposition of any Note
held by a Purchaser or its nominee, such Purchaser will, at its election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender such Note to the Company in exchange
for a new Note or Notes pursuant to Section 13.2.  The Company will afford the
benefits of this Section 14.2 to any Institutional Investor that is the direct
or indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.

 

SECTION 15.                                   EXPENSES, ETC.

 

Section 15.1.                               Transaction Expenses.  Whether or
not the transactions contemplated hereby are consummated, the Company will pay
all reasonable and documented costs and expenses (including reasonable and
documented attorneys’ fees of one special counsel for the holders, taken as a
whole, and, if reasonably required by the Required Holders, one local counsel in
each applicable jurisdiction and/or one specialty counsel in each applicable
specialty, for the holders, taken as a whole) incurred by the Purchasers and
each other holder of a Note in connection with the initial purchase of the Notes
by the Purchasers on the date hereof and in connection with any amendments,
waivers or consents under or in respect of this Agreement, any Subsidiary
Guaranty or the Notes (whether or not such amendment, waiver or consent becomes
effective), including, without limitation: (a) the costs and expenses incurred
in enforcing or defending (or determining whether or how to enforce or defend)
any rights under this Agreement, any Subsidiary Guaranty or the Notes or in
responding to any subpoena or other legal process or informal investigative
demand issued in connection with this Agreement, any Subsidiary Guaranty or the
Notes, or by reason of being a holder of any Note, (b) the costs and expenses,
including fees of one financial advisor for all of the holders, taken as a
whole, incurred in connection with the insolvency or bankruptcy of the Company
or any Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes and any Subsidiary Guaranty
and (c) the costs and expenses incurred in connection with the initial filing of
this Agreement and all related documents and financial information with the SVO
provided, that such costs and expenses under this clause (c) shall not exceed
$3,000 per series.  The Company will pay, and will save each Purchaser and each
other holder of a Note harmless from, (i) all claims in respect of any fees,
costs or expenses, if any, of brokers and finders (other than those, if any,
retained by a Purchaser or other holder in connection with its purchase of the
Notes) and (ii) any and all wire transfer fees that any bank deducts from any
payment under such Note to such holder or otherwise charges to a holder of a
Note with respect to a payment under such Note.

 

42

--------------------------------------------------------------------------------


 

Section 15.2.                               Survival.  The obligations of the
Company under this Section 15 will survive the payment or transfer of any Note,
the enforcement, amendment or waiver of any provision of this Agreement, any
Subsidiary Guaranty or the Notes, and the termination of this Agreement.

 

SECTION 16.                                   SURVIVAL OF REPRESENTATIONS AND
WARRANTIES; ENTIRE AGREEMENT.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note.  All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement.  Subject to the preceding sentence, this Agreement, the Notes and any
Subsidiary Guaranties embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.

 

SECTION 17.                                   AMENDMENT AND WAIVER.

 

Section 17.1.                               Requirements.  This Agreement and
the Notes may be amended, and the observance of any term hereof or of the Notes
may be waived (either retroactively or prospectively), only with the written
consent of the Company and the Required Holders, except that:

 

(a)                        no amendment or waiver of any of Sections 1, 2, 3, 4,
5, 6 or 21 hereof, or any defined term (as it is used therein), will be
effective as to any Purchaser unless consented to by such Purchaser in writing;
and

 

(b)                         no amendment or waiver may, without the written
consent of the holder of each Note at the time outstanding, (i) subject to
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of (x) interest on the Notes or (y) the
Make-Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver,
or (iii) amend any of Sections 8 (except as set forth in the second sentence of
Section 8.2), the prepayment provisions in the provisos contained in the
penultimate sentence of Section 10.8(b), the last sentence of Section 10.8(b) or
Sections 11(a), 11(b), 12, 17 or 20.

 

Section 17.2.                               Solicitation of Holders of Notes.

 

(a)                    Solicitation.  The Company will provide each holder of a
Note with sufficient information, sufficiently far in advance of the date a
decision is required, to enable such holder to make an informed and considered
decision with respect to any proposed amendment, waiver or

 

43

--------------------------------------------------------------------------------


 

consent in respect of any of the provisions hereof or of the Notes or any
Subsidiary Guaranty.  The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to this Section 17
or any Subsidiary Guaranty to each holder of a Note promptly following the date
on which it is executed and delivered by, or receives the consent or approval
of, the requisite holders of Notes.

 

(b)                     Payment.  The Company will not directly or indirectly
pay or cause to be paid any remuneration, whether by way of supplemental or
additional interest, fee or otherwise, or grant any security or provide other
credit support, to any holder of a Note as consideration for or as an inducement
to the entering into by such holder of any waiver or amendment of any of the
terms and provisions hereof or of any Subsidiary Guaranty or any Note unless
such remuneration is concurrently paid, or security is concurrently granted or
other credit support concurrently provided, on the same terms, ratably to each
holder of a Note even if such holder did not consent to such waiver or
amendment.

 

(c)                     Consent in Contemplation of Transfer.  Any consent given
pursuant to this Section 17 or any Subsidiary Guaranty by a holder of a Note
that has transferred or has agreed to transfer its Note to the Company, any
Subsidiary or any Affiliate of the Company in connection with such consent shall
be void and of no force or effect except solely as to such holder, and any
amendments effected or waivers granted or to be effected or granted that would
not have been or would not be so effected or granted but for such consent (and
the consents of all other holders of Notes that were acquired under the same or
similar conditions) shall be void and of no force or effect except solely as to
such holder.

 

Section 17.3.                               Binding Effect, Etc.  Any amendment
or waiver consented to as provided in this Section 17 or any Subsidiary Guaranty
applies equally to all holders of Notes and is binding upon them and upon each
future holder of any Note and upon the Company without regard to whether such
Note has been marked to indicate such amendment or waiver.  No such amendment or
waiver will extend to or affect any obligation, covenant, agreement, Default or
Event of Default not expressly amended or waived or impair any right consequent
thereon.  No course of dealing between the Company and any holder of a Note and
no delay in exercising any rights hereunder or under any Note or Subsidiary
Guaranty shall operate as a waiver of any rights of any holder of such Note.

 

Section 17.4.                               Notes Held by Company, Etc.  Solely
for the purpose of determining whether the holders of the requisite percentage
of the aggregate principal amount of Notes then outstanding approved or
consented to any amendment, waiver or consent to be given under this Agreement,
any Subsidiary Guaranty or the Notes, or have directed the taking of any action
provided herein or in any Subsidiary Guaranty or the Notes to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by the
Company or any of its Affiliates shall be deemed not to be outstanding.

 

44

--------------------------------------------------------------------------------


 

SECTION 18.                                   NOTICES.

 

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid).  Any such notice must be sent:

 

(i)                          if to any Purchaser or its nominee, to such
Purchaser or nominee at the address specified for such communications in
Schedule B, or at such other address as such Purchaser or nominee shall have
specified to the Company in writing,

 

(ii)                          if to any other holder of any Note, to such holder
at such address as such other holder shall have specified to the Company in
writing, or

 

(iii)                           if to the Company, to the Company at its address
set forth at the beginning hereof to the attention of its General Counsel, or at
such other address as the Company shall have specified to the holder of each
Note in writing.

 

Notices under this Section 18 will be deemed given only when actually received.

 

SECTION 19.                                   REPRODUCTION OF DOCUMENTS.

 

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced.  The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.  This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

 

SECTION 20.                                   CONFIDENTIAL INFORMATION.

 

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,

 

45

--------------------------------------------------------------------------------


 

provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available.  Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes and such recipient is notified of its obligation to
maintain the confidentiality of such information), (ii) its auditors, financial
advisors and other professional advisors who agree to hold confidential the
Confidential Information substantially in accordance with this Section 20,
(iii) any other holder of any Note, (iv) any Institutional Investor to which it
sells or offers to sell such Note or any part thereof or any participation
therein (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by this Section 20), (v) any Person from
which it offers to purchase any Security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by this Section 20), (vi) any federal or state regulatory authority having
jurisdiction over such Purchaser, (vii) the NAIC or the SVO or, in each case,
any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s investment portfolio, or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser (provided that, unless specifically prohibited by
applicable law, rule, regulation or order, such Purchaser shall notify the
Company prior to disclosure), (x) in response to any subpoena or other legal
process Purchaser (provided that, unless specifically prohibited by applicable
law, rule, regulation or order, such Purchaser shall notify the Company prior to
disclosure), (y) in connection with any litigation to which such Purchaser is a
party Purchaser (provided that, unless specifically prohibited by applicable
law, rule, regulation or order, such Purchaser shall notify the Company prior to
disclosure) or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes, this Agreement or any
Subsidiary Guaranty.  Each holder of a Note, by its acceptance of a Note, will
be deemed to have agreed to be bound by and to be entitled to the benefits of
this Section 20 as though it were a party to this Agreement.  On reasonable
request by the Company in connection with the delivery to any holder of a Note
of information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying this Section 20.

 

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be

 

46

--------------------------------------------------------------------------------


 

amended thereby and, as between such Purchaser or such holder and the Company,
this Section 20 shall supersede any such other confidentiality undertaking.

 

SECTION 21.                                   SUBSTITUTION OF PURCHASER.

 

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6.  Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser.  In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.

 

SECTION 22.                                   MISCELLANEOUS.

 

Section 22.1.                     Successors and Assigns.  All covenants and
other agreements contained in this Agreement by or on behalf of any of the
parties hereto bind and inure to the benefit of their respective successors and
assigns (including, without limitation, any subsequent holder of a Note) whether
so expressed or not.

 

Section 22.2.                     Accounting Terms.  (a) All accounting terms
used herein which are not expressly defined in this Agreement have the meanings
respectively given to them in accordance with GAAP.  Except as otherwise
specifically provided herein, (i) all computations made pursuant to this
Agreement shall be made in accordance with GAAP, and (ii) all financial
statements shall be prepared in accordance with GAAP.  For purposes of
determining compliance with this Agreement (including, without limitation,
Section 9, Section 10 and the definition of “Indebtedness”), any election by the
Company to measure any financial liability using fair value (as permitted by
Financial Accounting Standards Board Accounting Standards Codification Topic
No. 825-10-25 — Fair Value Option, International Accounting Standard 39 —
Financial Instruments: Recognition and Measurement or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made.

 

(b)                     If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Note
Document, and either the Company or the Required Holders shall so request, the
holders of the Notes and the Company shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Holders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to

 

47

--------------------------------------------------------------------------------


 

such change therein and (ii) the Company shall provide to the holders of the
Notes financial statements and other documents required under this Agreement or
as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  Without limiting the foregoing, leases, whether entered
into prior to or after the Closing, shall continue to be classified and
accounted for on a basis consistent with that reflected in the financial
statements listed on Schedule 5.5 for all purposes under the Note Documents,
notwithstanding any change in GAAP relating thereto, unless the parties hereto
shall enter into a mutually agreeable amendment addressing such changes, as
provided for above.

 

(c)                     Any financial ratios required to be maintained by the
Company pursuant to the Note Documents shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed in such Note
Document and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

Section 22.3.                     Severability.  Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law) not invalidate or render unenforceable such provision
in any other jurisdiction.

 

Section 22.4.                     Construction, Etc.  Each covenant contained
herein shall be construed (absent express provision to the contrary) as being
independent of each other covenant contained herein, so that compliance with any
one covenant shall not (absent such an express contrary provision) be deemed to
excuse compliance with any other covenant.  Where any provision herein refers to
action to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such Person.

 

Section 22.5.                     Counterparts.  This Agreement may be executed
in any number of counterparts, each of which shall be an original but all of
which together shall constitute one instrument.  Each counterpart may consist of
a number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto.

 

Section 22.6.                     Governing Law.  This Agreement shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the law of the State of New York excluding choice-of-law
principles of the law of such State that would permit the application of the law
of a jurisdiction other than such State.

 

Section 22.7.                     Jurisdiction and Process; Waiver of Jury
Trial.  (a) The Company irrevocably submits to the non-exclusive jurisdiction of
any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement or the Notes.  To the fullest extent permitted by applicable
law, the Company irrevocably waives and agrees not to assert, by way of motion,
as a defense or otherwise, any claim that it is not subject to the jurisdiction
of any such court, any

 

48

--------------------------------------------------------------------------------


 

objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in any such court and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

(b)                     The Company consents to process being served by or on
behalf of any holder of Notes in any suit, action or proceeding of the nature
referred to in Section 22.7(a) by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid,
return receipt requested, to it at its address specified in Section 18 or at
such other address of which such holder shall then have been notified pursuant
to said Section.  The Company agrees that such service upon receipt (i) shall be
deemed in every respect effective service of process upon it in any such suit,
action or proceeding and (ii) shall, to the fullest extent permitted by
applicable law, be taken and held to be valid personal service upon and personal
delivery to it.  Notices hereunder shall be conclusively presumed received as
evidenced by a delivery receipt furnished by the United States Postal Service or
any reputable commercial delivery service.

 

(c)                     Nothing in this Section 22.7 shall affect the right of
any holder of a Note to serve process in any manner permitted by law, or limit
any right that the holders of any of the Notes may have to bring proceedings
against the Company in the courts of any appropriate jurisdiction or to enforce
in any lawful manner a judgment obtained in one jurisdiction in any other
jurisdiction.

 

(d)                     THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY
ACTION BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER
DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH.

 

*    *    *    *    *

 

49

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

 

Very truly yours,

 

 

 

STORE CAPITAL CORPORATION

 

 

 

 

 

By

/s/ Michael Bennett

 

 

Name:

Michael Bennett

 

 

Title:

Executive Vice President

 

50

--------------------------------------------------------------------------------


 

This Agreement is hereby

 

accepted and agreed to as

 

of the date hereof.

 

 

 

 

FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN

 

MTL INSURANCE COMPANY

 

GREAT WESTERN INSURANCE COMPANY

 

CATHOLIC UNITED FINANCIAL

 

AMERICAN REPUBLIC INSURANCE COMPANY

 

UNITED INSURANCE COMPANY OF AMERICA

 

DEARBORN NATIONAL LIFE INSURANCE COMPANY

 

BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.

 

CINCINNATI LIFE INSURANCE COMPANY

 

CATHOLIC FINANCIAL LIFE

 

WESTERN FRATERNAL LIFE ASSOCIATION

 

UNITEDHEALTHCARE INSURANCE COMPANY

 

POLISH NATIONAL ALLIANCE OF THE U.S. OF N.A.

 

UNITY FINANCIAL LIFE INSURANCE COMPANY

 

ALLIANCE UNITED INSURANCE COMPANY

 

MINNESOTA LIFE INSURANCE COMPANY

 

 

 

By: Advantus Capital Management, Inc.

 

 

 

 

 

By:

/s/ Linda Sauber

 

 

Name: Linda Sauber

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

AMERICAN GENERAL LIFE INSURANCE
COMPANY

 

THE UNITED STATES LIFE INSURANCE COMPANY
IN THE CITY OF NEW YORK

 

THE VARIABLE ANNUITY LIFE INSURANCE
COMPANY

 

AMERICAN HOME ASSURANCE COMPANY

 

LEXINGTON INSURANCE COMPANY

 

NATIONAL UNION FIRE INSURANCE COMPANY OF
PITTSBURGH, PA

 

UNITED GUARANTY RESIDENTIAL INSURANCE
COMPANY

 

 

 

By:

AIG Asset Management (U.S.) LLC,
Investment Adviser

 

 

 

 

 

 

 

 

By:

/s/ David C. Patch

 

 

 

Name: David Patch, Managing Director

 

 

 

 

 

 

 

THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA

 

 

 

 

 

 

 

By:

/s/ Brad Wiginton

 

 

Vice President

 

 

 

 

 

 

PRUDENTIAL ARIZONA REINSURANCE CAPTIVE
COMPANY

 

 

 

 

By:

Prudential Investment Management, Inc.,
as investment manager

 

 

 

 

 

 

 

 

By:

/s/ Brad Wiginton

 

 

 

Vice President

 

2

--------------------------------------------------------------------------------


 

 

ZURICH AMERICAN INSURANCE COMPANY

 

 

 

 

By:

Prudential Private Placement Investors,

 

 

L.P. (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors,
Inc. (as its General Partner)

 

 

 

 

 

 

 

 

By:

/s/ Brad Wiginton

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

PRUDENTIAL LEGACY INSURANCE COMPANY OF
NEW JERSEY

 

 

 

 

 

By:

Prudential Investment Management, Inc.,
as investment manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brad Wiginton

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

PHYSICIANS MUTUAL INSURANCE COMPANY

 

 

 

 

 

By:

Prudential Private Placement Investors,

 

 

L.P. (as Investment Advisor)

 

 

 

 

 

By:

Prudential Private Placement Investors,
Inc. (as its General Partner)

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brad Wiginton

 

 

 

Vice President

 

3

--------------------------------------------------------------------------------


 

 

FARMERS NEW WORLD LIFE INSURANCE
COMPANY

 

 

 

By:

Prudential Private Placement Investors,

 

 

L.P. (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors,
Inc. (as its General Partner)

 

 

 

 

 

 

 

 

By:

/s/ Brad Wiginton

 

 

 

Vice President

 

 

 

 

THE GUARDIAN LIFE INSURANCE COMPANY OF
AMERICA

 

 

 

 

 

 

 

By

/s/ Thomas M. Donohue

 

 

Name: Thomas M. Donohue

 

 

Title: Managing Director

 

 

 

 

 

 

 

ATHENE ANNUITY AND LIFE COMPANY

 

 

 

 

By:

Athene Asset Management, L.P., its
investment adviser

 

By:

AAM GP Ltd., its general partner

 

 

 

 

 

 

 

By

/s/ Roger D. Fors

 

 

Roger D. Fors, Senior Vice President,
Fixed Income

 

4

--------------------------------------------------------------------------------


 

 

CMFG LIFE INSURANCE COMPANY

 

 

 

 

By:

MEMBERS Capital Advisors, Inc.

 

 

acting as Investment Advisor

 

 

 

 

 

 

 

 

By

/s/ Allen R. Cantrell

 

 

Name:

Allen R. Cantrell

 

 

Title:

Managing Director, Investments

 

 

 

 

 

 

 

USAA LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

By

/s/ James F. Jackson Jr.

 

 

Name: James F. Jackson Jr.

 

 

Title: Executive Director

 

 

 

 

 

 

 

USAA LIFE INSURANCE COMPANY OF NEW YORK

 

 

 

 

 

 

 

By

/s/ James F. Jackson Jr.

 

 

Name: James F. Jackson Jr.

 

 

Title: Executive Director

 

 

 

 

 

 

 

AMERICO FINANCIAL LIFE & ANNUITY INSURANCE
COMPANY

 

 

 

 

 

 

 

By

/s/ Greg Hamilton

 

 

Name: Greg Hamilton

 

 

Title: Vice President - Investments

 

5

--------------------------------------------------------------------------------


 

 

SENIOR HEALTH INSURANCE COMPANY OF
PENNSYLVANIA

 

INVESTORS HERITAGE LIFE INSURANCE COMPANY

 

PRIMERICA LIFE INSURANCE COMPANY

 

MISSOURI EMPLOYERS MUTUAL INSURANCE
COMPANY

 

 

 

 

By:

Conning, Inc., as Investment Manager

 

 

 

 

 

 

 

By

/s/ Samuel Otchere

 

 

Name:

Samuel Otchere

 

 

Title:

Director

 

 

 

 

 

 

 

PAN-AMERICAN LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ Lisa Baudot

 

 

Name: Lisa Baudot

 

 

Title: Vice President, Securities

 

 

 

 

CATHOLIC ORDER OF FORESTERS

 

 

 

 

 

 

 

By:

/s/ Greg A. Temple

 

 

Name: Greg A. Temple

 

 

Title Executive Vice President & Chief Investment Officer

 

6

--------------------------------------------------------------------------------


 

DEFINED TERMS

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Adjusted Interest Rate” means (i) in the case of the Series A Notes, the Base
Interest Rate increased by 100 basis points (1.00%) to 5.95% per annum and
(ii) in the case of the Series B Notes, the Base Interest Rate increased by 100
basis points (1.00%) to 6.24% per annum.

 

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person.  As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.  Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.

 

“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.

 

“Amended Credit Facility” is defined in Section 10.9.

 

“Anti-Corruption Laws” is defined in Section 5.16(d)(1).

 

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

 

“Applicable Credit Rating” means, as of any date of determination, (a) if only
one Rating Agency is then providing a Credit Rating, such Credit Rating, (b), if
two Rating Agencies are then providing a Credit Rating, the lower of such Credit
Ratings and (c) if three or more Rating Agencies are then providing a Credit
Rating, the second lowest of such Credit Ratings.

 

“Base Interest Rate” means, (i) in the case of the Series A Notes, 4.95% per
annum and (ii) in the case of the Series B Notes, 5.24% per annum.

 

“Blocked Person” is defined in Section 5.16(a).

 

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or Phoenix, Arizona are required or
authorized to be closed.

 

“Capitalized Lease” means a lease under which the discounted future rental
payment obligations of the lessee or the obligor are required to be capitalized
on the balance sheet of such Person in accordance with GAAP.

 

SCHEDULE A
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

“Capital Lease Obligations” means with respect to any Person, the obligations of
such Person to pay rent or other amounts under any Capitalized Lease.

 

“Cash Revenues” means, for any calculation date, the base rent and interest,
annualized based on contract rates in effect as of such calculation date, for
all leases, loans, notes and direct financing receivables (and similar revenue
streams) in place as of that date.

 

“Change of Control” means:

 

(a)                        any Person (including a Person’s Affiliates and
associates) or group (as that term is understood under Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the
rules and regulations thereunder) other than the Permitted Holders, shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of a percentage (based on voting power, in the event different
classes of stock or voting interests shall have different voting powers) of the
voting stock or voting interests of the Company equal to at least fifty percent
(50%) of the then outstanding voting stock or voting interests of the Company;

 

(b)                         the Company fails to own, directly or indirectly,
free of any lien, encumbrance or other adverse claim, one hundred percent (100%)
of the economic, voting and beneficial interest of SCA or fails to control all
decisions of SCA; or

 

(c)                         a “change of control” or similar event occurs under
any Material Credit Facility.

 

“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.

 

“Class B Master Funding Notes” means the “Class B Notes” issued by STORE Master
Funding I, LLC, STORE Master Funding II, LLC, STORE Master Funding III, LLC,
STORE Master Funding IV, LLC, STORE Master Funding V, LLC, STORE Master
Funding VI, LLC and any other Subsidiary which issues “Class B Notes” under the
Company’s master funding trust program.

 

“Closing” is defined in Section 3.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

“Company” means STORE CAPITAL CORPORATION, a Maryland corporation or any
successor that becomes such in the manner prescribed in Section 10.2.

 

“Confidential Information” is defined in Section 20.

 

2

--------------------------------------------------------------------------------


 

“Consolidated” means with reference to any term defined herein, that term as
applied to the accounts of a Person and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated EBITDA” means with respect to any period, an amount equal to the
EBITDA of the Company and its Subsidiaries for such period determined on a
Consolidated basis.

 

“Consolidated Fixed Charges” means on any date of determination for the period
of four (4) fiscal quarters most recently ended, the sum of (a) Consolidated
Interest Expense for such period (both expensed and capitalized), plus (b) all
of the scheduled payments of principal due and payable with respect to
Indebtedness of the Company and its Subsidiaries during such period, other than
(x) any balloon, bullet or similar principal payment which repays such
Indebtedness in full and (y) any voluntary full or partial prepayments prior to
stated maturity thereof, plus (c) all Preferred Distributions paid during such
period, plus (d) the scheduled principal payment on any Capital Lease
Obligations.  Such Person’s Equity Percentage in the fixed charges referred to
above of its Unconsolidated Affiliates shall be included in the determination of
Consolidated Fixed Charges.

 

“Consolidated Interest Expense” means on any date of determination, without
duplication, (a) total Interest Expense of the Company and its Subsidiaries
determined on a Consolidated basis in accordance with GAAP for the period of
determination, plus (b) such Person’s Equity Percentage of Interest Expense of
its Unconsolidated Affiliates for such period.

 

“Consolidated Tangible Net Worth” means the amount by which Consolidated Total
Adjusted Asset Value exceeds Consolidated Total Indebtedness.

 

“Consolidated Total Adjusted Asset Value” means as of any date of determination,
the sum of the undepreciated value of all assets of Company and its Subsidiaries
minus goodwill calculated on a Consolidated basis in accordance with GAAP,
provided that all real estate assets shall be valued at undepreciated cost
(minus any write downs or impairments) as determined in accordance with GAAP. 
Consolidated Total Adjusted Asset Value will be adjusted to include an amount
equal to the Equity Percentage of the Consolidated Total Adjusted Asset Value
attributable to the assets owned by the Company’s or any of its Subsidiaries’
Unconsolidated Affiliates, calculated in the same manner as above.

 

“Consolidated Total Adjusted Unencumbered Asset Value” means as of any date of
determination, the sum of the undepreciated value of all Unencumbered Assets
minus goodwill calculated on a Consolidated basis in accordance with GAAP,
provided that all real estate assets shall be valued at undepreciated cost
(minus any write downs or impairments) as determined in accordance with GAAP. 
Consolidated Total Adjusted Unencumbered Asset Value will be adjusted to include
an amount equal to the Equity Percentage of the Consolidated Total Adjusted
Unencumbered Asset Value attributable to the assets owned by the Company’s or
any of its Subsidiaries’ Unconsolidated Affiliates, calculated in the same
manner as above.

 

3

--------------------------------------------------------------------------------


 

“Consolidated Total Indebtedness” means, as at any date of determination, the
sum of (i) the aggregate amount of all Indebtedness of the types described in
clauses (a), (b), (c), (d) (to the extent such letter of credit is drawn and not
reimbursed), (f), (h) (in the case of clause (h), as it applies to each of the
foregoing clauses only) and (i) (in the case of clause (i), as it applies to
each of the foregoing clauses only) of the definition of “Indebtedness” of the
Company and its Subsidiaries determined on a Consolidated basis in accordance
with GAAP plus (ii) the Equity Percentage of such types of Indebtedness of the
Company’s or any of its Subsidiaries’ Unconsolidated Affiliates.

 

“Consolidated Total Secured Debt” means, as at any date of determination, the
sum of (i) the aggregate amount of all Secured Debt of the types described in
clauses (a), (b), (c), (d) (to the extent such letter of credit is drawn and not
reimbursed), (f), (h) (in the case of clause (h), as it applies to each of the
foregoing clauses only) and (i) (in the case of clause (i), as it applies to
each of the foregoing clauses only), of the definition of “Indebtedness” of the
Company and its Subsidiaries on a Consolidated basis in accordance with GAAP
plus (ii) the Equity Percentage of such types of Secured Debt of the Company’s
or any of its Subsidiaries’ Unconsolidated Affiliates.

 

“Consolidated Total Unsecured Debt” means, as at any date of determination, the
sum of (i) the aggregate amount of all Unsecured Debt of the types described in
clauses (a), (b), (c), (d) (to the extent such letter of credit is drawn and not
reimbursed), (f) and (h) (in the case of clause (h), as it applies to each of
the foregoing clauses only), of the definition of “Indebtedness” of the Company
and its Subsidiaries on a Consolidated basis (including Indebtedness outstanding
under the Notes) in accordance with GAAP plus (ii) the Equity Percentage of such
types of Unsecured Debt of the Company’s or any of its Subsidiaries’
Unconsolidated Affiliates.

 

“Controlled Entity” means any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates.  As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

 

“Credit Rating” means the public credit rating of the Notes issued by a Rating
Agency, which credit rating identifies the Notes by Private Placement Number
issued by Standard & Poor’s CUSIP Bureau (a “CUSIP”).

 

“CUSIP” is defined in the definition of “Credit Rating.”

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Default Rate” means with respect to a Note that rate of interest that is the
greater of (i) 2.00% per annum above the interest rate including, without
limitation, the Adjusted Interest Rate (if otherwise then applicable), then in
effect in for such Note or (ii) 2.00% over the rate of interest publicly
announced by Citibank, N.A. in New York, New York as its “base” or “prime” rate.

 

4

--------------------------------------------------------------------------------


 

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.  Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement of similar type,
including any such obligations or liabilities under any such master agreement.

 

“Derivatives Termination Value” means in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Contracts (which may include Chatham Financial, the administrative agent under
the Primary Credit Facility or any lender under the Primary Credit Facility).

 

“Disclosure Documents” is defined in Section 5.3.

 

“Distribution” means any (a) dividend or other distribution, direct or indirect,
on account of any Equity Interest of Company or any of its Subsidiaries now or
hereafter outstanding, except a dividend payable solely in Equity Interests of
Company or any of its Subsidiaries to the holders of that class; (b) redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interest of the
Company or any of its Subsidiaries now or hereafter outstanding other than with
another Equity Interest of Company or any of its Subsidiaries; and (c) payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of the Company or any of its
Subsidiaries now or hereafter outstanding other than with another Equity
Interest of Company or any of its Subsidiaries.  Distributions from any
Subsidiary of Company to Company or any Subsidiary of Company shall be excluded
from this definition.

 

“Dollars or $” means Dollars in lawful currency of the United States of America.

 

“EBITDA” means with respect to Company and its Subsidiaries for any period
(without duplication): (a) Net Income (or Loss) on a Consolidated basis, in
accordance with GAAP,

 

5

--------------------------------------------------------------------------------


 

exclusive of the following (but only to the extent included in determination of
such Net Income (Loss)):  (i) depreciation and amortization expense;
(ii) Interest Expense (including any amounts excluded from the definition of
Interest Expense due to being non-cash interest expense); (iii) income tax
expense; (iv) fees, costs and expenses incurred during such period in sourcing,
investigating, reviewing and making acquisitions and dispositions permitted
hereunder (in each case, whether or not completed); (v) extraordinary or
non-recurring gains and losses (including, without limitation, gains and losses
on the sale of assets); (vi) distributions to minority owners; (vii) gains and
losses resulting from currency exchange effects and hedging arrangements and
(viii) other non-cash items to the extent not actually paid as a cash expense;
plus (b) such Person’s pro rata share of EBITDA of its Unconsolidated Affiliates
as provided below.  With respect to Unconsolidated Affiliates, EBITDA
attributable to such entities shall be excluded but EBITDA shall include a
Person’s Equity Percentage of Net Income (or Loss) from such Unconsolidated
Affiliates plus its Equity Percentage of items (i) through (viii) above.

 

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

 

“Equity Interests” means with respect to any Person, (i) any share of capital
stock of (or other ownership or profit interests in) such Person; (ii) any
warrant, option or other right for the purchase or other acquisition from such
Person of (a) any share of capital stock of (or other ownership or profit
interests in) such Person, or (b) any security convertible into or exchangeable
for any share of capital stock of (or other ownership or profit interests in)
such Person or warrant, right or option for the purchase or other acquisition
from such Person of such shares (or such other interests) and whether or not
such share, warrant, option, right or other interest is authorized or otherwise
existing on any date of determination; and (iii) any other ownership or profit
interest in such Person (including, without limitation, partnership, member or
trust interests therein), whether voting or nonvoting; provided, that Equity
Interests shall not include any debt securities or other Indebtedness
convertible into, or exchangeable for, Equity Interests.

 

“Equity Offering” means the issuance and sale after the Closing Date by the
Company or any of its Subsidiaries of any Equity Interests of such Person (other
than Equity Interests issued (i) to Company or any one or more of its
Subsidiaries in its respective Subsidiaries, and (ii) in connection with the
exercise by a present or former employee, officer or director under a stock
incentive plan, stock option plan or other equity-based compensation plan or
arrangement).

 

“Equity Percentage” means the aggregate ownership percentage of the Company or
its Subsidiaries in each Unconsolidated Affiliate, which shall be calculated as
the greater of (a) the Company’s direct or indirect nominal capital ownership
interest in the Unconsolidated Affiliate as set forth in the Unconsolidated
Affiliate’s organizational documents, and (b) the Company’s

 

6

--------------------------------------------------------------------------------


 

direct or indirect economic ownership interest in the Unconsolidated Affiliate
reflecting the Company’s current allocable share of income and expenses of the
Unconsolidated Affiliate.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

 

“Event of Default” is defined in Section 11.

 

“Existing Credit Facility” is defined in Section 10.9.

 

“Existing Facility Additional Provisions” is defined in Section 10.9.

 

“Fitch” means Fitch, Inc., and any successor thereto.

 

“Form 10-K” is defined in Section 7.1(b).

 

“Form 10-Q” is defined in Section 7.1(a).

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

“Governmental Authority” means

 

(a)                        the government of

 

(i)                          the United States of America or any state or other
political subdivision thereof, or

 

(ii)                          any other jurisdiction in which the Company or any
Subsidiary conducts all or any part of its business, or which asserts
jurisdiction over any properties of the Company or any Subsidiary, or

 

(b)                         any entity exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to, any such
government.

 

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

 

“Guarantors” means collectively, SCA and the other Subsidiary Guarantors, and
individually any one of them.

 

7

--------------------------------------------------------------------------------


 

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

 

(a)                        to purchase such indebtedness or obligation or any
property constituting security therefor;

 

(b)                         to advance or supply funds (i) for the purchase or
payment of such indebtedness or obligation, or (ii) to maintain any working
capital or other balance sheet condition or any income statement condition of
any other Person or otherwise to advance or make available funds for the
purchase or payment of such indebtedness or obligation;

 

(c)                         to lease properties or to purchase properties or
services primarily for the purpose of assuring the owner of such indebtedness or
obligation of the ability of any other Person to make payment of the
indebtedness or obligation; or

 

(d)                         otherwise to assure the owner of such indebtedness
or obligation against loss in respect thereof.

 

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.  The amount
of any Guaranty shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guaranty is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

 

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

 

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

 

“Improvements” means all buildings, structures, improvements and fixtures now
erected on, attached to, or used or adapted for use in the operation of any Real
Estate.

 

8

--------------------------------------------------------------------------------


 

“Indebtedness” with respect to any Person means, at any time, without
duplication,

 

(a)                        all obligations of such Person in respect of money
borrowed (other than trade debt incurred in the ordinary course of business
which is not more than ninety (90) days past due);

 

(b)                         all obligations of such Person, whether or not for
money borrowed (i) represented by notes payable, or drafts accepted, in each
case representing extensions of credit, (ii) evidenced by bonds, debentures,
notes or similar instruments, or (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property or services rendered;

 

(c)                         obligations of such Person as a lessee or obligor
under a Capitalized Lease;

 

(d)                         all reimbursement obligations of such Person under
any letters of credit or acceptances (whether or not the same have been
presented for payment);

 

(e)                         all Off-Balance Sheet Obligations of such Person;

 

(f)                        all obligations of such Person in respect of any
purchase obligation (but excluding obligations to purchase Real Estate entered
into in the ordinary course of business), repurchase obligation, takeout
commitment (excluding commitments to fund construction or purchase real property
upon the completion of construction in the ordinary course of business) or
forward equity commitment, in each case evidenced by a binding agreement
(excluding any such obligation to the extent the obligation can be satisfied
solely by the issuance of Equity Interests);

 

(g)                          net obligations under any Derivatives Contract not
entered into as a hedge against existing Indebtedness, in an amount equal to the
Derivatives Termination Value thereof;

 

(h)                         all Indebtedness of other Persons which such Person
has guaranteed or is otherwise recourse to such Person (except for guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, violation of “special purpose entity” covenants, and other similar
exceptions to recourse liability until a written claim is made with respect
thereto, and then shall be included only to the extent of the amount of such
claim), including liability of a general partner in respect of liabilities of a
partnership in which it is a general partner which would constitute
“Indebtedness” hereunder (unless such liabilities are expressly made
non-recourse to such general partner until a written claim is made with respect
to any matters for which such general partner may be liable, and then shall be
included only to the extent of the amount of such claim), any obligation to
supply funds to or in any manner to invest directly or indirectly in a Person,
to maintain working capital or equity capital of a Person or otherwise to
maintain

 

9

--------------------------------------------------------------------------------


 

net worth, solvency or other financial condition of a Person, to purchase
Indebtedness, or to assure the owner of Indebtedness against loss, including,
without limitation, through an agreement to purchase property, securities,
goods, supplies or services for the purpose of enabling the debtor to make
payment of the Indebtedness held by such owner or otherwise; and

 

(i)                             all Indebtedness of another Person secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; provided, however, that if
such obligations have not been assumed, the amount of such Indebtedness included
for the purposes of this definition will be the amount equal to the lesser of
the fair market value of such property and the amount of the Indebtedness
secured.

 

“Indebtedness” shall be adjusted to remove any impact of intangibles pursuant to
FAS 141, as issued by the Financial Accounting Standards Board in June of 2001. 
For the avoidance of doubt the obligations under any repurchase agreement shall
constitute Indebtedness.

 

“INHAM Exemption” is defined in Section 6.2(e).

 

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

 

“Interest Expense” means on any date of determination, with respect to the
Company and its Subsidiaries, without duplication, total interest expense
accruing or paid on Indebtedness of the Company and its Subsidiaries, on a
Consolidated basis, during such period (including interest expense attributable
to Capital Lease Obligations and amounts attributable to interest incurred under
Derivatives Contracts), determined in accordance with GAAP, and including
(without duplication) the Equity Percentage of Interest Expense for the
Company’s Unconsolidated Affiliates.  Interest Expense shall not include
non-cash interest expense, but includes capitalized interest not funded under a
construction loan by the Company.

 

“Interest Expense on Unsecured Debt” means, for any calculation date, the
annualized interest expense for all outstanding Unsecured Debt as of the
calculation date at the interest rate in effect thereon as of the calculation
date (for the avoidance of doubt, Interest Expense on Unsecured Debt excludes
noncash interest expense, such as the amortization of deferred financing costs).

 

“Interest Payment Date” means May 21 and November 21.

 

10

--------------------------------------------------------------------------------


 

“Investment Grade Rating” means a rating of BBB or better by S&P or Fitch or
Baa3 or better by Moody’s.

 

“Investments” means with respect to any Person, all shares of capital stock,
evidences of Indebtedness and other securities issued by any other Person and
owned by such Person, and all loans, advances, or extensions of credit to, or
contributions to the capital of, any other Person; provided, however, that the
term “Investment” shall not include (i) equipment, inventory and other tangible
personal property acquired in the ordinary course of business, (ii) current
trade and customer accounts receivable for services rendered in the ordinary
course of business and payable in accordance with customary trade terms, or
(iii) operating leases (of real or personal property) entered into by such
Person in the ordinary course of business as a lessee.  In determining the
aggregate amount of Investments outstanding at any particular time: (a) there
shall be deducted in respect of each Investment any amount received as a return
of capital; (b) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise; and (c) the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
thereof.

 

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capitalized Lease, upon or with
respect to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements),
in each case, other than any provisions of a document, instrument or agreement
(other than any Note Document) which prohibits or purports to prohibit the
creation or assumption of any Lien on any assets of such Person as security for
Indebtedness of such Person.

 

“Make-Whole Amount” is defined in Section 8.6.

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company and its
Subsidiaries, taken as a whole, to perform their obligations under the Note
Documents, or (c) the validity or enforceability of this Agreement, the Notes or
any Subsidiary Guaranty.

 

“Material Credit Facility” means, as to the Company and its Subsidiaries,

 

(a)                        the Primary Credit Facility, including any renewals,
extensions, amendments, supplements, restatements, replacements or refinancing
thereof; and

 

(b)                         any other agreement(s) creating or evidencing
indebtedness for borrowed money (other than Non-Recourse Indebtedness) entered
into on or after the date of Closing by the Company or any Guarantor, or in
respect of which the Company or any

 

11

--------------------------------------------------------------------------------


 

Guarantor is an obligor or otherwise provides a guarantee or other credit
support (“Credit Facility”), in a principal amount outstanding or available for
borrowing equal to or greater than $250,000,000 (or the equivalent of such
amount in the relevant currency of payment, determined as of the date of the
closing of such facility based on the exchange rate of such other currency).

 

“Maturity Date” is defined in the first paragraph of each Note.

 

“Memorandum” is defined in Section 5.3.

 

“MFL Provision” means any (a) covenant (whether constituting a covenant or an
event of default) that requires the Company or any Subsidiary to (i) maintain
any level of financial performance (including without limitation, any specified
level of net worth, total assets, cash flows or net income, however expressed),
(ii) maintain any relationship of any component of its capital structure to any
other component thereof (including, without limitation, the relationship of
indebtedness, senior indebtedness or subordinated indebtedness to total
capitalization or to net worth, however expressed), (iii) maintain any measure
of its ability to service its indebtedness (including, without limitation,
exceeding any specified ratio of revenues, cash flow or income to interest
expense, rental expense, capital expenditures and/or scheduled payments of
indebtedness, however expressed) or (iv) not to exceed any maximum level of
indebtedness, however expressed; provided, that a MFL Provision shall not
include any level of fixed charge coverage or measurement of borrowing
availability based on “Unencumbered Pool Property” (or similar term)
determinations or valuations under the Primary Credit Facility or (b) threshold
in any “cross-default”, “cross acceleration” or “judgment” event of default.

 

“Minimum Unsecured Leverage Ratio” means, (a) if the ratio of Consolidated Total
Secured Debt to Consolidated Total Adjusted Asset Value (expressed as a
percentage) as of the end of the applicable fiscal quarter is not greater than
forty percent (40%), 1.50 to 1.00 and (b) otherwise, 2.00 to 1.00.

 

“Moody’s” means Moody’s Investor Service, Inc., and any successor thereto.

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

 

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

 

“Negative Pledge” means with respect to a given Person, any provisions of a
document, instrument or agreement (other than any Note Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on any assets of
such Person as security for Indebtedness of such Person; provided, however, that
an agreement that (a) conditions a Person’s ability to encumber its assets upon
the maintenance of one or more specified ratios or financial tests (including
any financial ratio such as a maximum ratio of unsecured debt to unencumbered
assets) that limit such Person’s ability to encumber its assets but that do not
generally prohibit the encumbrance of its assets, or the encumbrance of specific
assets, shall not constitute a

 

12

--------------------------------------------------------------------------------


 

Negative Pledge for purposes of this Agreement; or (b) requires the grant of a
Lien to secure Unsecured Debt permitted hereunder of such Person if a Lien is
granted to secure the Obligations or other Unsecured Debt permitted hereunder of
such Person shall not constitute a “Negative Pledge” for purposes of this
Agreement.

 

“Net Cash Proceeds” means with respect to any sale or disposition of assets, the
aggregate cash proceeds (including cash proceeds received by way of deferred
payment of principal pursuant to a note, installment receivable or otherwise,
but only as and when received) received by the Company or a Subsidiary pursuant
to such transaction net of (i) the reasonable direct costs relating to such
transaction (including sales and brokerage commissions and legal, accounting,
finder’s and investment banking discounts, fees, commissions and expenses, and
survey costs, title insurance premiums and fees for appraisals and other similar
fees and commissions), (ii) any portion of such proceeds deposited in an escrow
account or constituting “hold-backs” in respect of post-closing adjustments,
pursuant, in each case, to the documentation relating to such transaction
(provided that such amounts shall be treated as Net Cash Proceeds upon their
release from such escrow account or upon payment of such “hold-back”, as
applicable, to the Company or the applicable Subsidiary), (iii) taxes paid or
reasonably estimated by the Company to be payable (directly or indirectly) as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements), and (iv) amounts required to be
applied to the repayment of any Indebtedness secured by a Lien on the asset
subject to such transaction.

 

“Net Income (or Loss)” means with respect to any Person (or any asset of any
Person) for any period, the net income (or loss) of such Person (or attributable
to such asset), determined in accordance with GAAP.

 

“Net Offering Proceeds” means the gross cash proceeds received by the Company or
any of its Subsidiaries as a result of an Equity Offering less the customary and
reasonable costs, expenses and discounts paid by the Company or such Subsidiary
in connection therewith.

 

“New Credit Facility” is defined in Section 10.9.

 

“New Facility Additional Provisions” is defined in Section 10.9.

 

“Non-Recourse Exclusions” means with respect to any Non-Recourse Indebtedness of
any Person, any usual and customary exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional or material misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (ii) result
from intentional mismanagement of or waste at the Real Estate securing such
Non-Recourse Indebtedness, (iii) arise from the presence of Hazardous Materials
on the Real Estate securing such Non-Recourse Indebtedness; (iv) are the result
of any unpaid real estate taxes and assessments (whether contained in a loan
agreement, promissory note, indemnity agreement or other document); or
(v) result from the borrowing Subsidiary and/or its assets becoming the subject
of a voluntary or involuntary bankruptcy, insolvency or similar proceeding.

 

13

--------------------------------------------------------------------------------


 

“Non-Recourse Indebtedness” means with respect to a Person, (a) Indebtedness in
respect of which recourse for payment (except for Non-Recourse Exclusions) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness or (b) if such Person is a Single Asset Entity, any
Indebtedness of such Person.  A loan secured by multiple properties owned by
Single Asset Entities shall be considered Non-Recourse Indebtedness of such
Single Asset Entities even if such Indebtedness is cross-defaulted and
cross-collateralized with the loans to such other Single Asset Entities.

 

“Note Documents” means this Agreement, the Notes, the Subsidiary Guaranty, and
all other documents, certificates, requests, reports instruments or agreements
now or hereafter executed or delivered by or on behalf of the Company or the
Subsidiary Guarantors in connection with the Notes or pursuant to the Note
Documents.

 

“Note Parties” means, collectively, the Company and each Guarantor.

 

“Notes Pro Rata Share” shall mean, on any date of determination, a fraction, the
numerator of which is the aggregate principal amount of the Notes outstanding on
such date and the denominator of which is the aggregate principal amount of all
Senior Debt of the Company and/or its Subsidiaries (other than Senior Debt owed
to the Company or a Subsidiary) outstanding on such date.

 

“Notes” is defined in Section 1.

 

“OFAC” is defined in Section 5.16(a).

 

“OFAC Listed Person” is defined in Section 5.16(a).

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the Company
or any of its Subsidiaries or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which Company would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of Company’s report on Form 10-Q or Form 10-K (or their
equivalents) which Company is required to file with the SEC or would be required
to file if it were subject to the jurisdiction of the SEC (or any Governmental
Authority substituted therefor).

 

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

14

--------------------------------------------------------------------------------


 

“Permitted Holders” means Oaktree Capital Management, L.P., its Affiliates and
their respective managed investment funds.

 

“Permitted Unsecured Debt Restrictions” means restrictions or provisions that
are contained in documentation evidencing or governing Unsecured Debt permitted
hereunder which restrictions or provisions are the result of (i) limitations on
the ability of the Company or any Subsidiary thereof to transfer property to the
Company or any Guarantor, (ii) limitations on Negative Pledges, or (iii) any
requirement that other Unsecured Debt permitted hereunder be secured on an
“equal and ratable basis” to the extent that the Notes are secured.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

 

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

 

“Preferred Distributions” means for any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by the Company or any of its
Subsidiaries.  Preferred Distributions shall not include dividends or
distributions: (a) paid or payable solely in Equity Interests of identical class
payable to holders of such class of Equity Interests; (b) paid or payable to the
Company or any of its Subsidiaries; or (c) constituting or resulting in the
redemption of Preferred Securities, other than scheduled redemptions not
constituting balloon, bullet or similar redemptions in full.

 

“Preferred Securities” means with respect to any Person, Equity Interests in
such Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

 

“Primary Credit Facility” means Credit Agreement, dated as of September 19,
2014, by and among the Company, the lenders party thereto and KeyBank National
Association, as administrative agent, including any renewals, extensions,
amendments, supplements, restatements, replacements, increases or refinancing
thereof (whether such renewal, extension, amendment, restatement, replacement,
increases or refinancing of such agreement is entered into substantially
concurrently with the termination of the existing agreement or at any time
before or after if no new agreement is then substantially concurrently entered
into).

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

“PTE” is defined in Section 6.2(a).

 

15

--------------------------------------------------------------------------------


 

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

 

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

 

“QPAM Exemption” is defined in Section 6.2(d).

 

“Rating Agencies” means S&P, Moody’s, Fitch, collectively, and Rating Agency
means either S&P, Moody’s or Fitch.

 

“Real Estate” means all real property and related improvements at the time of
determination then owned or leased (as lessee or sublessee) in whole or in part
or operated by the Company or any of its Subsidiaries, or an Unconsolidated
Affiliate of the Company.

 

“Recourse Indebtedness” means as of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to the Company or any of its
Subsidiaries.  Recourse Indebtedness shall not include Non-Recourse
Indebtedness.

 

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

 

“Required Holders” means at any time on or after the Closing, the holders of
more than 50% in principal amount of the Notes at the time outstanding
(exclusive of Notes then owned by the Company or any of its Affiliates).

 

“Reset Date” is defined in Section 1.3.

 

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

 

“SCA” means STORE Capital Acquisitions, LLC, a Delaware limited liability
company.

 

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

 

“Secured Debt” means with respect to the Company or any of its Subsidiaries as
of any given date, the aggregate principal amount of all Indebtedness of such
Persons on a Consolidated basis outstanding at such date and that is secured in
any manner by any Lien on assets of the Company or any of its Subsidiaries.

 

16

--------------------------------------------------------------------------------


 

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“Senior Debt” means all Indebtedness which is not expressed to be subordinate or
junior in rank to any other Indebtedness.

 

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

 

“series” means any series of Notes issued pursuant to this Agreement.

 

“Series A Notes” is defined in Section 1.

 

“Series B Notes” is defined in Section 1.

 

“Significant Subsidiary” means at any time any Subsidiary that would at such
time constitute a “significant subsidiary” (as such term is defined in
Regulation S-X of the SEC as in effect on the date of the Closing) of the
Company; provided that each Subsidiary Guarantor shall be deemed to be a
“Significant Subsidiary.”

 

“Single Asset Entity” means a bankruptcy remote, single purpose entity which is
a Subsidiary of the Company, which owns real property and related assets which
are security for Indebtedness of such entity, and which Indebtedness does not
constitute Indebtedness of any other Person except as provided in the definition
of Non-Recourse Indebtedness (except for Non-Recourse Exclusions).  In addition,
if the assets of a Person that is a bankruptcy remote, single purpose entity
which is a Subsidiary of the Company and which is not a Guarantor consist solely
of (i) Equity Interests in one or more other Single Asset Entities and (ii) cash
and other assets of nominal value incidental to such Person’s ownership of the
other Single Asset Entities, such Person shall also be deemed to be a Single
Asset Entity for purposes hereof.

 

“Solvent” mean, with respect to any Person on any date of determination, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person,
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

17

--------------------------------------------------------------------------------


 

“Source” is defined in Section 6.2.

 

“S&P” means Standard & Poor’s Ratings Group, and any successor thereto.

 

“State” means a state of the United States of America and the District of
Columbia.

 

“SIC” means STORE Investment Corporation, a Delaware corporation.

 

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Company.

 

“Subsidiary Guarantor” means each Subsidiary (including SCA) that has executed
and delivered a Subsidiary Guaranty.

 

“Subsidiary Guaranty” is defined in Section 1.2.

 

“Substitute Purchaser” is defined in Section 21.

 

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

 

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including, without limitation, any options to enter
into any of the foregoing), and (b) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc. or any International Foreign Exchange Master
Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark-to-market values(s) for such Swap Contracts, as determined based upon one
or more

 

18

--------------------------------------------------------------------------------


 

mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts.

 

“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.

 

“Unconsolidated Affiliate” means in respect of the Company and its Subsidiaries,
any Person in whom the Company or Subsidiary holds an Investment, which
Investment is accounted for in the financial statements of the Company and its
Subsidiaries on an equity basis of accounting and whose financial results would
not be consolidated under GAAP with the financial results of the Company and its
Subsidiaries on the consolidated financial statements of the Company and its
Subsidiaries if such financial statements were prepared in accordance with the
full consolidation method of GAAP as of such date.

 

“Unencumbered Assets” means all assets of Company and its Subsidiaries on a
consolidated basis in accordance with GAAP (and for the avoidance of doubt,
including, without limitation, Real Estate, notes, cash and cash equivalents,
securities, rights under leases, mortgages or other contracts, other Investments
and any other property) for which:

 

(a)                        such assets (and the income therefrom and proceeds
thereof) are not subject to any Liens securing Indebtedness for borrowed money
(other than Indebtedness owing to a Note Party), and such assets are in good
order and condition and are free of all title, survey and environmental defects
that would have a material adverse effect on the operation of the applicable
asset;

 

(b)                         the Equity Interests of each Person that directly
owns or ground leases an interest in such assets (the “Direct Owner”), and those
of each Subsidiary of the Company that directly or indirectly owns any Equity
Interests of each Direct Owner (each an “Indirect Owner”), are not junior in any
manner to any other class of Equity Interests in such Person or subject to any
Liens securing Indebtedness for borrowed money (other than Indebtedness owing to
a Note Party); and

 

(c)                         no Direct Owner or Indirect Owner of such assets
shall have any Indebtedness for borrowed money (other than (i) the obligations
under the Notes or a Subsidiary Guaranty, (ii) the “Obligations” under the
Primary Credit Facility, (iii) obligations in respect of other unsecured
Indebtedness permitted under this Agreement, (iv) obligations under Indebtedness
owing to a Note Party and (v) other Secured Debt permitted hereunder so long as
such Secured Debt is not in any manner secured by such assets) and shall not be
subject to any proceedings under any Debtor Relief Law.

 

Notwithstanding the foregoing, (a) any Real Estate asset that is released from a
Lien securing Non-Recourse Indebtedness and proposed to be included as an
Unencumbered Asset

 

19

--------------------------------------------------------------------------------


 

shall not constitute an “Unencumbered Asset” prior to the first date after such
release that it is 100% leased (under leases for which no payment or bankruptcy
default is then continuing) to one or more third party tenants and (b) any asset
shall not be deemed an “Unencumbered Asset” if any Direct Owner or Indirect
Owner that, in either case, is not a Guarantor is obligated in respect of any
outstanding Indebtedness for borrowed money that constitutes Recourse
Indebtedness.  For the avoidance of doubt, “Unencumbered Assets” shall not
include the Class B Master Funding Notes.

 

“Unencumbered NOI” means, for any calculation date, the aggregate net operating
income as of such date for all Unencumbered Assets calculated as (a) annualized
Cash Revenues on the Unencumbered Assets calculated as of the end of the most
recent quarter minus (b) annualized property expenses (those expenses of the
Company and its Subsidiaries related to the ownership, operation or maintenance
of such Unencumbered Assets, including but not limited to, real estate taxes,
assessments, insurance, utilities, maintenance, repair and landscaping expenses,
marketing expenses and any property management fees) of such Unencumbered Assets
calculated based on property expenses as of the most recent quarter and minus
(c) annualized corporate general and administrative expenses of the Company and
its Subsidiaries on a consolidated basis multiplied by a fraction, the numerator
of which shall be Consolidated Total Adjusted Unencumbered Asset Value as of the
calculation date and the denominator of which shall be Consolidated Total
Adjusted Asset Value as of the calculation date.  For the purposes of this
definition, Unencumbered NOI shall include the Equity Percentage of the
Unencumbered NOI for the Unencumbered Assets of the Company’s or any of its
Subsidiaries’ Unconsolidated Affiliates.

 

“Unencumbered Pool Documents” means originals of all documents, instruments,
agreements, assignments and certificates, including without limitation, any and
all loan or credit agreements, notes, allonges or endorsements, master loan
agreements, mortgages, assignments of leases and rents, security agreements,
pledge agreements, assignments of contracts, environmental indemnities,
guaranties, mortgagee’s title insurance policies, opinions of counsel, evidences
of authorization or incumbency, escrow instructions and UCC-1 financing
statements, evidencing, securing or otherwise relating to the assets of the
Company and its Subsidiaries and Unconsolidated Affiliates included in the
calculation of “Consolidated Total Adjusted Unencumbered Asset Value.

 

“Unsecured Debt” means Indebtedness of the Company and its Subsidiaries
outstanding at any time which is not Secured Debt.

 

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“U.S. Economic Sanctions” is defined in Section 5.16(a).

 

20

--------------------------------------------------------------------------------


 

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.

 

21

--------------------------------------------------------------------------------


 

[FORM OF SERIES A NOTE]

 

STORE CAPITAL CORPORATION

 

4.95% SENIOR NOTE, SERIES A, DUE NOVEMBER 21, 2022

 

No. [     ]

[Date]

$[       ]

PPN 862121 A*1

 

FOR VALUE RECEIVED, the undersigned, STORE CAPITAL CORPORATION (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Maryland, hereby promises to pay to [            ], or registered assigns,
the principal sum of [                     ] DOLLARS (or so much thereof as
shall not have been prepaid) on November 21, 2022 (the “Maturity Date”), with
interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate of 4.95% per annum, as may be
adjusted per the hereinafter defined Note Purchase Agreement, from the date
hereof, payable semiannually in arrears, on the 21st day of May and November in
each year, commencing with May 21, 2016, and on the Maturity Date, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, (x) on any overdue payment of interest and (y) during the
continuance of an Event of Default, on such unpaid balance and on any overdue
payment of any Make-Whole Amount, at a rate per annum from time to time equal to
the Default Rate, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Citibank, N.A. in New York, New York, or at such other place
as the Company shall have designated by written notice to the holder of this
Note as provided in the Note Purchase Agreement referred to below.

 

This Note is one of a series of Senior Notes, Series A (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of
November 19, 2015 (as from time to time amended, the “Note Purchase Agreement”),
between the Company and the respective Purchasers named therein and is entitled
to the benefits thereof.  Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement.  Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of,

 

SCHEDULE 1-A
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the law of a jurisdiction other than such
State.

 

 

STORE CAPITAL CORPORATION

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

[FORM OF NOTE]

 

STORE CAPITAL CORPORATION

 

5.24% SENIOR NOTE, SERIES B, DUE NOVEMBER 21, 2024

 

No. [     ]

[Date]

$[       ]

PPN 862121 A@9

 

FOR VALUE RECEIVED, the undersigned, STORE CAPITAL CORPORATION (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Maryland, hereby promises to pay to [            ], or registered assigns,
the principal sum of [                     ] DOLLARS (or so much thereof as
shall not have been prepaid) on November 21, 2024 (the “Maturity Date”), with
interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the rate of 5.24% per annum, as may be
adjusted per the hereinafter defined Note Purchase Agreement, from the date
hereof, payable semiannually in arrears, on the 21st day of May and November in
each year, commencing with May 21, 2016, and on the Maturity Date, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, (x) on any overdue payment of interest and (y) during the
continuance of an Event of Default, on such unpaid balance and on any overdue
payment of any Make-Whole Amount, at a rate per annum from time to time equal to
the Default Rate, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of Citibank, N.A. in New York, New York, or at such other place
as the Company shall have designated by written notice to the holder of this
Note as provided in the Note Purchase Agreement referred to below.

 

This Note is one of a series of Senior Notes, Series B (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of
November 19, 2015 (as from time to time amended, the “Note Purchase Agreement”),
between the Company and the respective Purchasers named therein and is entitled
to the benefits thereof.  Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement.  Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of,

 

SCHEDULE 1-B
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the law of a jurisdiction other than such
State.

 

 

STORE CAPITAL CORPORATION

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

FORM OF SUBSIDIARY GUARANTY

 

[See attached]

 

SCHEDULE 1.2
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

Execution Version

 

SUBSIDIARY GUARANTY AGREEMENT

 

Dated as of November 19, 2015

 

of

 

STORE CAPITAL ACQUISITIONS, LLC

 

relating to

 

$75,000,000 4.95% SENIOR NOTES, SERIES A, DUE NOVEMBER 21, 2022

$100,000,000 5.24% SENIOR NOTES, SERIES B, DUE NOVEMBER 21, 2024

 

OF

 

STORE CAPITAL CORPORATION

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

SECTION 1.

GUARANTY

 

1

 

 

 

 

SECTION 2.

OBLIGATIONS ABSOLUTE

 

3

 

 

 

 

SECTION 3.

WAIVER

 

3

 

 

 

 

SECTION 4.

OBLIGATIONS UNIMPAIRED

 

4

 

 

 

 

SECTION 5.

SUBROGATION AND SUBORDINATION

 

4

 

 

 

 

SECTION 6.

REINSTATEMENT OF GUARANTY

 

5

 

 

 

 

SECTION 7.

RANK OF GUARANTY

 

6

 

 

 

 

SECTION 8.

ADDITIONAL COVENANTS OF THE GUARANTOR

 

6

 

 

 

 

SECTION 9.

REPRESENTATIONS AND WARRANTIES OF THE GUARANTOR

 

6

 

 

 

 

Section 9.1.

Organization; Power and Authority

 

6

Section 9.2.

Authorization, Etc.

 

6

Section 9.3.

[Reserved]

 

6

Section 9.4.

Compliance with laws, Other Instruments, Etc.

 

6

Section 9.5.

Governmental Authorizations, Etc.

 

7

Section 9.6.

Information Regarding the Company

 

7

Section 9.7.

Solvency

 

7

 

 

 

 

SECTION 10.

[RESERVED]

 

7

 

 

 

 

SECTION 11.

TERM OF GUARANTY AGREEMENT

 

7

 

 

 

 

SECTION 12.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

 

8

 

 

 

 

SECTION 13.

AMENDMENT AND WAIVER

 

8

 

 

 

 

Section 13.1.

Requirements

 

8

Section 13.2.

Solicitation of Holders of Notes

 

8

Section 13.3.

Binding Effect

 

9

Section 13.4.

Notes held by Company, Etc.

 

9

 

 

 

 

SECTION 14.

NOTICES

 

9

 

i

--------------------------------------------------------------------------------


 

SECTION 15.

MISCELLANEOUS

 

9

 

 

 

Section 15.1.

Successors and Assigns; Joinders

 

9

Section 15.2.

Severability

 

10

Section 15.3.

Construction

 

10

Section 15.4.

Further Assurances

 

10

Section 15.5.

Governing Law

 

10

Section 15.6.

Jurisdiction and Process; Waiver of Jury Trial

 

10

Section 15.7.

[Reserved]

 

11

Section 15.8.

Reproduction of Documents; Execution

 

11

 

ii

--------------------------------------------------------------------------------


 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT, dated as of November 19, 2015 (this “Guaranty
Agreement”), is made by STORE Capital Acquisitions, LLC, a Delaware limited
liability company (the “Initial Guarantor” and, together with any other entities
from time to time parties hereto pursuant to Section 15.1 hereof, each a
“Guarantor” and, collectively, the “Guarantors”) in favor of the Purchasers (as
defined below) and the other holders from time to time of the Notes (as defined
below). The Purchasers and such other holders are herein collectively called the
“holders” and individually a “holder.”

 

PRELIMINARY STATEMENTS:

 

I.                    STORE Capital Corporation, a Maryland corporation (the
“Company”), is entering into a Note Purchase Agreement dated November 19, 2015
(as amended, modified, supplemented or restated from time to time, the “Note
Purchase Agreement”) with the Persons listed on the signature pages thereto (the
“Purchasers”) simultaneously with the delivery of this Guaranty Agreement.
Capitalized terms used herein have the meanings specified in the Note Purchase
Agreement unless otherwise defined herein.

 

II.                    The Company has authorized the issuance of and proposes
to issue and sell, pursuant to the Note Purchase Agreement, of (i) $75,000,000
aggregate principal amount of the Company’s 4.95% Senior Notes, Series A, due
November 21, 2022 (the “Series A Notes”) and (ii) $100,000,000 aggregate
principal amount of the Company’s 5.24% Senior Notes, Series B, due November 21,
2024 (the “Series B Notes”).  The Series A Notes and the Series B Notes and any
other Notes that may from time to time be issued pursuant to the Note Purchase
Agreement (including any notes issued in substitution for any of the Notes) are
herein collectively called the “Notes” and each individually a “Note.”

 

III.                   It is a condition to the purchase by the Purchasers of
the Notes under the Note Purchase Agreement that this Guaranty Agreement shall
have been executed and delivered by the Initial Guarantor and shall be in full
force and effect.

 

IV.                     Each Guarantor is a direct or indirect Subsidiary of the
Company and will receive direct and indirect benefits from the financing
arrangements contemplated by the Note Purchase Agreement. The governing body of
each Guarantor has determined that the incurrence of such obligations is in the
best interests of such Guarantor.

 

NOW THEREFORE, in order to induce, and in consideration of, the execution and
delivery of the Note Purchase Agreement and the purchase of the Notes by each of
the Purchasers, each Guarantor hereby covenants and agrees with, and represents
and warrants to each of the holders as follows:

 

SECTION 1.                                          GUARANTY.

 

Each Guarantor hereby irrevocably and unconditionally guarantees to each holder
the due and punctual payment in full of (a) the principal of, Make-Whole Amount,
if any, and interest on (including, without limitation, interest accruing after
the filing of any petition in bankruptcy, or

 

--------------------------------------------------------------------------------


 

the commencement of any insolvency, reorganization or like proceeding, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), and any other amounts due under, the Notes when and as the same
shall become due and payable (whether at stated maturity or by required or
optional prepayment or by acceleration or otherwise), (b) any other sums which
may become due under the terms and provisions of the Notes or the Note Purchase
Agreement and (c) the performance of all other obligations of the Company under
the Note Purchase Agreement, (all such obligations described in clauses (a),
(b) and (c) above are herein called the “Guaranteed Obligations”).  The guaranty
in the preceding sentence is an absolute, present and continuing guaranty of
payment and not of collectibility and is in no way conditional or contingent
upon any attempt to collect from the Company or any other guarantor of the Notes
or upon any other action, occurrence or circumstance whatsoever.  In the event
that the Company shall fail so to pay any of such Guaranteed Obligations when
due, each Guarantor agrees to pay the same when due to the holders entitled
thereto, without demand, presentment, protest or notice of any kind, in lawful
money of the United States of America, pursuant to the requirements for payment
specified in the Notes and the Note Purchase Agreement.  Each default in payment
of any of the Guaranteed Obligations shall give rise to a separate cause of
action hereunder and separate suits may be brought hereunder as each cause of
action arises. Each Guarantor agrees that the Notes issued in connection with
the Note Purchase Agreement may (but need not) make reference to this Guaranty
Agreement.

 

Each Guarantor agrees to pay all reasonable and documented costs and expenses
(including reasonable and documented attorneys’ fees of one special counsel for
the holders, taken as a whole, and, if reasonably required by the Required
Holders, one local counsel in each applicable jurisdiction and/or one specialty
counsel in each applicable specialty, for the holders, taken as a whole)
incurred by the Purchasers and each other holder of a Note in connection with
enforcing or defending (or determining whether or how to enforce or defend) the
provisions of the Note Purchase Agreement, the Notes and this Guaranty
Agreement.

 

Each Guarantor hereby acknowledges and agrees that each Guarantor’s liability
hereunder is joint and several with each other Guarantor and any other
Person(s) who may guarantee the obligations and Indebtedness under and in
respect of the Notes and the Note Purchase Agreement.

 

Notwithstanding the foregoing provisions or any other provision of this Guaranty
Agreement, the Purchasers (on behalf of themselves and their successors and
assigns) and each Guarantor hereby agree that if at any time the Guaranteed
Obligations exceed the Maximum Guaranteed Amount determined as of such time with
regard to such Guarantor, then this Guaranty Agreement shall be automatically
amended to reduce the Guaranteed Obligations of such Guarantor to the Maximum
Guaranteed Amount.  Such amendment shall not require the written consent of any
Guarantor or any holder and shall be deemed to have been automatically consented
to by each Guarantor and each holder.  Each Guarantor agrees that the Guaranteed
Obligations may at any time exceed the Maximum Guaranteed Amount without
affecting or impairing the obligation of such Guarantor.  “Maximum Guaranteed
Amount” means as of the date of determination with respect to a Guarantor the
lesser of (a) the amount of the Guaranteed Obligations outstanding on such date
and (b) the maximum amount that would not render such Guarantor’s liability
under this Guaranty Agreement subject to avoidance under Section 548 of the
United States Bankruptcy Code (or any successor provision) or any comparable
provision of applicable state law.

 

2

--------------------------------------------------------------------------------


 

SECTION 2.                                          OBLIGATIONS ABSOLUTE.

 

The obligations of each Guarantor hereunder shall be primary, absolute,
irrevocable and unconditional, irrespective of the validity or enforceability of
the Notes or the Note Purchase Agreement, shall not be subject to any
counterclaim, setoff, deduction or defense based upon any claim such Guarantor
may have against the Company or any holder or otherwise, and shall remain in
full force and effect without regard to, and shall not be released, discharged
or in any way affected by, any circumstance or condition whatsoever (whether or
not the Guarantor shall have any knowledge or notice thereof), including,
without limitation:  (a) any amendment to, modification of, supplement to or
restatement of the Notes or the Note Purchase Agreement (it being agreed that
the obligations of each Guarantor hereunder shall apply to the Notes and the
Note Purchase Agreement as so amended, modified, supplemented or restated) or
any assignment or transfer of any thereof or of any interest therein in
accordance with the Note Purchase Agreement, or any furnishing, acceptance or
release of any security for the Notes or the addition, substitution or release
of any other Person or entity primarily or secondarily liable in respect of the
Guaranteed Obligations; (b) any waiver, consent, extension, indulgence or other
action or inaction under or in respect of the Notes or the Note Purchase
Agreement; (c) any bankruptcy, insolvency, arrangement, reorganization,
readjustment, composition, liquidation or similar proceeding with respect to the
Company or its property; (d) any merger, amalgamation or consolidation of any
Guarantor or of the Company into or with any other Person or any sale, lease or
transfer of any or all of the assets of any Guarantor or of the Company to any
Person; (e) any failure on the part of the Company for any reason to comply with
or perform any of the terms of any other agreement with such Guarantor; (f) any
failure on the part of any holder to obtain, maintain, register or otherwise
perfect any security; or (g) any other event or circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor
(whether or not similar to the foregoing) other than the indefeasible payment in
full in cash of the Guaranteed Obligations, and in any event however material or
prejudicial it may be to such Guarantor or to any subrogation, contribution or
reimbursement rights the Guarantor may otherwise have.  Each Guarantor covenants
that its obligations hereunder will not be discharged except by indefeasible
payment in full in cash of all of the Guaranteed Obligations and all other
obligations hereunder.

 

SECTION 3.                                          WAIVER.

 

Each Guarantor unconditionally waives to the fullest extent permitted by law,
(a) notice of acceptance hereof, of any action taken or omitted in reliance
hereon and of any default by the Company in the payment of any amounts due under
the Notes or the Note Purchase Agreement, and of any of the matters referred to
in Section 2 hereof, (b) all notices which may be required by statute, rule of
law or otherwise to preserve any of the rights of any holder against such
Guarantor, including, without limitation, presentment to or demand for payment
from the Company or such Guarantor with respect to any Note, notice to the
Company or to such Guarantor of default or protest for nonpayment or dishonor
and the filing of claims with a court in the event of the bankruptcy of the
Company, (c) any right to require any holder to enforce, assert or exercise any
right, power or remedy including, without limitation, any right, power or remedy
conferred in the Note Purchase Agreement or the Notes, (d) any requirement for
diligence on the part of any holder and (e) any other act or omission or thing
or delay in doing any other act or thing which might in any manner or to any
extent vary the risk of the Guarantor

 

3

--------------------------------------------------------------------------------


 

or otherwise operate as a discharge of such Guarantor or in any manner lessen
the obligations of such Guarantor hereunder other than the indefeasible payment
in full in cash of the Guaranteed Obligations.

 

SECTION 4.                                          OBLIGATIONS UNIMPAIRED.

 

Each Guarantor authorizes the holders, without notice or demand to such
Guarantor and without affecting its obligations hereunder, from time to time: 
(a) to renew, compromise, extend, accelerate or otherwise change the time for
payment of, all or any part of the Notes or the Note Purchase Agreement; (b) to
change any of the representations, covenants, events of default or any other
terms or conditions of or pertaining to the Notes or the Note Purchase
Agreement, including, without limitation, decreases or increases in amounts of
principal, rates of interest, the Make-Whole Amount or any other obligation;
(c) to take and hold security for the payment of the Notes or the Note Purchase
Agreement, for the performance of this Guaranty Agreement or otherwise for the
Indebtedness guaranteed hereby and to exchange, enforce, waive, subordinate and
release any such security; (d) to apply any such security and to direct the
order or manner of sale thereof as the holders in their sole discretion may
determine; (e) to obtain additional or substitute endorsers or guarantors or
release any other Person or entity primarily or secondarily liable in respect of
the Guaranteed Obligations; (f) to exercise or refrain from exercising any
rights against the Company and others; and (g) to apply any sums, by whomsoever
paid or however realized, to the payment of the Guaranteed Obligations and all
other obligations owed hereunder.  The holders shall have no obligation to
proceed against any additional or substitute endorsers or guarantors or to
pursue or exhaust any security provided by the Company, any Guarantor or any
other Person or to pursue any other remedy available to the holders.

 

If an event permitting the acceleration of the maturity of the principal amount
of any Notes shall exist and such acceleration shall at such time be prevented
or the right of any holder to receive any payment on account of the Guaranteed
Obligations shall at such time be delayed or otherwise affected by reason of the
pendency against the Company, any Guarantor or any other guarantors of a case or
proceeding under a bankruptcy or insolvency law, each Guarantor agrees that, for
purposes of this Guaranty Agreement and its obligations hereunder, the maturity
of such principal amount shall be deemed to have been accelerated with the same
effect as if the holder thereof had accelerated the same in accordance with the
terms of the Note Purchase Agreement, and such Guarantor shall forthwith pay
such accelerated Guaranteed Obligations.

 

SECTION 5.                                          SUBROGATION AND
SUBORDINATION.

 

(a)                     Each Guarantor will not exercise any rights which it may
have acquired by way of subrogation under this Guaranty Agreement, by any
payment made hereunder or otherwise, or accept any payment on account of such
subrogation rights, or any rights of reimbursement, contribution or indemnity or
any rights or recourse to any security for the Notes or this Guaranty Agreement
unless and until all of the Guaranteed Obligations shall have been indefeasibly
paid in full in cash.

 

(b)                     Each Guarantor hereby subordinates the payment of all
Indebtedness and other obligations of the Company or any other Guarantor owing
to such Guarantor, whether now existing or hereafter arising, including, without
limitation, all rights and claims described in

 

4

--------------------------------------------------------------------------------


 

clause (a) of this Section 5, to the indefeasible payment in full in cash of all
of the Guaranteed Obligations.  If the Required Holders so request, any such
Indebtedness or other obligations shall be enforced and performance received by
such Guarantor as trustee for the holders and the proceeds thereof shall be paid
over to the holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of such Guarantor under this Guaranty
Agreement.

 

(c)                                   If any amount or other payment is made to
or accepted by a Guarantor in violation of any of the preceding clauses (a) and
(b) of this Section 5, such amount shall be deemed to have been paid to such
Guarantor for the benefit of, and held in trust for the benefit of, the holders
and shall be paid over to the holders promptly, in the form received (together
with any necessary endorsements) to be applied to the Guaranteed Obligations,
whether matured or unmatured, as may be directed by the Required Holders, but
without reducing or affecting in any manner the liability of such Guarantor
under this Guaranty Agreement.

 

(d)                                  Each Guarantor acknowledges that it is a
direct or indirect Subsidiary of the Company and will receive direct and
indirect benefits from the financing arrangements contemplated by the Note
Purchase Agreement and that its agreements set forth in this Guaranty Agreement
(including this Section 5) are knowingly made in contemplation of such benefits.

 

(e)                                   Each Guarantor hereby agrees that, to the
extent that a Guarantor shall have paid an amount hereunder to any holder that
is greater than the net value of the benefits received, directly or indirectly,
by such paying Guarantor as a result of the issuance and sale of the Notes (such
net value, its “Proportionate Share”), such paying Guarantor shall, subject to
Section 5(a) and 5(b), be entitled to contribution from any Guarantor that has
not paid its Proportionate Share of the Guaranteed Obligations.  Any amount
payable as a contribution under this Section 5(e) shall be determined as of the
date on which the related payment is made by such Guarantor seeking contribution
and each Guarantor acknowledges that the right to contribution hereunder shall
constitute an asset of such Guarantor to which such contribution is owed. 
Notwithstanding the foregoing, the provisions of this Section 5(e) shall in no
respect limit the obligations and liabilities of any Guarantor to the holders of
the Notes hereunder or under the Notes, the Note Agreement or any other
document, instrument or agreement executed in connection therewith, and each
Guarantor shall remain jointly and severally liable for the full payment and
performance of the Guaranteed Obligations.

 

SECTION 6.                                          REINSTATEMENT OF GUARANTY.

 

This Guaranty Agreement shall continue to be effective, or be reinstated, as the
case may be, if and to the extent at any time payment, in whole or in part, of
any of the sums due to any holder on account of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by a holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any other guarantors, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or any other Guarantors or any part of its or their property, or
otherwise, all as though such payments had not been made.

 

5

--------------------------------------------------------------------------------


 

SECTION 7.                                          RANK OF GUARANTY.

 

Each Guarantor will ensure that its payment obligations under this Guaranty
Agreement will at all times rank at least pari passu, without preference or
priority, with all other unsecured and unsubordinated Indebtedness of the
Guarantor now or hereafter existing.

 

SECTION 8.                                          ADDITIONAL COVENANTS OF THE
GUARANTORS.

 

So long as any Notes are outstanding or the Note Purchase Agreement shall remain
in effect, each Guarantor agrees to comply with the covenants and agreements of
the Note Purchase Agreement, insofar as such covenants and agreements apply to
such Guarantor, as if such covenants and agreements were set forth herein in
full.

 

SECTION 9.                                          REPRESENTATIONS AND
WARRANTIES OF THE GUARANTORS.

 

Each Guarantor represents and warrants to each holder as follows:

 

Section 9.1.                     Organization; Power and Authority. Such
Guarantor is a corporation, limited liability company or other legal entity,
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, formation or organization, and is duly qualified
as a foreign entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Such
Guarantor has the corporate, limited liability company or other legal entity
power and authority to own or hold under lease the properties it purports to own
or hold under lease, to transact the business it transacts and proposes to
transact, to execute and deliver this Guaranty Agreement and to perform the
provisions hereof.

 

Section 9.2.                     Authorization, Etc.  This Guaranty Agreement
has been duly authorized by all necessary corporate, limited liability company
or other legal entity action on the part of such Guarantor, and this Guaranty
Agreement constitutes a legal, valid and binding obligation of such Guarantor
enforceable against such Guarantor in accordance with its terms, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

Section 9.3.                     [Reserved].

 

Section 9.4.                     Compliance with Laws, Other Instruments, Etc. 
The execution, delivery and performance by such Guarantor of this Guaranty
Agreement will not (i) (A) contravene, result in any breach of, or constitute a
default under, or (B) result in the creation of any Lien in respect of, any
property of such Guarantor or any of its Subsidiaries under, (x) any indenture,
mortgage, deed of trust, loan, purchase agreement, credit agreement or lease, in
any material respect, or (y) its corporate charter, by-laws, limited liability
agreement or other governing document or any shareholders agreement to which it
is subject or (z) any other agreement or instrument, in any material respect, to
which such Guarantor or any Subsidiary of such Guarantor

 

6

--------------------------------------------------------------------------------


 

is bound or by which such Guarantor or any Subsidiary of such Guarantor or any
of their respective properties may be bound or affected, (ii) conflict with or
result in a breach of any of the terms, conditions or provisions of any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority
applicable to such Guarantor or any Subsidiary of such Guarantor in any material
respect or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to such Guarantor or any
Subsidiary of such Guarantor in any material respect.

 

Section 9.5.                     Governmental Authorizations, Etc. No consent,
approval or authorization of, or registration, filing or declaration with, any
Governmental Authority is required in connection with the execution, delivery or
performance by the Guarantor of this Guaranty Agreement.

 

Section 9.6.                     Information Regarding the Company.  The
Guarantor now has and will continue to have independent means of obtaining
information concerning the affairs, financial condition and business of the
Company.  No holder shall have any duty or responsibility to provide the
Guarantor with any credit or other information concerning the affairs, financial
condition or business of the Company which may come into possession of the
holders.  The Guarantor has executed and delivered this Guaranty Agreement
without reliance upon any representation by the holders including, without
limitation, with respect to (a) the due execution, validity, effectiveness or
enforceability of any instrument, document or agreement evidencing or relating
to any of the Guaranteed Obligations or any loan or other financial
accommodation made or granted to the Company, (b) the validity, genuineness,
enforceability, existence, value or sufficiency of any property securing any of
the Guaranteed Obligations or the creation, perfection or priority of any lien
or security interest in such property or (c) the existence, number, financial
condition or creditworthiness of other guarantors or sureties, if any, with
respect to any of the Guaranteed Obligations.

 

Section 9.7.                     Solvency.  Assuming the limitation of the
Guaranteed Obligations to the Maximum Guaranteed Amount, upon the execution and
delivery hereof, such Guarantor will be solvent, will be able to pay its debts
as they mature, and will have capital sufficient to carry on its business.

 

SECTION 10.                                   [RESERVED].

 

SECTION 11.                                   TERM OF GUARANTY AGREEMENT.

 

This Guaranty Agreement and all guarantees, covenants and agreements of each
Guarantor contained herein shall continue in full force and effect and shall not
be discharged until such time as all of the Guaranteed Obligations and all other
obligations hereunder shall be indefeasibly paid in full in cash and shall be
subject to reinstatement pursuant to Section 6; provided, however, any Guarantor
shall be released from its obligations hereunder if all requirements of
Section 9.7(b) of the Note Purchase Agreement are met.

 

7

--------------------------------------------------------------------------------


 

SECTION 12.                                   SURVIVAL OF REPRESENTATIONS AND
WARRANTIES; ENTIRE AGREEMENT.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Guaranty Agreement and may be relied upon by any subsequent
holder, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder. All statements contained in any certificate or
other instrument delivered by or on behalf of any Guarantor pursuant to this
Guaranty Agreement shall be deemed representations and warranties of such
Guarantor under this Guaranty Agreement.  Subject to the preceding sentence,
this Guaranty Agreement embodies the entire agreement and understanding between
each holder and the Guarantor and supersedes all prior agreements and
understandings relating to the subject matter hereof.

 

SECTION 13.                                   AMENDMENT AND WAIVER.

 

Section 13.1.                     Requirements.  Except as otherwise provided in
the fourth paragraph of Section 1 of this Guaranty Agreement, this Guaranty
Agreement may be amended, and the observance of any term hereof may be waived
(either retroactively or prospectively), with (and only with) the written
consent of each Guarantor and the Required Holders, except that no amendment or
waiver which results in the limitation of the liability of any Guarantor
hereunder (except to the extent provided in the fourth paragraph of Section 1 or
in Section 11 of this Guaranty Agreement) will be effective as to any holder
unless consented to by such holder in writing.

 

Section 13.2.                     Solicitation of Holders of Notes.

 

(a)                                  Solicitation.  Each Guarantor will provide
each holder of the Notes (irrespective of the amount of Notes then owned by it)
with sufficient information, sufficiently far in advance of the date a decision
is required, to enable such holder to make an informed and considered decision
with respect to any proposed amendment, waiver or consent in respect of any of
the provisions hereof.  Each Guarantor will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 13.2 to each holder promptly following the date on which it is
executed and delivered by, or receives the consent or approval of, the requisite
holders of Notes.

 

(b)                                  Payment.  Each Guarantor will not directly
or indirectly pay or cause to be paid any remuneration, whether by way of
supplemental or additional interest, fee or otherwise, or grant any security or
provide other credit support, to any holder as consideration for or as an
inducement to the entering into by any holder of any waiver or amendment of any
of the terms and provisions hereof unless such remuneration is concurrently
paid, or security is concurrently granted or other credit support concurrently
provided, on the same terms, ratably to each holder even if such holder did not
consent to such waiver or amendment.

 

(c)                                   Consent in Contemplation of Transfer.  Any
consent made pursuant to this Section 13 by a holder that has transferred or has
agreed to transfer its Notes to the Company, any Subsidiary or any Affiliate
(including the Guarantor) of the Company and has provided or has agreed to
provide such written consent as a condition to such transfer shall be void and
of no force or effect except solely as to such holder, and any amendments
effected or waivers granted

 

8

--------------------------------------------------------------------------------


 

or to be effected or granted that would not have been or would not be so
effected or granted but for such consent (and the consents of all other holders
of Notes that were acquired under the same or similar conditions) shall be void
and of no force or effect except solely as to such holder.

 

Section 13.3.                     Binding Effect.  Any amendment or waiver
consented to as provided in this Section 13 applies equally to all holders and
is binding upon them and upon each future holder and upon each Guarantor without
regard to whether any Note has been marked to indicate such amendment or
waiver.  No such amendment or waiver will extend to or affect any obligation,
covenant or agreement not expressly amended or waived or impair any right
consequent thereon.  No course of dealing between any Guarantor and the holder
nor any delay in exercising any rights hereunder or under any Note shall operate
as a waiver of any rights of any holder.  As used herein, the term “this
Guaranty Agreement” and references thereto shall mean this Guaranty Agreement as
it may be amended, modified, supplemented or restated from time to time.

 

Section 13.4.                     Notes Held by Company, Etc.  Solely for the
purpose of determining whether the holders of the requisite percentage of the
aggregate principal amount of Notes then outstanding approved or consented to
any amendment, waiver or consent to be given under this Guaranty Agreement, or
have directed the taking of any action provided herein to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by any
Guarantor, the Company or any of their respective Affiliates shall be deemed not
to be outstanding.

 

SECTION 14.                                   NOTICES.

 

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid).  Any such notice must be sent:

 

(a)                        if to a Guarantor, to in care of the Company at the
Company’s address set forth in the Note Purchase Agreement, or such other
address as such Guarantor shall have specified to the holders in writing, or

 

(b)                        if to any holder, to such holder at the addresses
specified for such communications set forth in Schedule A to the Note Purchase
Agreement, or such other address as such holder shall have specified to the
Guarantors in writing.

 

SECTION 15.                                   MISCELLANEOUS.

 

Section 15.1.                     Successors and Assigns; Joinder.  All
covenants and other agreements contained in this Guaranty Agreement by or on
behalf of any of the parties hereto bind and inure to the benefit of their
respective successors and assigns whether so expressed or not.

 

It is agreed and understood that any Person may become a Guarantor hereunder by
executing a Guarantor Supplement substantially in the form of Exhibit A attached
hereto and

 

9

--------------------------------------------------------------------------------


 

delivering the same to the Holders.  Any such Person shall thereafter be a
“Guarantor” for all purposes under this Guaranty Agreement.

 

Section 15.2.                     Severability.  Any provision of this Guaranty
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law), not invalidate or render unenforceable such provision
in any other jurisdiction.

 

Section 15.3.                     Construction.  Each covenant contained herein
shall be construed (absent express provision to the contrary) as being
independent of each other covenant contained herein, so that compliance with any
one covenant shall not (absent such express contrary provision) be deemed to
excuse compliance with any other covenant.  Whether any provision herein refers
to action to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such Person.

 

The section and subsection headings in this Guaranty Agreement are for
convenience of reference only and shall neither be deemed to be a part of this
Guaranty Agreement nor modify, define, expand or limit any of the terms or
provisions hereof.  All references herein to numbered sections, unless otherwise
indicated, are to sections of this Guaranty Agreement.  Words and definitions in
the singular shall be read and construed as though in the plural and vice versa,
and words in the masculine, neuter or feminine gender shall be read and
construed as though in either of the other genders where the context so
requires.

 

Section 15.4.                     Further Assurances.  The Guarantor agrees to
execute and deliver all such instruments and take all such action as the
Required Holders may from time to time reasonably request in order to effectuate
fully the purposes of this Guaranty Agreement.

 

Section 15.5.                     Governing Law.  This Guaranty Agreement shall
be construed and enforced in accordance with, and the rights of the parties
shall be governed by, the law of the State of New York, excluding choice-of-law
principles of the law of such State that would permit the application of the law
of a jurisdiction other than such State.

 

Section 15.6.                     Jurisdiction and Process; Waiver of Jury
Trial.  (a) Each Guarantor irrevocably submits to the non-exclusive jurisdiction
of any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Guaranty Agreement.  To the fullest extent permitted by applicable law,
each Guarantor irrevocably waives and agrees not to assert, by way of motion, as
a defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

(b)                     Each Guarantor consents to process being served by or on
behalf of any holder in any suit, action or proceeding of the nature referred to
in Section 15.6(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 14 or at such other address
of which such holder shall then have been notified pursuant to Section 14.  The

 

10

--------------------------------------------------------------------------------


 

Guarantor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it. 
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

 

(c)                                   Nothing in this Section 15.6 shall affect
the right of any holder to serve process in any manner permitted by law, or
limit any right that the holders may have to bring proceedings against any
Guarantor in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

 

(d)                                  EACH GUARANTOR AND THE HOLDERS HEREBY WAIVE
TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS GUARANTY
AGREEMENT OR OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH.

 

Section 15.7.                     [Reserved].

 

Section 15.8.                     Reproduction of Documents; Execution.  This
Guaranty Agreement may be reproduced by any holder by any photographic,
photostatic, electronic, digital, or other similar process and such holder may
destroy any original document so reproduced.  Each Guarantor agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such holder in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. 
This Section 15.8 shall not prohibit any Guarantor or any other holder of Notes
from contesting any such reproduction to the same extent that it could contest
the original, or from introducing evidence to demonstrate the inaccuracy of any
such reproduction.  A facsimile or electronic transmission of the signature
page of a Guarantor shall be as effective as delivery of a manually executed
counterpart hereof and shall be admissible into evidence for all purposes.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Initial Guarantor has caused this Guaranty Agreement to
be duly executed and delivered as of the date and year first above written.

 

 

STORE Capital Acquisitions, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF GUARANTOR SUPPLEMENT

 

THIS GUARANTOR SUPPLEMENT (the “Guarantor Supplement”), dated as of [          ,
20  ] is made by [          ], a [            ] (the “Additional Guarantor”), in
favor of the holders from time to time of the Notes issued pursuant to the Note
Purchase Agreement described below:

 

PRELIMINARY STATEMENTS:

 

I.                    Pursuant to the Note Purchase Agreement dated as of
November 19, 2015 (as amended, modified, supplemented or restated from time to
time, the “Note Purchase Agreement”), by and among STORE Capital Corporation, a
Maryland corporation (the “Company”), and the Persons listed on the signature
pages thereto (the “Purchasers”), the Company has issued and sold
(i) $75,000,000 aggregate principal amount of the Company’s 4.95% Senior Notes,
Series A, due November 21, 2022 (the “Series A Notes”) and (ii) $100,000,000
aggregate principal amount of the Company’s 5.24% Senior Notes, Series B, due
November 21, 2024 (the “Series B Notes” and together with the Series A Notes,
the “Notes” and individually a “Note”).

 

II.                    The Company is required pursuant to the Note Purchase
Agreement to cause the Additional Guarantor to deliver this Guarantor Supplement
in order to cause the Additional Guarantor to become a Guarantor under the
Subsidiary Guaranty Agreement dated as of November 19, 2015 executed by STORE
Capital Acquisitions, LLC (together with the Additional Guarantor and each other
entity that from time to time becomes a party thereto by executing a Guarantor
Supplement pursuant to Section 15.1 thereof, collectively, the “Guarantors”) in
favor of each holder from time to time of any of the Notes (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty Agreement”).

 

III.                   The Additional Guarantor in a direct or indirect
Subsidiary of the Company and has received and will receive substantial direct
and indirect benefits from the Company’s compliance with the terms and
conditions of the Note Purchase Agreement and the Notes issued thereunder.

 

IV.                     Capitalized terms used and not otherwise defined herein
have the definitions set forth in the Note Purchase Agreement.

 

Now Therefore, in consideration of the funds advanced to the Company by the
Purchasers under the Note Purchase Agreement and the Notes and to enable the
Company to comply with the terms of the Note Purchase Agreement, the Additional
Guarantor hereby covenants, represents and warrants to the holders as follows:

 

The Additional Guarantor hereby becomes a Guarantor (as defined in the Guaranty
Agreement) for all purposes of the Guaranty Agreement.  Without limiting the

 

--------------------------------------------------------------------------------


 

foregoing, the Additional Guarantor hereby (a) jointly and severally with the
other Guarantors under the Guaranty Agreement, guarantees to the holders from
time to time of the Notes the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) and the full and prompt performance of
all Guaranteed Obligations (as defined in Section 1 of the Guaranty Agreement)
in the same manner and to the same extent as is provided in the Guaranty
Agreement, (b) accepts and agrees to perform and observe all of the covenants
set forth therein, (c) waives the rights set forth in Section 3 of the Guaranty
Agreement, (d) agrees to perform and observe the covenants contained in
Section 8 of the Guaranty Agreement, (e) makes the representations and
warranties set forth in Section 9 of the Guaranty Agreement as of the date
hereof and (f) waives the rights, submits to jurisdiction, and waives service of
process as described in Section 15.6 of the Guaranty Agreement.

 

Notice of acceptance of this Guarantor Supplement and of the Guaranty Agreement,
as supplemented hereby, is hereby waived by the Additional Guarantor.

 

The address for notices and other communications to be delivered to the
Additional Guarantor shall be made pursuant to Section 15 of the Guaranty
Agreement or as set forth below.

 

This Guarantor Supplement shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the law of the State of
New York, excluding choice-of-law principles of the law of such State that would
permit the application of the law of a jurisdiction other than such State.

 

[Add other relevant provisions as necessary.]

 

IN WITNESS WHEREOF, the Additional Guarantor has caused this Guarantor
Supplement to be duly executed and delivered as of the date and year first above
written.

 

 

[NAME OF GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Notice Address for such Guarantor

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

FORM OF OPINIONS OF SPECIAL COUNSEL
TO THE NOTE PARTIES

 

Schedule 4.4(a)(x)

 

Matters To Be Covered in
Opinion of Latham & Watkins LLP

 

1.                    The Subsidiary Guarantor is a corporation under the DGCL
with corporate power and authority to enter into the Note Documents and perform
its obligations thereunder.  With your consent, based solely on certificates
from public officials, we confirm that the Subsidiary Guarantor is validly
existing and in good standing under the laws of the State of Delaware.

 

2.                    The execution, delivery and performance of the Note
Documents by the Subsidiary Guarantor have been duly authorized by all necessary
corporate action of the Subsidiary Guarantor and the Note Documents have been
duly executed and delivered by the Subsidiary Guarantor.

 

3.                    Each of the Note Documents constitutes a legally valid and
binding obligation of each Note Party that is a party thereto, enforceable
against such Note Party in accordance with its terms.

 

4.                    The execution and delivery of the Note Documents by the
Note Parties party thereto, the issuance of the Notes, and granting of
guarantees pursuant to the Note Documents by the relevant Note Party, do not on
the date hereof:

 

(i)                          in the case of the Subsidiary Guarantor, violate
its certificate of formation or limited liability company agreement;

 

(ii)                          violate any federal or New York statute, rule, or
regulation applicable to any Note Party (including, without limitation,
Regulations T, U or X of the Board of Governors of the Federal Reserve System,
assuming the Company complies with the provisions of the Note Documents relating
to the use of proceeds), or in the case or the Subsidiary Guarantor, the DGCL;
or

 

(ii)                          require any consents, approvals, or authorizations
to be obtained by any Note Party from, or any registrations, declarations or
filings to be made by any Note Party with, any governmental authority under any
federal or New York statute, rule or regulation applicable to any Note Party, or
in the case of the Subsidiary Guarantor, the DGCL, on or prior to the date
hereof that have not been obtained or made.

 

5.                    No Note Party is required to be registered as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

3

--------------------------------------------------------------------------------


 

6.                    The Notes and the Subsidiary Guaranty not requiring
registration under the Securities Act of 1933, as amended; no need to qualify an
indenture under the Trust Indenture Act of 1939, as amended.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 4.4(a)(y)

 

MATTERS TO BE COVERED IN
OPINION OF VENABLE LLP

 

1.                    The Company is a corporation duly incorporated and validly
existing under and by virtue of the laws of the State of Maryland and is in good
standing with the SDAT.

 

2.                    The Company has the corporate power to execute and deliver
the Note Documents to which it is a party and to perform its obligations
thereunder.

 

3.                    The execution and delivery by the Company of the Note
Documents to which it is a party, and the performance by the Company of its
respective obligations thereunder, have been duly authorized by all necessary
corporate action and all necessary limited partnership action on the part of the
Company.

 

4.                    The Company has duly executed and, to the extent Maryland
law is applicable, delivered each of the Note Documents to which it is a party.

 

5.                    The execution and delivery by the Company of the Note
Documents to which it is a party do not, and the performance by the Company of
its respective obligations thereunder will not, (a) conflict with the Charter or
the Bylaws or (b) violate any Maryland law, rule or regulation applicable to the
Company.

 

6.                    No approval, authorization, consent or order of, or filing
with, any Maryland governmental authority having jurisdiction over the Company
is required in connection with the execution and delivery by the Company of the
Note Documents to which it is a party or the performance by the Company of its
respective obligations thereunder, other than those which have been obtained or
waived.

 

SCHEDULE 4.4(a)(y)
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

FORM OF OPINION OF SPECIAL COUNSEL
TO THE PURCHASERS

 

[To Be Provided on a Case by Case Basis]

 

SCHEDULE 4.4(b)
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

DISCLOSURE MATERIALS



·                  Audited financial statements for the fiscal year ended
December 31, 2014 - filed in the Company’s Annual Report on Form 10-K for the
year ended December 31, 2014

 

·                  Unaudited financial statements for the fiscal quarter ended
June 30, 2015 - filed in the Company’s Quarterly Report on Form 10-Q for the
quarter ended June 30, 2015

 

·                  Summary Projected and Historical Financials

 

·                  Supplemental Q2 2015 Information

 

·                  Supplemental Q4 2014 Information

 

SCHEDULE 5.3
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

SUBSIDIARIES OF STORE CAPITAL CORPORATION

 

SUBSIDIARY NAME

 

JURISDICTION OF
FORMATION OR
INCORPORATION

 

COMPANY’S DIRECT
OR INDIRECT
OWNERSHIP
INTEREST

 

RESTRICTIONS ON ABILITY
TO PAY DIVIDENDS
(OTHER THAN
LIMITATIONS IMPOSED BY
NON- RECOURSE DEBT
AGREEMENTS)

 

 

 

 

 

 

 

STORE Capital Advisors, LLC

 

Arizona

 

100%

 

None

STORE Capital Acquisitions, LLC

 

Delaware

 

100%

 

None

STORE Investment Corporation

 

Delaware

 

100%

 

None

STORE Master Funding I, LLC

 

Delaware

 

100%

 

None

STORE Master Funding II, LLC

 

Delaware

 

100%

 

None

STORE Master Funding III, LLC

 

Delaware

 

100%

 

None

STORE Master Funding IV, LLC

 

Delaware

 

100%

 

None

STORE Master Funding V, LLC

 

Delaware

 

100%

 

None

STORE Master Funding VI, LLC

 

Delaware

 

100%

 

None

STORE Master Funding VII, LLC

 

Delaware

 

100%

 

None

STORE Master Funding VIII, LLC

 

Delaware

 

100%

 

None

STORE SPE Warehouse Funding, LLC

 

Delaware

 

100%

 

None

STORE SPE 1200 Lincoln, LLC

 

Delaware

 

100%

 

None

STORE SPE Applebee’s 2013-1, LLC

 

Delaware

 

100%

 

None

STORE SPE Ashley CA, LLC

 

Delaware

 

100%

 

None

STORE SPE Austin 2013-6, LLC

 

Delaware

 

100%

 

None

STORE SPE Belle, LLC

 

Delaware

 

100%

 

None

STORE SPE Berry 2014-4, LLC

 

Delaware

 

100%

 

None

STORE SPE Byron 2013-3, LLC

 

Delaware

 

100%

 

None

STORE SPE Cicero 2013-4, LLC

 

Delaware

 

100%

 

None

STORE SPE Columbia, LLC

 

Delaware

 

100%

 

None

STORE SPE Corinthian, LLC

 

Delaware

 

100%

 

None

STORE SPE Jackson 2015-1, LLC

 

Delaware

 

100%

 

None

STORE SPE Kitchener Holding ULC

 

Ontario, Canada

 

100%

 

None

STORE SPE LA Fitness 2013-7, LLC

 

Delaware

 

100%

 

None

STORE SPE Live Oak 2013-5, LLC

 

Delaware

 

100%

 

None

STORE SPE O’Charley’s, LLC

 

Delaware

 

100%

 

None

STORE SPE Parker 2014-3, LLC

 

Delaware

 

100%

 

None

STORE SPE Perth Amboy 2014-1, LLC

 

Delaware

 

100%

 

None

STORE SPE Securities Holding, LLC

 

Delaware

 

100%

 

None

STORE SPE Starplex, LLC

 

Delaware

 

100%

 

None

STORE SPE State College 2013-8, LLC

 

Delaware

 

100%

 

None

 

SCHEDULE 5.4
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

SUBSIDIARY NAME

 

JURISDICTION OF
FORMATION OR
INCORPORATION

 

COMPANY’S DIRECT
OR INDIRECT
OWNERSHIP
INTEREST

 

RESTRICTIONS ON ABILITY
TO PAY DIVIDENDS
(OTHER THAN
LIMITATIONS IMPOSED BY
NON- RECOURSE DEBT
AGREEMENTS)

 

 

 

 

 

 

 

STORE SPE St. Augustine 2013-2, LLC

 

Delaware

 

100%

 

None

STORE SPE Sunrise, LLC

 

Delaware

 

100%

 

None

STORE SPE Visalia, LLC

 

Delaware

 

100%

 

None

 

5.4-2

--------------------------------------------------------------------------------


 

COMPANY’S DIRECTORS AND SENIOR OFFICERS

 

DIRECTORS:

 

1.                                      Morton H Fleischer, Independent
Director, Chairman of the Board

2.                                      Christopher H. Volk, Director,
President & Chief Executive Officer

3.                                      Derek Smith, Oaktree Director

4.                                      Ken Liang, Oaktree Director

5.                                      Mahesh Balakrishnan, Oaktree Director

6.                                      Rajath Shourie, Oaktree Director

7.                                      Manish Desai, Oaktree Director

8.                                      Joseph Donovan, Independent Director

9.                                      Quentin Smith, Independent Director

 

EXECUTIVE OFFICERS:

 

1.

 

Christopher H. Volk

 

President, Chief Executive Officer, Assistant Secretary and Assistant Treasurer

2.

 

Catherine Long

 

Chief Financial Officer, Executive Vice President, Treasurer and Assistant
Secretary

3.

 

Mary Fedewa

 

Executive Vice President - Acquisitions, Assistant Secretary and Assistant
Treasurer

4.

 

Michael J. Zieg

 

Executive Vice President - Portfolio Management, Assistant Secretary and
Assistant Treasurer

5.

 

Michael T. Bennett

 

Executive Vice President — General Counsel, Chief Compliance Officer, Secretary
and Assistant Treasurer

6.

 

Christopher Burbach

 

Executive Vice President — Underwriting

 

5.4-3

--------------------------------------------------------------------------------


 

FINANCIAL STATEMENTS

 

·                  Audited financial statements for the fiscal year ended
December 31, 2014 - filed in the Company’s Annual Report on Form 10-K for the
year ended December 31, 2014

 

·                  Unaudited financial statements for the fiscal quarter ended
June 30, 2015 - filed in the Company’s Quarterly Report on Form 10-Q for the
quarter ended June 30, 2015

 

·                  Unaudited financial statements for the fiscal quarter ended
September 30, 2015, filed in the Company’s Quarterly Report on Form 10-Q for the
quarter ended September 30, 2015

 

SCHEDULE 5.5
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

STORE CAPITAL CORPORATION

INDEBTEDNESS LISTING

AS OF SEPTEMBER 30, 2015

 

Obligors

 

Original Principal
Balance of Loan

 

Ending Principal
Balance

 

Lender - Primary

 

Debt Type

 

Contractual
Maturity Date

 

Ending
Interest Rate

 

Extension
Option

 

Guarantee Type

 

Gross Investment
Amount of
Collateral at
9/30/2015

 

STORE SPE Visalia, LLC

 

(4,000,000.00

)

(3,245,331.75

)

Wells Fargo Bank, National Association

 

Mortgage Loan

 

01-Sep-2016

 

6.3300

%

No

 

Recourse Carve Outs

 

6,310,000.00

 

STORE SPE Live Oak 2013-5, LLC

 

(3,800,000.00

)

(3,469,159.38

)

Barclays Capital Real Estate Finance Inc.

 

Mortgage Loan

 

01-Oct-2016

 

6.4700

%

No

 

Recourse Carve Outs

 

5,948,080.00

 

STORE SPE CICERO 2013-4, LLC

 

(7,088,000.00

)

(6,596,564.88

)

Barclays Capital Real Estate, Inc.

 

Mortgage Loan

 

01-May-2017

 

6.0000

%

No

 

Recourse Carve Outs

 

8,946,115.92

 

STORE SPE Parker 2014-3, LLC

 

(4,400,000.00

)

(3,727,784.02

)

JPMorgan Chase Bank, N.A.

 

Mortgage Loan

 

01-Sep-2017

 

6.7665

%

No

 

Recourse Carve Outs

 

6,550,164.78

 

STORE SPE Austin 2013-6, LLC

 

(8,000,000.00

)

(7,310,598.52

)

First State Bank Central Texas

 

Mortgage Loan

 

05-Jan-2018

 

4.7780

%

No

 

Recourse Carve Outs

(A)

10,040,663.30

 

STORE SPE O’CHARLEY’S, LLC

 

(21,530,000.00

)

(18,967,927.00

)

Wells Fargo Bank, National Association

 

Mortgage Loan

 

05-Jan-2019

 

3.6600

%(B)

No

 

Recourse Carve Outs

 

31,730,954.48

 

STORE SPE Sunrise, LLC

 

(6,500,000.00

)

(6,095,562.84

)

Alliance Bank of Arizona

 

Mortgage Loan

 

20-Dec-2019

 

4.8060

%

No

 

Recourse Carve Outs

 

10,062,173.30

 

STORE SPE Byron 2013-3, LLC

 

(2,956,250.00

)

(2,772,173.30

)

Union Bank and Trust Company

 

Mortgage Loan

 

01-Jun-2020

 

3.1920

%(C)

No

 

Recourse Carve Outs

 

6,314,441.00

 

STORE SPE LA Fitness 2013-7, LLC

 

(16,100,000.00

)

(15,603,301.12

)

KeyBank National Association

 

Mortgage Loan

 

05-Mar-2021

 

4.8300

%

No

 

Recourse Carve Outs

 

26,445,630.65

 

STORE SPE Corinthian, LLC

 

(13,000,000.00

)

(12,111,967.38

)

German American Capital Corporation

 

Mortgage Loan

 

06-May-2022

 

5.1950

%

No

 

Recourse Carve Outs

 

19,983,142.71

 

STORE SPE Belle, LLC

 

(14,950,000.00

)

(13,598,395.45

)

Wells Fargo Bank, National Association

 

Mortgage Loan

 

01-Aug-2022

 

4.9500

%

No

 

Recourse Carve Outs

 

21,987,464.81

 

STORE SPE Starplex, LLC

 

(26,000,000.00

)

(24,376,224.92

)

German American Capital Corporation

 

Mortgage Loan

 

06-Sep-2022

 

5.0500

%

No

 

Recourse Carve Outs

 

40,030,562.23

 

STORE SPE Ashley CA, LLC

 

(6,400,000.00

)

(6,017,416.71

)

UBS REAL ESTATE SECURITIES INC.

 

Mortgage Loan

 

06-Dec-2022

 

4.7070

%

No

 

Recourse Carve Outs

 

10,727,809.77

 

STORE SPE 1200 Lincoln, LLC

 

(7,750,000.00

)

(7,339,171.63

)

PRUDENTIAL MORTGAGE CAPITAL COMPANY, LLC

 

Mortgage Loan

 

05-Mar-2023

 

4.8100

%

Yes(D)

 

Recourse Carve Outs

 

14,126,266.00

 

STORE SPE Columbia, LLC

 

(11,895,000.00

)

(11,278,611.49

)

UBS REAL ESTATE SECURITIES INC.

 

Mortgage Loan

 

06-Apr-2023

 

4.7315

%

No

 

Recourse Carve Outs

 

18,920,000.00

 

STORE SPE St Augustine 2013-2, LLC

 

(17,500,000.00

)

(16,833,538.53

)

RMF Commercial, LLC

 

Mortgage Loan

 

06-Sep-2023

 

5.4600

%

No

 

Recourse Carve Outs

 

29,835,000.00

 

STORE SPE State College 2013-8, LLC

 

(10,075,000.00

)

(9,877,657.21

)

Rialto Mortgage Finance, LLC

 

Mortgage Loan

 

06-Apr-2024

 

5.1000

%

No

 

Recourse Carve Outs

 

15,900,148.73

 

STORE SPE Perth Amboy 2014-1, LLC(E)

 

(21,125,000.00

)

(21,125,000.00

)

Cantor Commercial Real Estate Lending, L.P.

 

Mortgage Loan

 

06-Aug-2025

 

4.3600

%

No

 

Recourse Carve Outs

 

32,823,000.00

 

STORE SPE Applebees 2013-1, LLC

 

(1,703,000.00

)

(1,608,836.15

)

Standard Insurance Company

 

Mortgage Loan

 

01-Apr-2038

 

4.5000

%

No

 

Recourse Carve Outs

 

 

 

STORE SPE Applebees 2013-1, LLC

 

(1,189,000.00

)

(1,123,255.74

)

Standard Insurance Company

 

Mortgage Loan

 

01-Apr-2038

 

4.5000

%

No

 

Recourse Carve Outs

 

 

 

STORE SPE Applebees 2013-1, LLC

 

(1,385,000.00

)

(1,308,401.58

)

Standard Insurance Company

 

Mortgage Loan

 

01-Apr-2038

 

4.5000

%

No

 

Recourse Carve Outs

 

11,104,178.38

 

STORE SPE Applebees 2013-1, LLC

 

(1,380,000.00

)

(1,303,684.39

)

Standard Insurance Company

 

Mortgage Loan

 

01-Apr-2038

 

4.5000

%

No

 

Recourse Carve Outs

 

 

 

STORE SPE Applebees 2013-1, LLC

 

(1,287,000.00

)

(1,215,828.66

)

Standard Insurance Company

 

Mortgage Loan

 

01-Apr-2038

 

4.5000

%

No

 

Recourse Carve Outs

 

 

 

Total Discrete

 

 

 

(196,906,392.65

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STORE Master Funding I, LLC

 

(214,500,000.00

)

(205,057,000.00

)

STORE Master Funding

 

Private Placement Note

 

20-Aug-2019

 

5.7700

%

No

 

Non Recourse

 

 

 

STORE Master Funding II, LLC

 

(150,000,000.00

)

(144,001,190.00

)

STORE Master Funding

 

Private Placement Note

 

20-Mar-2020

 

4.1600

%

No

 

Non Recourse

 

 

 

STORE Master Funding II, LLC

 

(102,000,000.00

)

(97,920,810.00

)

STORE Master Funding

 

Private Placement Note

 

20-Mar-2023

 

4.6500

%

No

 

Non Recourse

 

 

 

STORE Master Funding III, LLC

 

(107,000,000.00

)

(103,477,245.00

)

STORE Master Funding

 

Private Placement Note

 

20-Jul-2020

 

4.3700

%

No

 

Non Recourse

 

 

 

STORE Master Funding III, LLC

 

(97,000,000.00

)

(93,806,474.00

)

STORE Master Funding

 

Private Placement Note

 

20-Jul-2023

 

5.3300

%

No

 

Non Recourse

 

 

 

STORE Master Funding IV, LLC

 

(77,000,000.00

)

(74,873,002.00

)

STORE Master Funding

 

Private Placement Note

 

20-Nov-2020

 

4.2400

%

No

 

Non Recourse

 

2,037,952,769.18

 

STORE Master Funding IV, LLC

 

(100,000,000.00

)

(97,237,664.00

)

STORE Master Funding

 

Private Placement Note

 

20-Nov-2023

 

5.2100

%

No

 

Non Recourse

 

 

 

STORE Master Funding V, LLC

 

(120,000,000.00

)

(119,200,000.00

)

STORE Master Funding

 

Private Placement Note

 

20-Apr-2021

 

4.2100

%

No

 

Non Recourse

 

 

 

 

SCHEDULE 5.15
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

STORE Master Funding V, LLC

 

(140,000,000.00

)

(139,066,666.67

)

STORE Master Funding

 

Private Placement Note

 

20-Apr-2024

 

5.0000

%

No

 

Non Recourse

 

 

 

STORE Master Funding VI

 

(95,000,000.00

)

(94,802,084.00

)

STORE Master Funding

 

Private Placement Note

 

20-Apr-2022

 

3.7500

%

No

 

Non Recourse

 

 

 

STORE Master Funding VI

 

(270,000,000.00

)

(269,437,500.00

)

STORE Master Funding

 

Private Placement Note

 

20-Apr-2025

 

4.1700

%

No

 

Non Recourse

 

 

 

Total Master Funding

 

 

 

(1,438,879,635.67

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.35

% +

 

 

 

 

 

 

Key Bank- Unsecured Revolver(E)

 

 

 

(164,000,000.00

)

KeyBank National Association

 

Revolver

 

19-Sep-2017

 


LIBOR

(E)

Yes

 

Full Recourse

 

 

 

Key Bank- Unsecured Revolver (Swingline)(E)

 

 

 

(28,000,000.00

)

KeyBank National Association

 

Revolver

 

19-Sep-2017

 

4.0000

%

Yes

 

Full Recourse

 

 

 

Total Revolver

 

 

 

(192,000,000.00

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grand Total

 

 

 

(1,827,786,028.32

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(A)                                The loan documents provide that this is a
recourse loan but that the original borrower (Trails Cinema - STORE’s tenant) is
not released as an obligor and remains jointly and severally liable with STORE
SPE Austin for the obligations under the loan.  STORE SPE Austin, Trails Cinema
and First State Bank entered into a Tri-Party Agreement whereby Trails Cinema
has the right to buy the property back and take over the loan in its entirety in
the event the lender declares a default under the loan.

 

(B)                                 Note is a variable rate note which resets
monthly at 1-month LIBOR plus 3.50%.  The Company has entered into two interest
rate swap agreements that effectively convert the floating rate on $12.5 million
portion and a $6.5 million portion of this mortgage note payable to fixed rates
of 5.299% and 5.230% with a blended rate at 5.275%.  Rate shown is rate in
effect as of September 30, 2015 without the interest rate hedge.

 

(C)                                 Note is a variable-rate note which resets
monthly at 1-month LIBOR plus 3.00%.  Rate shown is the rate in effect as of
September 30, 2015.

 

(D)                                Note is reported at Anticipated Repayment
Date.  The Stated Maturity Date is 3/5/2038.  Extension option as “Yes”
represents extension from Anticipated Repayment Date to Stated Maturity Date.

 

(E)                                 $400 million unsecured, revolving credit
facility which has been syndicated to additional banks as lenders under the
facility.  Facility has an accordion feature up to $800 million under certain
circumstances.  Borrowings on this facility require monthly payments of interest
based on a leverage-based spread, ranging from 1.35% to 2.15%, plus 1-month
LIBOR.

 

5.15-2

 

--------------------------------------------------------------------------------


 

EXISTING LIENS

 

None

 

SCHEDULE 10.5(xii)
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

STORE CAPITAL CORPORATION

 

INFORMATION RELATING TO PURCHASERS

 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

 

$4,200,000 Series B

 

The Notes being purchased for Farm Bureau Life Insurance Company of Michigan
should be registered in the name of “Farm Bureau Life Insurance Company of
Michigan”.  The Notes should be delivered in accordance with instructions
furnished to lender counsel, Chapman and Cutler LLP.

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Farm Bureau Life Insurance Company of Michigan

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

 

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing.

 

Tax ID# 38-6056370

 

SCHEDULE B
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

MTL INSURANCE COMPANY
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

 

$1,700,000 Series B

 

The Notes being purchased for MTL Insurance Company should be registered in the
nominee name of “ELL & Co.”.  The Notes should be delivered in accordance with
instructions furnished to lender counsel, Chapman and Cutler LLP.

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

MTL Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

 

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing.

 

Tax ID #36-1516780

 

B-2

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

GREAT WESTERN INSURANCE COMPANY
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

 

$1,700,000 Series B

 

The Notes being purchased for Great Western Insurance Company should be
registered in the nominee name of “Wells Fargo Bank N.A. FBO Great Western
Insurance Company”.  The Notes should be delivered in accordance with
instructions furnished to lender counsel, Chapman and Cutler LLP.

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Great Western Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

 

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing.

 

Tax ID #87-0395954

 

B-3

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

CATHOLIC UNITED FINANCIAL
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

 

$850,000 Series B

 

The Notes being purchased for Catholic United Financial should be registered in
the name of “Wells Fargo Bank N.A. FBO Catholic United Financial”. The Notes
should be delivered in accordance with instructions furnished to lender counsel,
Chapman and Cutler LLP.

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Catholic United Financial

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

 

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing

 

Tax ID# 41-0182070

 

B-4

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

AMERICAN REPUBLIC INSURANCE COMPANY
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

 

$3,000,000 Series A

 

The Notes being purchased for American Republic Insurance Company should be
registered in the name of “Wells Fargo Bank N.A. FBO American Republic Insurance
Company”.  The Notes should be delivered in accordance with instructions
furnished to lender counsel, Chapman and Cutler LLP.

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

American Republic Insurance Company

c/o Advantus Capital Management Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

 

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing.

 

Tax ID# 42-0113630

 

B-5

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

UNITED INSURANCE COMPANY OF AMERICA
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

 

$2,100,000 Series A

 

The Notes being purchased for United Insurance Company of America should be
registered in the nominee name of “Hare & Co., LLC”.  The Notes should be
delivered in accordance with instructions furnished to lender counsel, Chapman
and Cutler LLP.

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

United Insurance Company of America

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

 

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing.

 

Tax ID #36-1896670

 

B-6

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

DEARBORN NATIONAL LIFE INSURANCE COMPANY
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

 

$1,700,000 Series A

 

The Notes being purchased for Dearborn National Life Insurance Company should be
registered in the nominee name of “ELL & Co.”.  The Notes should be delivered in
accordance with instructions furnished to lender counsel, Chapman and Cutler
LLP.

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Dearborn National Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

 

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing.

 

Tax ID # 36-2598882

 

B-7

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

DEARBORN NATIONAL LIFE INSURANCE COMPANY
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

 

$1,700,000 Series A

 

The Notes being purchased for Dearborn National Life Insurance Company should be
registered in the nominee name of “ELL & Co.”.  The Notes should be delivered in
accordance with instructions furnished to lender counsel, Chapman and Cutler
LLP.

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Dearborn National Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

 

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing.

 

Tax ID # 36-2598882

 

B-8

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

DEARBORN NATIONAL LIFE INSURANCE COMPANY
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

 

$1,700,000 Series A

 

The Notes being purchased for Dearborn National Life Insurance Company should be
registered in the nominee name of “ELL & Co.”.  The Notes should be delivered in
accordance with instructions furnished to lender counsel, Chapman and Cutler
LLP.

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Dearborn National Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

 

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing.

 

Tax ID # 36-2598882

 

B-9

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

 

$2,550,000 Series A

 

The Notes being purchased for Blue Cross and Blue Shield of Florida, Inc. should
be registered in the nominee name of “MAC & CO., LLC”.  The Notes should be
delivered in accordance with instructions furnished to lender counsel, Chapman
and Cutler LLP.

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Blue Cross and Blue Shield of Florida, Inc.

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

 

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing.

 

Tax ID # 59-2015694

 

B-10

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

CINCINNATI LIFE INSURANCE COMPANY
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

 

$1,700,000 Series B

 

The Notes being purchased for Cincinnati Life Insurance Company should be
registered in the name of “Cincinnati Life Insurance Company”.  The Notes should
be delivered in accordance with instructions furnished to lender counsel,
Chapman and Cutler LLP.

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Cincinnati Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

 

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing.

 

Tax ID# 31-1213778

 

B-11

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

CATHOLIC FINANCIAL LIFE
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

 

$850,000 Series B

 

The Notes being purchased for Catholic Financial Life should be registered in
the nominee name of “US Bank FBO Catholic Financial Life”.  The Notes should be
delivered in accordance with instructions furnished to lender counsel, Chapman
and Cutler LLP.

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Catholic Financial Life

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

 

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing.

 

Tax ID# 39-0201015

 

B-12

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

WESTERN FRATERNAL LIFE ASSOCIATION
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

 

$425,000 Series A

 

The Notes being purchased for Western Fraternal Life Association should be
registered in the nominee name of “Hubb & Co.”.  The Notes should be delivered
in accordance with instructions furnished to lender counsel, Chapman and Cutler
LLP.

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Western Fraternal Life Association

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

 

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing.

 

Tax ID# 42-0594470

 

B-13

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

UNITEDHEALTHCARE INSURANCE COMPANY
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

 

$1,700,000 Series A

 

The Notes being purchased for UnitedHealthcare Insurance Company should be
registered in the nominee name of “ELL & Co.”.  The Notes should be delivered in
accordance with instructions furnished to lender counsel, Chapman and Cutler
LLP.

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

UnitedHealthcare Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

 

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing.

 

Tax ID # 36-2739571

 

B-14

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

POLISH NATIONAL ALLIANCE OF THE U.S. OF N.A.
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

 

$1,700,000 Series A

 

The Notes being purchased for Polish National Alliance of the U.S. of N.A.
should be registered in the nominee name of “Hare & Co., LLC”.  The Notes should
be delivered in accordance with instructions furnished to lender counsel,
Chapman and Cutler LLP.

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Polish National Alliance of the U.S. of N.A.

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

 

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing.

 

Tax ID #36-1635410

 

B-15

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

UNITY FINANCIAL LIFE INSURANCE COMPANY
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

 

$425,000 Series A

 

The Notes being purchased for Unity Financial Life Insurance Company should be
registered in the name of “Link & Co”.  The Notes should be delivered in
accordance with instructions furnished to lender counsel, Chapman and Cutler
LLP.

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Unity Financial Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

 

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing.

 

Tax ID # 31-0542366

 

B-16

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

ALLIANCE UNITED INSURANCE COMPANY
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

 

$2,000,000 Series A

 

The Notes being purchased for Alliance United Insurance Company should be
registered in the nominee name of “Hare & Co., LLC”.  The Notes should be
delivered in accordance with instructions furnished to lender counsel, Chapman
and Cutler LLP.

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Alliance United Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, MN 55101

Attn: Client Administrator

 

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing.

 

Tax ID # 77-0475915

 

B-17

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

MINNESOTA LIFE INSURANCE COMPANY
c/o Advantus Capital Management, Inc.
400 Robert Street North
St. Paul, MN 55101

 

$12,000,000 Series A

 

The Notes being purchased on behalf of Minnesota Life Insurance Company should
be registered in the name of “Minnesota Life Insurance Company”.  The Notes
should be delivered in accordance with instructions furnished to lender counsel,
Chapman and Cutler LLP.

 

All notices and statements should be sent electronically via Email to:
privateplacements@advantuscapital.com.  If Email is unavailable or if the Email
is returned for any reason (including receipt of a message that the Email is
undeliverable), such notice and statements should be sent to the following
address:

 

Minnesota Life Insurance Company

c/o Advantus Capital Management, Inc.

400 Robert Street North

St. Paul, Minnesota 55101

 

All payments on account of the Notes shall be made by wire transfer of
immediately available funds pursuant to instructions to be delivered to the
Company by Lender Counsel prior to Closing.

 

Tax ID #41-0417830

 

B-18

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

AMERICAN GENERAL LIFE INSURANCE COMPANY

 

$14,000,000 Series B

 

(1)                                 All payments to be by wire transfer of
immediately available funds, with sufficient information (including PPN,
interest rate, maturity date, interest amount, principal amount and premium
amount, if applicable) to identify the source and application of such funds, to:

 

 

 

(2)                                 Payment notices, audit confirmations and
related note correspondence to:

 

American General Life Insurance Company (PA40)

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements Portfolio Operations

Email: AIGGIGPVTPLACEMENTOPERATIONS@aig.com

 

(3)                                 Duplicate payment notices (only) to:

 

American General Life Insurance Company (PA40)

c/o State Street Bank Corporation, Insurance Services

Fax: (816) 871-5539

 

(4)                                 *Compliance reporting information (financial
docs, officer’s certificates, etc.) to:

 

AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements Compliance

Email: complianceprivateplacements@aig.com

 

--------------------------------------------------------------------------------

*Note:           Only two (2) complete sets of compliance information are
required for all companies for which AIG Asset Management Group serves as
investment adviser.

 

(5)                                 Note to be issued in the nominee name of:
AGL-DEL (Tax ID #: 74-2058550)

 

(6)                                 Tax ID Number for American General Life
Insurance Company: 25-0598210

 

B-19

--------------------------------------------------------------------------------


 

(7)           Physical Delivery Instructions:

 

 

 

B-20

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW YORK

 

$2,780,000 Series B

 

(1)                                 All payments to be by wire transfer of
immediately available funds, with sufficient information (including PPN #,
interest rate, maturity date, interest amount, principal amount and premium
amount, if applicable) to identify the source and application of such funds, to:

 

 

 

(2)           Payment notices, audit confirmations and related note
correspondence to:

 

The United States Life Insurance Company in the City of New York (PA77)

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements Portfolio Operations

Email: AIGGIGPVTPLACEMENTOPERATIONS@aig.com

 

(3)           Duplicate payment notices (only) to:

 

The United States Life Insurance Co. in the City of New York (PA77)

c/o State Street Bank Corporation, Insurance Services

Fax: (816) 871-5539

 

(4)           *Compliance reporting information (financial docs, officer’s
certificates, etc.) to:

 

AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements Compliance

Email: complianceprivateplacements@aig.com

 

--------------------------------------------------------------------------------

*Note:                 Only two (2) complete sets of compliance information are
required for all companies for which AIG Asset Management Group serves as
investment adviser.

 

(5)                                 Note to be issued in the nominee name of:
OCEANWHALE & CO.  (Tax ID #: 04-3336991)

 

B-21

--------------------------------------------------------------------------------


 

(6)                                 Tax ID Number for The United States Life
Insurance Company in the City of New York: 13-5459480

 

(7)           Physical Delivery Instructions:

 

 

 

B-22

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

THE VARIABLE ANNUITY LIFE INSURANCE COMPANY

 

$5,000,000 Series B

 

(1)                                 All payments to be by wire transfer of
immediately available funds, with sufficient information (including PPN #,
interest rate, maturity date, interest amount, principal amount and premium
amount, if applicable) to identify the source and application of such funds, to:

 

 

 

(2)           Payment notices, audit confirmations and related note
correspondence to:

 

The Variable Annuity Life Insurance Company (260735)

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements Portfolio Operations

Email: AIGGIGPVTPLACEMENTOPERATIONS@aig.com

 

(3)          Duplicate payment notices (only) to:

 

The Variable Annuity Life Insurance Company (260735)

c/o The Bank of New York Mellon

Attn: P & I Department

Fax: (718) 315-3076

 

(4)           * Compliance reporting information (financial docs, officer’s
certificates, etc.) to:

 

AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements Compliance

Email: complianceprivateplacements@aig.com

 

--------------------------------------------------------------------------------

* Note:              Only two (2) complete sets of compliance information are
required for all companies for which AIG Asset Management Group serves as
investment adviser.

 

B-23

--------------------------------------------------------------------------------


 

(5)                                 Note to be issued in the nominee name of:
HARE & CO., LLC (Tax ID #: 13-6062916)

 

(6)                                 Tax ID Number for The Variable Annuity Life
Insurance Company: 74-1625348

 

(7)                                 Physical Delivery Instructions:

 

 

 

B-24

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

AMERICAN HOME ASSURANCE COMPANY

 

$3,630,000 Series A

 

(1)                                 All payments to be by wire transfer of
immediately available funds, with sufficient information (including PPN #,
interest rate, maturity date, interest amount, principal amount and premium
amount, if applicable) to identify the source and application of such funds, to:

 

 

 

(2)           Payment notices, audit confirmations and related note
correspondence to:

 

American Home Assurance Company (554933)

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements Portfolio Operations

Email: AIGGIGPVTPLACEMENTOPERATIONS@aig.com

 

(3)           Duplicate payment notices (only) to:

 

American Home Assurance Company (554933)

c/o The Bank of New York Mellon

Attn: P & I Department

Fax: (718) 315-3076

 

(4)           * Compliance reporting information (financial docs, officer’s
certificates, etc.) to:

 

AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements Compliance

Email: complianceprivateplacements@aig.com

 

--------------------------------------------------------------------------------

* Note:                    Only two (2) complete sets of compliance information
are required for all companies for which AIG Asset Management Group serves as
investment adviser.

 

(5)                                 Note to be issued in the nominee name of:
HARE & CO., LLC (Tax ID #: 13-6062916)

 

B-25

--------------------------------------------------------------------------------


 

(6)           Tax I.D. Number for American Home Assurance Company: 13-5124990

 

(7)           Physical Delivery Instructions:

 

 

 

B-26

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

LEXINGTON INSURANCE COMPANY

 

$3,630,000 Series A

 

(1)                                 All payments to be by wire transfer of
immediately available funds, with sufficient information (including PPN #,
interest rate, maturity date, interest amount, principal amount and premium
amount, if applicable) to identify the source and application of such funds, to:

 

 

 

(2)           Payment notices, audit confirmations and related note
correspondence to:

 

Lexington Insurance Company (554916)

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements Portfolio Operations

Email: AIGGIGPVTPLACEMENTOPERATIONS@aig.com

 

(3)           Duplicate payment notices (only) to:

 

Lexington Insurance Company (554916)

c/o The Bank of New York Mellon

Attn: P & I Department

Fax: (718) 315-3076

 

(4)           * Compliance reporting information (financial docs, officer’s
certificates, etc.) to:

 

AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements Compliance

Email:   complianceprivateplacements@aig.com

 

--------------------------------------------------------------------------------

* Note:                    Only two (2) complete sets of compliance information
are required for all companies for which AIG Asset Management Group serves as
investment adviser.

 

(5)                                 Note to be issued in the nominee name of:
HARE & CO., LLC (Tax ID #: 13-6062916)

 

B-27

--------------------------------------------------------------------------------


 

(6)           Tax I.D. Number for Lexington Insurance Company: 25-1149494

 

(7)           Physical Delivery Instructions:

 

 

 

B-28

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBURGH, PA

 

$3,630,000 Series A

 

(1)                                 All payments to be by wire transfer of
immediately available funds, with sufficient information (including PPN #,
interest rate, maturity date, interest amount, principal amount and premium
amount, if applicable) to identify the source and application of such funds, to:

 

 

 

(2)           Payment notices, audit confirmations and related note
correspondence to:

 

National Union Fire Insurance Co. of Pittsburgh, PA (554910)

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements Portfolio Operations

Email: AIGGIGPVTPLACEMENTOPERATIONS@aig.com

 

(3)           Duplicate payment notices (only) to:

 

National Union Fire Insurance Co. of Pittsburgh, PA (554910)

c/o The Bank of New York Mellon

Attn: P & I Department

Fax: (718) 315-3076

 

(4)           * Compliance reporting information (financial docs, officer’s
certificates, etc.) to:

 

AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn: Private Placements Compliance

Email:   complianceprivateplacements@aig.com

 

--------------------------------------------------------------------------------

* Note:                    Only two (2) complete sets of compliance information
are required for all companies for which AIG Asset Management Group serves as
investment adviser.

 

B-29

--------------------------------------------------------------------------------


 

(5)                                 Note to be issued in the nominee name of: 
HARE & CO., LLC (Tax ID #:  13-6062916)

 

(6)                                 Tax I.D. Number for National Union Fire
Insurance Company of Pittsburgh, PA:  25-0687550

 

(7)                                 Physical Delivery Instructions:

 

 

 

B-30

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

 

 

UNITED GUARANTY RESIDENTIAL INSURANCE COMPANY

 

$110,000 Series A $220,000 Series B

 

 

(1)                                 All payments to be by wire transfer of
immediately available funds, with sufficient information (including PPN #,
interest rate, maturity date, interest amount, principal amount and premium
amount, if applicable) to identify the source and application of such funds, to:

 

 

 

(2)                                 Payment notices, audit confirmations and
related note correspondence to:

 

United Guaranty Residential Insurance Company (1028783566)

c/o AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn:  Private Placements Portfolio Operations

Email:  AIGGIGPVTPLACEMENTOPERATIONS@aig.com

 

(3)                                 Duplicate payment notices (only) to:

 

United Guaranty Residential Insurance Company (1028783566)

c/o U.S. Bank N.A.

Fax:  Lisa Nadel (202) 261-0810

 

(4)                                 * Compliance reporting information
(financial docs, officer’s certificates, etc.) to:

 

AIG Asset Management

2929 Allen Parkway, A36-04

Houston, Texas 77019-2155

Attn:  Private Placements Compliance

Email:         complianceprivateplacements@aig.com

 

--------------------------------------------------------------------------------

*Note:                       Only two (2) complete sets of compliance
information are required for all companies for which AIG Asset Management Group
serves as investment adviser.

 

(5)                                 Note to be issued in the nominee name of: 
HARE & CO., LLC (Tax ID #:  13-6062916)

 

B-31

--------------------------------------------------------------------------------


 

(6)                                 Tax I.D. Number for United Guaranty
Residential Insurance Company:  42-0885398

 

(7)                                 Physical Delivery Instructions:

 

 

 

B-32

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

$5,600,000 Series A
$1,200,000 Series B

 

(1)

 

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

 

 

 

 

 

 

 

 

Each such wire transfer for the Series A Note shall set forth the name of the
Company, a reference to “4.95% Senior Notes due November 21, 2022, Security
No. INV          , PPN 862121 A*1” and the due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made.

 

 

 

 

 

Each such wire transfer for the Series B Note shall set forth the name of the
Company, a reference to “5.24% Senior Notes due November 21, 2024, Security
No. INV           , PPN 862121 A@9” and the due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made.

 

(2)

 

Address for all communications and notices:

 

 

 

 

 

The Prudential Insurance Company of America

c/o Prudential Capital Group

2029 Century Park East, Suite 715

Los Angeles, California 90036

 

Attention: Managing Director

 

 

 

and for all notices relating solely to scheduled principal and interest payments
to:

 

 

 

The Prudential Insurance Company of America

c/o Prudential Investment Management, Inc.

Prudential Tower

655 Broad Street

14th Floor - South Tower

Newark, New Jersey 07102

Attention: PIM Private Accounting Processing Team

Email: PIM.Private.Accounting.Processing.Team@prudential.com

 

B-33

--------------------------------------------------------------------------------


 

 

 

 

(3)

 

Address for Delivery of Notes:

 

 

 

 

 

Send physical security by nationwide overnight delivery service to:

 

 

 

 

 

 

(4)

 

Tax Identification No.: 22-1211670

 

 

 

(5)

 

Email addresses for electronic deliveries:

 

 

 

 

 

pcg.lacf@prudential.com

brad.wiginton@prudential.com

 

B-34

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

PRUDENTIAL ARIZONA REINSURANCE CAPTIVE COMPANY

 

$2,900,000 Series A
$4,750,000 Series B

 

(1)

 

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

 

 

 

 

 

 

 

 

Each such wire transfer for the Series A Note shall set forth the name of the
Company, a reference to “4.95% Senior Notes due November 21, 2022, Security
No. INV          , PPN 862121 A*1 and the due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made.

 

 

 

 

 

Each such wire transfer for the Series B Note shall set forth the name of the
Company, a reference to “5.24% Senior Notes due November 21, 2024, Security
No. INV          , PPN 862121 A@9” and the due date and application (as among
principal, interest and Make-Whole Amount) of the payment being made.

 

(2)

 

Address for all communications and notices:

 

 

 

 

 

Prudential Arizona Reinsurance Captive Company

c/o Prudential Capital Group

2029 Century Park East, Suite 715

Los Angeles, California 90036

 

Attention: Managing Director

 

 

 

and for all notices relating solely to scheduled principal and interest payments
to:

 

B-35

--------------------------------------------------------------------------------


 

 

 

Prudential Arizona Reinsurance Captive Company

c/o Prudential Investment Management, Inc.

Prudential Tower

655 Broad Street

14th Floor - South Tower

Newark, New Jersey 07102

Attention: PIM Private Accounting Processing Team

Email: PIM.Private.Accounting.Processing.Team@prudential.com

Attention: Manager, Billings and Collections

 

 

 

(3)

 

Address for Delivery of Notes:

 

 

 

 

 

Send physical security by nationwide overnight delivery service to:

 

 

 

 

 

 

(4)

 

Tax Identification No.: 33-1095301

 

 

 

(5)

 

Email addresses for electronic deliveries:

 

 

 

 

 

pcg.lacf@prudential.com

brad.wiginton@prudential.com

 

B-36

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

ZURICH AMERICAN INSURANCE COMPANY

 

$8,500,000 Series A

 

 

 

Notes to be registered in the name of:  Hare & Co., LLC

 

 

 

(1)

 

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

 

 

 

 

 

 

 

 

Each such wire transfer shall set forth the name of the Company, a reference to
“4.95% Senior Notes due November 21, 2022, PPN 862121 A*1” and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.

 

 

 

(2)

 

Address for all communications and notices:

 

 

 

 

 

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

2029 Century Park East, Suite 715

Los Angeles, California 90036

 

Attention: Managing Director

 

 

 

and for all notices relating solely to scheduled principal and interest payments
and written confirmations of wire transfers to:

 

 

 

Zurich North America

Attn: Treasury T1-19

1400 American Lane

Schaumburg, IL 60196-1056

 

Contact: Mary Fran Callahan, Vice President-Treasurer

Telephone: (847) 605-6447

Facsimile: (847) 605-7895

E-mail: mary.callahan@zurichna.com

 

B-37

--------------------------------------------------------------------------------


 

(3)

 

Address for Delivery of Notes:

 

 

 

 

 

(a)                                 Send physical security by nationwide
overnight delivery service to:

 

 

 

 

(b)                                 Send copy by nationwide overnight delivery
service to:

 

Prudential Investment Management, Inc.

655 Broad Street

14th Floor - South Tower

Newark, NJ 07102

 

Attention: Michael Iacono - Trade Management

 

 

 

(4)

 

Tax Identification No.: 36-4233459

 

 

 

(5)

 

Email addresses for electronic deliveries:

 

 

 

 

 

pcg.lacf@prudential.com

brad.wiginton@prudential.com

 

B-38

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

PRUDENTIAL LEGACY INSURANCE COMPANY OF NEW JERSEY

 

$2,050,000 Series B

 

(1)

 

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

 

 

 

 

 

 

 

 

Each such wire transfer shall set forth the name of the Company, a reference to
“5.24% Senior Notes due November 21, 2024, Security No. INV          , PPN
862121 A@9” and the due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made.

 

 

 

(2)

 

Address for all communications and notices:

 

 

 

 

 

Prudential Legacy Insurance Company of New Jersey

c/o Prudential Capital Group

2029 Century Park East, Suite 715

Los Angeles, California 90036

 

Attention: Managing Director

 

 

 

and for all notices relating solely to scheduled principal and interest payments
to:

 

 

 

Prudential Legacy Insurance Company of New Jersey

c/o Prudential Investment Management, Inc.

Prudential Tower

655 Broad Street

14th Floor - South Tower

Newark, New Jersey 07102

Attention: PIM Private Accounting Processing Team

Email: PIM.Private.Accounting.Processing.Team@prudential.com

 

B-39

--------------------------------------------------------------------------------


 

(3)

 

Address for Delivery of Notes:

 

 

 

 

 

Send physical security by nationwide overnight delivery service to:

 

 

 

 

 

 

(4)

 

Tax Identification No.: 27-2457213

 

 

 

(5)

 

Email addresses for electronic deliveries:

 

 

 

 

 

pcg.lacf@prudential.com

brad.wiginton@prudential.com

 

B-40

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

PHYSICIANS MUTUAL INSURANCE COMPANY

 

$1,550,000 Series B

 

 

 

Notes to be registered in the name of:  How & Co.

 

 

 

(1)

 

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

 

 

 

 

 

 

 

 

Each such wire transfer shall set forth the name of the Company, a reference to
“5.24% Senior Notes due November 21, 2024, PPN 862121 A@9” and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.

 

(2)

 

Address for all communications and notices:

 

 

 

 

 

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

2029 Century Park East, Suite 715

Los Angeles, California 90036

 

Attention: Managing Director

 

 

 

and for all notices relating solely to scheduled principal and interest payments
and written confirmations of wire transfers to:

 

 

 

Physicians Mutual Insurance Company

2600 Dodge Street

Omaha, NE 68131

 

Attention: Steve Scanlan

Facsimile: (402) 633-1096

 

B-41

--------------------------------------------------------------------------------


 

(3)

 

Address for Delivery of Notes:

 

 

 

 

 

(a)                                 Send physical security by nationwide
overnight delivery service to:

 

 

 

 

(b)                                 Send copy by nationwide overnight delivery
service to:

 

Prudential Investment Management, Inc.

655 Broad Street

14th Floor - South Tower

Newark, NJ 07102

 

Attention: Michael Iacono - Trade Management

 

 

 

(4)

 

Tax Identification No.: 42-0270450

 

 

 

(5)

 

Email addresses for electronic deliveries:

 

 

 

 

 

pcg.lacf@prudential.com

brad.wiginton@prudential.com

 

B-42

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

FARMERS NEW WORLD LIFE INSURANCE COMPANY

 

$6,450,000 Series B

 

(1)

 

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

 

 

 

 

 

 

 

 

Each such wire transfer shall set forth the name of the Company, a reference to
“5.24% Senior Notes due November 21, 2024, PPN 862121 A@9” and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.

 

 

 

(2)

 

Address for all communications and notices:

 

 

 

 

 

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

2029 Century Park East, Suite 715

Los Angeles, California 90036

 

Attention: Managing Director

 

 

 

and for all notices relating solely to scheduled principal and interest payments
and written confirmations of wire transfers to:

 

 

 

investment.accounting@farmersinsurance.com

or

Farmers Insurance Company

Attention: Investment Accounting Team

4680 Wilshire Blvd., 4th Floor

Los Angeles, CA 90010

 

and

 

B-43

--------------------------------------------------------------------------------


 

 

 

investments.operations@farmersinsurance.com

or

Farmers New World Life Insurance Company

Attention: Investment Operations Team

3003 77th Avenue Southeast, 5th Floor

Mercer Island, WA 98040-2837

 

 

 

(3)

 

Address for Delivery of Notes:

 

 

 

 

 

(a)                                 Send physical security to:

 

If sending by overnight delivery:

 

 

 

If sending by messenger:

 

 

 

 

 

 

 

 

(b)                                 Send copy by nationwide overnight delivery
service to:

 

Prudential Investment Management, Inc.

655 Broad Street

14th Floor - South Tower

Newark, NJ 07102

 

Attention: Michael Iacono - Trade Management

 

 

 

(4)

 

Tax Identification No.: 91-0335750

 

 

 

(5)

 

Email addresses for electronic deliveries:

 

 

 

 

 

pcg.lacf@prudential.com

brad.wiginton@prudential.com

 

B-44

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

 

$9,000,000 Series A
$7,000,000 Series B

 

Notes to be registered in the name of:

 

The Guardian Life Insurance Company of America

TAX ID NO. 13-5123390

 

And deliver to:

 

 

 

Reference

 

Payment by wire to:

 

 

 

Reference

 

Address for all communications and notices:

 

The Guardian Life Insurance Company of America

7 Hanover Square

New York, NY 10004-2616

Attn: Brian Keating

Investment Department 9-A

FAX #  (212) 919-2658

Email address:brian_keating@glic.com

 

B-45

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

ATHENE ANNUITY AND LIFE COMPANY

 

$9,000,000 Series B

 

Name in which to register Note(s)

 

GERLACH & CO F/B/O ATHENE ANNUITY AND LIFE COMPANY

 

Payment on Account of Note

 

Method

 

Wiring Instructions

 

 

 

Federal Funds Wire Transfer

 

 

 

 

 

Reference: Please reference the Name of Company, Description of Security, PPN,
Due Date and Application (as among principal, make-whole and interest) of the
payment being made.

 

Address for all Notices, including Financials, Compliance and Requests

 

PREFERRED REMITTANCE:

privateplacements@atheneLP.com

 

Athene Annuity and Life Company

c/o Athene Asset Management L.P.

Attn: Private Fixed Income

7700 Mills Civic Parkway

West Des Moines, IA 50266

 

Instructions for Delivery of Notes

 

 

 

 

 

 

 

 

 

 

 

Tax Identification Number

 

42-0175020 (Athene Annuity and Life Company)

 

B-46

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

ATHENE ANNUITY AND LIFE COMPANY

 

$6,000,000 Series B

 

Name in which to register Note(s)

 

GERLACH & CO F/B/O ATHENE ANNUITY AND LIFE COMPANY

 

Payment on Account of Note

 

Method

 

Wiring Instructions

 

 

 

Federal Funds Wire Transfer

 

 

 

 

 

Reference: Please reference the Name of Company, Description of Security, PPN,
Due Date and Application (as among principal, make-whole and interest) of the
payment being made.

 

Address for all Notices, including Financials, Compliance and Requests

 

PREFERRED REMITTANCE:

privateplacements@atheneLP.com

 

Athene Annuity and Life Company

c/o Athene Asset Management L.P.

Attn: Private Fixed Income

7700 Mills Civic Parkway

West Des Moines, IA 50266

 

Instructions for Delivery of Notes

 

 

 

 

 

 

 

 

 

 

 

Tax Identification Number

 

42-0175020 (Athene Annuity and Life Company)

 

B-47

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

CMFG LIFE INSURANCE COMPANY

 

$9,000,000 Series B

 

NOTE DELIVERY INSTRUCTIONS:

 

All Securities Being Purchased Should Be Registered In Nominee Name of TURNKEYS
+ CO and Notes Delivered To:

 

 

 

WIRING INSTRUCTIONS:

 

 

 

All notices of payments, wires, audit confirmations, compliance and Financials
shall be EMAILED to:

 

EMAIL:                                                 
DS-PRIVATEPLACEMENTS@CUNAMUTUAL.COM

 

All Legal communication shall be EMAILED to:

 

EMAIL:                                                 
DS-PRIVATEPLACEMENTS@CUNAMUTUAL.COM

EMAIL:                                                 
RALPH.GUNDRUM@CUNAMUTUAL.COM

 

B-48

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

CMFG LIFE INSURANCE COMPANY

 

$3,000,000 Series B

 

NOTE DELIVERY INSTRUCTIONS:

 

All Securities Being Purchased Should Be Registered In Nominee Name of TURNKEYS
+ CO and Notes Delivered To:

 

 

 

WIRING INSTRUCTIONS:

 

 

 

All notices of payments, wires, audit confirmations, compliance and Financials
shall be EMAILED to:

 

EMAIL:                                                 
DS-PRIVATEPLACEMENTS@CUNAMUTUAL.COM

 

All Legal communication shall be EMAILED to:

 

EMAIL:                                                 
DS-PRIVATEPLACEMENTS@CUNAMUTUAL.COM

EMAIL:                                                 
RALPH.GUNDRUM@CUNAMUTUAL.COM

 

B-49

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

USAA LIFE INSURANCE COMPANY

 

$6,000,000 Series A
$3,000,000 Series B

 

(Notes to be registered in the name of: ELL & CO.)

 

(1) All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:

 

 

 

With sufficient information to identify the source and application of such
funds, including the issuer name, the PPN of the issue, interest rate, payment
due date, maturity date, interest amount, principal and premium amount.

 

(2) Address for notices relating to payments:

Ell & Co

c/o Northern Trust Company

PO Box 92395

Chicago, IL 60675-92395

Attn:  Income Collections

Please include the cusip and shares/par for the dividend/interest payment

 

(3) Address for all other communications:

John Spear

VP Insurance Portfolios

9800 Fredericksburg Road

San Antonio, TX 78288

(210) 498-8661

Email: privates@usaa.com

 

B-50

--------------------------------------------------------------------------------


 

(4) Physical Delivery of Notes:

 

 

 

(5) Tax Identification Number:

74-1472662

 

B-51

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

USAA LIFE INSURANCE COMPANY OF NEW YORK

 

$1,000,000 Series A

 

(Notes to be registered in the name of: ELL & CO.)

 

(1) All payments on account of Notes held by such purchaser shall be made by
wire transfer of immediately available funds for credit to:

 

 

 

With sufficient information to identify the source and application of such
funds, including the issuer name, the PPN of the issue, interest rate, payment
due date, maturity date, interest amount, principal and premium amount.

 

(2) Address for notices relating to payments:

Ell & Co

c/o Northern Trust Company

PO Box 92395

Chicago, IL 60675-92395

Attn:  Income Collections

Please include the cusip and shares/par for the dividend/interest payment

 

(3) Address for all other communications:

John Spear

VP Insurance Portfolios

9800 Fredericksburg Road

San Antonio, TX 78288

(210) 498-8661

Email: privates@usaa.com

 

B-52

--------------------------------------------------------------------------------


 

(4) Physical Delivery of Notes:

 

 

 

(5) Tax Identification Number:

16-1530706

 

B-53

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

AMERICO FINANCIAL LIFE & ANNUITY INSURANCE COMPANY
c/o Americo Life, Inc
300 West 11th Street
Kansas City, MO 64105

 

$4,000,000 Series B

 

Payments:

 

Cash wire instructions:

 

 

 

Ref: STORE Capital Corporation, 5.24% Senior Notes Due November [21], 2024

 

Notices:

 

Send all notices of payments and written confirmations of payments to:

Attn: Investment Accounting — Denise Kisner

Americo Life, Inc.

PO Box 410288

Kansas City, MO 64141-0288

Tele (816) 391-2118, Email: denise.kisner@americo.com;

 

All other communications to:

Attn: Investment Department

Americo Life, Inc.

300 West 11th Street

Kansas City, MO 64105

Tele (816) 391-2779 Email: private.placement@americo.com

 

Taxpayer ID#: 35-0810610

 

Physical Delivery:

 

 

 

B-54

--------------------------------------------------------------------------------


 

With a copy to:

Americo Life, Inc

300 West 11th Street

Kansas City, MO 64105

Attention:  Investment Department — Private Placement

 

B-55

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

SENIOR HEALTH INSURANCE COMPANY OF PENNSYLVANIA

 

$1,400,000 Series B

 

Nominee Name:

 

Hare & Co., LLC

 

 

 

Payment Instructions:

 

All payments to be made by crediting (in the form of federal funds bank wire
transfer, with sufficient information to identify the source and application of
funds) the following account:

 

 

 

 

 

 

Notices:

 

All notices and communication should be directed to:

 

 

 

 

 

Senior Health Insurance Company of Pennsylvania

 

 

C\O Conning, Inc.

 

 

One Financial Plaza

 

 

750 Main Street, 14th Floor

 

 

New York, NY 10017

 

 

Attention: Samuel Otchere

 

 

Phone:  860-299-2262

 

 

Facsimile: 860-299-0262

 

 

Email:  Samuel.Otchere@Conning.com

 

 

 

 

 

With a copy of all notices and communication directed to:

 

 

 

 

 

Senior Health Insurance Company of Pennsylvania

 

 

C\O Conning, Inc.

 

 

One Financial Plaza 13th Floor

 

 

Hartford, CT 06103-2627

 

 

Attention: Private Placement Unit

 

 

Phone: 860-299-2064

 

 

Email: Conning.Documents@Conning.com

 

B-56

--------------------------------------------------------------------------------


 

 

 

All legal notices and documentation should be directed to:

 

 

 

 

 

Senior Health Insurance Company of Pennsylvania

 

 

C\O Conning, Inc.

 

 

One Financial Plaza 13th Floor

 

 

Hartford, CT 06103-2627

 

 

Attention: Sheilah Gibson

 

 

Phone: 860-299-2074

 

 

Facsimile: 860-299-0074

 

 

Email:  Sheilah.Gibson@Conning.com

 

 

 

Tax ID No:

 

23-0704970

 

 

 

Note Delivery:

 

Original Note and one copy to:

 

 

 

 

 

Conning, Inc.

 

 

One Financial Plaza

 

 

Hartford, CT 06103

 

 

Attention: Sheilah Gibson, Esq.

 

 

Phone: 860-299-2074

 

B-57

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

INVESTORS HERITAGE LIFE INSURANCE COMPANY

 

$1,200,000 Series B

 

Nominee Name:

 

None

 

 

 

Payment Instructions:

 

All payments to be made by crediting (in the form of federal funds bank wire
transfer, with sufficient information to identify the source and application of
funds) the following account:

 

 

 

 

 

 

Notices:

 

All notices and communication should be directed to:

 

 

 

 

 

Investors Heritage Life Insurance Company

 

 

C\O Conning, Inc.

 

 

One Financial Plaza 14th Floor

 

 

Hartford, CT 06103-2627

 

 

Attention:    Samuel O. Otchere

 

 

Phone:                                  860-299-2262

 

 

Facsimile: 860-299-0262

 

 

Email:                                    Samuel.Otchere@Conning.com

 

 

 

 

 

With a copy of all notices and communication directed to:

 

 

 

 

 

Investors Heritage Life Insurance Company

 

 

C\O Conning, Inc.

 

 

One Financial Plaza 13th Floor

 

 

Hartford, CT 06103-2627

 

 

Attention: Private Placement Unit

 

 

Phone: 860-299-2064

 

 

Email: Conning.Documents@Conning.com

 

B-58

--------------------------------------------------------------------------------


 

 

 

All legal notices and documentation should be directed to:

 

 

 

 

 

Investors Heritage Life Insurance Company

 

 

C\O Conning, Inc.

 

 

One Financial Plaza 13th Floor

 

 

Hartford, CT 06103-2627

 

 

Attention: Sheilah Gibson

 

 

Facsimile: 860-299-0074

 

 

Phone:                                  860-299-2074

 

 

Email :                                 Sheilah.Gibson@Conning.com

 

 

 

Tax ID No:

 

61-0574893

 

 

 

Note Delivery:

 

Original Note and one copy to:

 

 

 

 

 

Conning, Inc.

 

 

One Financial Plaza

 

 

Hartford, CT 06103

 

 

Attention: Sheilah Gibson, Esq.

 

 

Phone: 860-299-2074

 

B-59

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

PRIMERICA LIFE INSURANCE COMPANY

 

$1,000,000 Series B

 

Nominee Name:

None

 

 

Payment Instructions:

All payments to be made by crediting (in the form of federal funds bank wire
transfer, with sufficient information to identify the source and application of
funds) the following account:

 

 

 

 

 

 

Notices:

All notices and communication should be directed to:

 

 

 

Primerica Life Insurance Company

 

C\O Conning, Inc.

 

One Financial Plaza 14th Floor

 

Hartford, CT 06103-2627

 

Attention: Samuel O. Otchere

 

Phone:          860-299-2262

 

Facsimile: 860-299-0262

 

Email : Samuel.Otchere@Conning.com

 

 

 

With a copy of all notices and communication directed to:

 

 

 

Primerica Life Insurance Company

 

C\O Conning, Inc.

 

One Financial Plaza 13th Floor

 

Hartford, CT 06103-2627

 

Attention: Private Placement Unit

 

Phone: 860-299-2064

 

Facsimile: 860-299-0064

 

Email :          Conning.Documents@Conning.com

 

B-60

--------------------------------------------------------------------------------


 

 

All legal notices and documentation should be directed to:

 

 

 

Primerica Life Insurance Company

 

C\O Conning, Inc.

 

One Financial Plaza 13th Floor

 

Hartford, CT 06103-2627

 

Attention: Sheilah Gibson

 

Facsimile: 860-299-0074

 

Phone:         860-299-2074

 

Email:          Sheilah.Gibson@Conning.com

 

 

Tax ID No:

04-1590590

 

 

Note Delivery:

Original Note and one copy to:

 

 

 

Conning, Inc.

 

One Financial Plaza

 

Hartford, CT 06103

 

Attention: Sheilah Gibson, Esq.

 

Phone: 860-299-2074

 

B-61

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

MISSOURI EMPLOYERS MUTUAL INSURANCE COMPANY

 

$400,000 Series B

 

Nominee Name:

None

 

 

Payment Instructions:

All payments to be made by crediting (in the form of federal funds bank wire
transfer, with sufficient information to identify the source and application of
funds) the following account:

 

 

 

 

 

 

Notices:

All notices and communication should be directed to:

 

 

 

Missouri Employers Mutual Insurance Company

 

C/O Conning, Inc.

 

One Financial Plaza 14th Floor

 

Hartford, CT 06103-2627

 

Attention: Samuel O. Otchere

 

Phone: 860-299-2262

 

Facsimile: 860-299-0262

 

Email: Samuel.Otchere@Conning.com

 

 

 

With a copy of all notices and communication directed to:

 

 

 

Missouri Employers Mutual Insurance Company

 

C\O Conning, Inc.

 

One Financial Plaza 13th Floor

 

Hartford, CT 06103-2627

 

Attention: Private Placement Unit

 

Phone: 860-299-2064

 

Facsimile: 860-299-0064

 

Email: Conning.Documents@Conning.com

 

B-62

--------------------------------------------------------------------------------


 

 

All legal notices and documentation should be directed to:

 

 

 

Missouri Employers Mutual Insurance Company

 

C\O Conning, Inc.

 

One Financial Plaza 13th Floor

 

Hartford, CT 06103-2627

 

Attention : Sheilah Gibson

 

Phone: 860-299-2074

 

Facsimile: 860-299-0074

 

Email : Sheilah.Gibson@Conning.com

 

 

Tax ID No:

43-1668466

 

 

Note Delivery:

Original Note and one copy to:

 

 

 

Conning, Inc.

 

One Financial Plaza

 

Hartford, CT 06103

 

Attention: Sheilah Gibson, Esq.

 

Phone:  860-299-2074

 

B-63

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

PAN-AMERICAN LIFE INSURANCE COMPANY

 

$4,000,000 Series B

 

IN THE CASE OF ALL PAYMENTS:

 

By bank wire in immediately available funds to the account of:

 

 

PAN-AMERICAN LIFE INSURANCE COMPANY

 

 

Account #

 

 

 

 

 

 

 

ABA #

 

 

 

 

 

 

 

 

 

 

identifying the issue by Cusip number and description of security and providing
complete details including breakdown of principal and interest.

 

Bank Contact:

 

 

 

 

IN THE CASE OF ALL NOTICES AND INFORMATION REFERENCE TO PAYMENT:

 

 

PAN-AMERICAN LIFE INSURANCE COMPANY

 

 

ATTN:

David M. Hnatyshyn, CISA, FLMI

 

 

 

Manager, Investment Administration

 

 

601 Poydras St., Investment Dept. - 28th Fl.

 

 

New Orleans, LA 70130

 

 

Direct Dial

504-566-3497

 

 

Fax

504-566-3459

 

 

Email

dhnatyshyn@palig.com

 

 

 

 

IN THE CASE OF ALL OTHER COMMUNICATIONS:

 

 

PAN-AMERICAN LIFE INSURANCE COMPANY

 

 

601 Poydras St., Investment Dept. - 28th Fl.

 

 

New Orleans, LA 70130

 

 

 

 

EMAIL ADDRESS FOR ELECTRONIC DELIVERIES:

 

 

lbaudot@palig.com

 

 

 

DELIVERY OF NOTES:

 

 

PAN-AMERICAN LIFE INSURANCE COMPANY

 

 

ATTN:

Marilyn Parker

 

 

601 Poydras St., Investment Dept. - 28th Fl.

 

 

New Orleans, LA 70130

 

B-64

--------------------------------------------------------------------------------


 

ALL CLOSING INFORMATION REFERENCE INSTRUCTIONS, PAYMENT,

 

RELEASE OF FUNDS, FED REFERENCE NUMBER:

 

 

PAN-AMERICAN LIFE INSURANCE COMPANY

 

 

ATTN:

Sandra H. Jourdan, CTP, FLMI

 

 

 

Cash Manager

 

 

601 Poydras St., Investment Dept. - 28th Fl.

 

 

New Orleans, LA 70130

 

 

Direct Dial

504-566-3468

 

 

Fax

504-566-3459

 

 

Email

sjourdan@palig.com

 

 

Email

CashManager@palig.com

 

B-65

--------------------------------------------------------------------------------


 

NAME AND ADDRESS OF PURCHASER

 

PRINCIPAL AMOUNT AND
SERIES OF NOTES
TO BE PURCHASED

 

 

 

CATHOLIC ORDER OF FORESTERS
355 Shuman Boulevard
Naperville, Illinois 60563-8494
Attention: Investment Department

 

$2,000,000 Series B

 

Payments

 

All payments on or in respect of the Notes to be by bank wire transfer of
immediately available funds (identifying each payment by Issuer, PPN# and
interest rate) to:

 

 

Notices

 

All notices and communications, including with respect to payments shall be sent
to

 

CATHOLIC ORDER OF FORESTERS

Attn: Investment Department

355 Shuman Boulevard

Naperville, Illinois 60563-8494

Attention: Investment Department

 

Email addresses for electronic deliveries:

 

Greg Temple

gtemple@catholicforester.org

 

Laura Simon

lsimon@catholicforester.org

 

Benjamin Guzman

bguzman@catholicforester.org

 

B-66

--------------------------------------------------------------------------------


 

Physical Delivery

 

 

Taxpayer I.D. Number: 36-08798701

 

B-67

--------------------------------------------------------------------------------